Exhibit 10.2
EXECUTION COPY
 
(JP MORGAN LOGO) [c91758c9175801.gif]
SECOND AMENDED AND RESTATED
CREDIT AGREEMENT
dated as of April 1, 2008
among
INSIGHT ENTERPRISES, INC.,
the EUROPEAN BORROWERS
from time to time party hereto,
The LENDERS party hereto,
J.P. MORGAN EUROPE LIMITED,
as European Agent,
WELLS FARGO BANK, NATIONAL ASSOCIATION
and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Syndication Agents,

and
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 
J.P. MORGAN SECURITIES INC.,
as Sole Bookrunner and Sole Lead Arranger
 

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I Definitions
    1  
 
       
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Classification of Loans and Borrowings
    33  
SECTION 1.03. Terms Generally
    34  
SECTION 1.04. Accounting Terms; GAAP
    34  
SECTION 1.05. Foreign Currency Calculations
    34  
 
       
ARTICLE II The Credits
    35  
 
       
SECTION 2.01. Commitments
    35  
SECTION 2.02. Loans and Borrowings
    35  
SECTION 2.03. Requests for Revolving Borrowings
    36  
SECTION 2.04. Swingline Loans
    37  
SECTION 2.05. Letters of Credit
    39  
SECTION 2.06. Funding of Borrowings
    43  
SECTION 2.07. Interest Elections
    43  
SECTION 2.08. Termination and Reduction of Commitments
    45  
SECTION 2.09. Increase in Commitments
    45  
SECTION 2.10. Repayment of Loans; Evidence of Debt
    46  
SECTION 2.11. Prepayment of Loans
    47  
SECTION 2.12. Fees
    48  
SECTION 2.13. Interest
    49  
SECTION 2.14. Alternate Rate of Interest
    51  
SECTION 2.15. Increased Costs
    51  
SECTION 2.16. Break Funding Payments
    52  
SECTION 2.17. Taxes
    53  
SECTION 2.18. UK Tax
    55  
SECTION 2.19. EU Banking Passport; Local Branch Availability
    59  
SECTION 2.20. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    59  
SECTION 2.21. Mitigation Obligations; Replacement of Lenders
    62    
ARTICLE III Representations and Warranties
    63    
SECTION 3.01. Organization; Powers
    63  
SECTION 3.02. Authorization; Enforceability
    63  
SECTION 3.03. Governmental Approvals; No Conflicts
    63  
SECTION 3.04. Financial Condition; No Material Adverse Change
    64  
SECTION 3.05. Properties; Insurance
    65  
SECTION 3.06. Litigation, Environmental and Labor Matters
    65  
SECTION 3.07. Compliance with Laws and Agreements
    65  
SECTION 3.08. Investment Company Status
    66  
SECTION 3.09. Taxes
    66  

 

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
SECTION 3.10. ERISA
    66  
SECTION 3.11. Subsidiaries; Ownership of Capital Stock
    66  
SECTION 3.12. Solvency
    66  
SECTION 3.13. Disclosure
    66  
SECTION 3.14. Regulation U
    66  
SECTION 3.15. Security Interest in Collateral
    67  
SECTION 3.16. Material Subsidiaries
    67  
SECTION 3.17. United Kingdom Companies Act
    67  
 
       
ARTICLE IV Conditions
    67  
 
       
SECTION 4.01. Effective Date
    67  
SECTION 4.02. Each Credit Event
    70  
 
       
ARTICLE V Affirmative Covenants
    70  
 
       
SECTION 5.01. Financial Statements and Other Information
    70  
SECTION 5.02. Notices of Material Events
    73  
SECTION 5.03. Existence; Conduct of Business
    73  
SECTION 5.04. Payment of Obligations
    73  
SECTION 5.05. Maintenance of Properties; Insurance
    73  
SECTION 5.06. Books and Records; Inspection Rights
    74  
SECTION 5.07. Compliance with Laws
    74  
SECTION 5.08. Use of Proceeds and Letters of Credit
    74  
SECTION 5.09. Subsidiary Collateral Documents; Subsidiary Guarantors
    74  
SECTION 5.10. United Kingdom Companies Act
    77  
 
       
ARTICLE VI Negative Covenants
    77  
 
       
SECTION 6.01. Indebtedness
    77  
SECTION 6.02. Liens
    79  
SECTION 6.03. Fundamental Changes
    80  
SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions
    82  
SECTION 6.05. Swap Agreements
    84  
SECTION 6.06. Restricted Payments
    84  
SECTION 6.07. Transactions with Affiliates
    84  
SECTION 6.08. Restrictive Agreements; Receivables Entities
    85  
SECTION 6.09. Sale and Leaseback Transactions
    85  
SECTION 6.10. Financial Covenants
    85  

 

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE VII Events of Default
    86  
 
       
ARTICLE VIII The Agents
    90  
 
       
ARTICLE IX Collection Allocation Mechanism
    95  
 
       
SECTION 9.01. Implementation of CAM
    95  
SECTION 9.02. Letters of Credit
    96  
 
       
ARTICLE X Guarantee
    98  
 
       
SECTION 10.01. Company Guaranty
    98  
SECTION 10.02. European Borrowers’ Guaranty
    99  
 
       
ARTICLE XI Miscellaneous
    101  
 
       
SECTION 11.01. Notices
    101  
SECTION 11.02. Waivers; Amendments
    103  
SECTION 11.03. Expenses; Indemnity; Damage Waiver
    106  
SECTION 11.04. Successors and Assigns
    107  
SECTION 11.05. Survival
    110  
SECTION 11.06. Counterparts; Integration; Effectiveness
    111  
SECTION 11.07. Severability
    111  
SECTION 11.08. Right of Setoff
    111  
SECTION 11.09. Governing Law; Jurisdiction; Consent to Service of Process
    112  
SECTION 11.10. WAIVER OF JURY TRIAL
    112  
SECTION 11.11. Headings
    113  
SECTION 11.12. Confidentiality
    113  
SECTION 11.13. Conversion of Currencies
    114  
SECTION 11.14. USA Patriot Act; European “Know Your Customer” Checks
    114  
SECTION 11.15. English Language
    115  
SECTION 11.16. Appointment for Perfection
    115  
SECTION 11.17. Borrower Limitations
    115  
 
       
ARTICLE XII No Novation; References to this Agreement in Loan Documents
    115  
 
       
SECTION 12.01. No Novation
    115  
SECTION 12.02. References to This Agreement In Loan Documents
    116  

 

iii



--------------------------------------------------------------------------------



 



SCHEDULES:
Schedule 1.01(a) — Mandatory Cost Formulae
Schedule 1.01(b) — Initial Subsidiary Guarantors
Schedule 2.01 — Lenders and Commitments
Schedule 2.05 — Existing Letters of Credit
Schedule 2.20 — Payment Instructions
Schedule 3.06 — Litigation
Schedule 3.11 — Subsidiaries
Schedule 3.16 — Initial Material Subsidiaries
Schedule 6.01 — Existing Indebtedness
Schedule 6.02 — Existing Liens
Schedule 6.04 — Existing Investments
Schedule 6.08 — Restrictive Agreements
Schedule 6.09 — Sale and Leaseback Transactions
EXHIBITS:
Exhibit A — Form of Assignment and Assumption
Exhibit B — List of Closing Documents
Exhibit C — Form of Compliance Certificate

 

iv



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of April 1, 2008 among
INSIGHT ENTERPRISES, INC., a Delaware corporation (the “Company”), the EUROPEAN
BORROWERS (as defined below), the LENDERS party hereto, J.P. MORGAN EUROPE
LIMITED, as European Agent, WELLS FARGO BANK, NATIONAL ASSOCIATION and U.S. BANK
NATIONAL ASSOCIATION, as Co-Syndication Agents, and JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, as Administrative Agent.
PRELIMINARY STATEMENTS
WHEREAS, the Company, the UK Borrower, the European Agent, certain Lenders and
the Administrative Agent are parties to that certain Amended and Restated Credit
Agreement, dated as of September 7, 2006 (as amended, restated, supplemented or
otherwise modified prior to the date hereof, the “Existing Credit Agreement”);
and
WHEREAS, the Borrowers, the Lenders and the Agents have agreed to amend and
restate the Existing Credit Agreement in its entirety.
NOW, THEREFORE, in consideration of the mutual covenants herein, as well as
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree that the Existing Credit Agreement
is hereby amended and restated in its entirety as of the date hereof as follows:
ARTICLE I
Definitions
SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing to the Company under the
US Tranche, refers to whether such Loan, or the Loans comprising such Borrowing,
are bearing interest at a rate determined by reference to the Alternate Base
Rate.
“Acquired Entity” means the assets or Person acquired in connection with a
Permitted Acquisition or other investment permitted under Section 6.04.
“Acquired Entity EBITDA” means, with respect to any Acquired Entity subject to a
Permitted Acquisition, for any period, the net income (or loss) of such Person
and its Subsidiaries calculated on a consolidated basis for such period plus, to
the extent deducted from revenues in determining the net income (or loss) of
such Person and its Subsidiaries as described above, (i) for any period, the
interest expense of such Person and its Subsidiaries calculated on a
consolidated basis for such period, (ii) expense for taxes paid or accrued,
(iii) depreciation, (iv) amortization and (v) any extraordinary non-cash or
nonrecurring non-cash charges or losses incurred other than in the ordinary
course of business minus, to the extent added to revenues in determining the net
income (or loss) of such Person and its Subsidiaries as described above, any
extraordinary non-cash or nonrecurring non-cash gains realized other than in the
ordinary course of business. Such amounts shall be derived by the Company from
financial statements of the Acquired Entity delivered to the Administrative
Agent prior to the consummation of such

 

 



--------------------------------------------------------------------------------



 



Permitted Acquisition (which financial statements shall be audited through the
end of the most recently ended fiscal year and, for each subsequent fiscal
quarter, shall be prepared by the Acquired Entity on a basis consistent with
such audited financial statements) and shall be subject to the consent of the
Administrative Agent acting in good faith; provided, that when calculating
Acquired Entity EBITDA with respect to the Calence Acquisition through the
period ending March 31, 2009, the Company may use amounts related to historical
Calence EBITDA as set forth in pro-forma consolidated financial statements
contained in the Information Memorandum.
“Adjusted Consolidated EBITDA” means, as of any date of determination and
without duplication: (i) Consolidated EBITDA for the Company and its
consolidated Subsidiaries for the four fiscal quarter period then most recently
ended, plus (ii) Acquired Entity EBITDA for such period for each Permitted
Acquisition consummated on or after the Effective Date. Effective upon the
consummation of a Permitted Acquisition (including the Calence Acquisition),
Adjusted Consolidated EBITDA shall be adjusted to include Acquired Entity EBITDA
for the applicable Acquired Entity.
“Adjusted LIBO Rate” means an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate; provided that, with respect
to Eurocurrency Borrowings denominated in an Alternative Currency, the Adjusted
LIBO Rate shall mean the LIBO Rate.
“Administrative Agent” means JPMorgan Chase Bank, National Association, in its
capacity as administrative agent for the Lenders hereunder; provided, that for
purposes of the Dutch Parallel Debt JPMorgan Chase Bank, National Association
will be acting in its individual capacity.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agents” means, collectively, the Administrative Agent and the European Agent,
and “Agent” means either one of them.
“Alternate Base Rate” means, for any day for any Loan, Letter of Credit or other
financial accommodation under the US Tranche that is made to the Company and
that specifies or that requires that the interest rate applicable thereto be the
“Alternate Base Rate”, a rate per annum equal to the greater of (a) the Prime
Rate in effect on such day, and (b) the Federal Funds Effective Rate in effect
on such day plus 1/2 of 1%, with the understanding that any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate.
“Alternative Currency” means (i) Euro, (ii) Sterling and (iii) any other
currency other than US Dollars that is freely available, freely transferable and
freely convertible into US Dollars, in which dealings in deposits are carried on
in the Applicable Interbank Market, and that

 

2



--------------------------------------------------------------------------------



 



is (in the case of this clause (iii)) approved by the European Tranche Lenders
(such approval not to be unreasonably withheld).
“Alternative Currency Equivalent” means, on any date of determination with
respect to any amount denominated in US Dollars, the equivalent amount thereof
in the applicable Alternative Currency as determined by the Administrative Agent
at such time pursuant to Section 1.05 using the Exchange Rate with respect to
such Alternative Currency at the time in effect under the provisions of such
Section.
“Applicable Acquisition Ratio” means the following Total Leverage Ratios for
following periods:

          Period   Total Leverage Ratio    
Effective Date through September 30, 2009
    2.50 to 1.00    
October 1, 2009 through September 30, 2010
    2.25 to 1.00    
October 1, 2010 and thereafter
    2.00 to 1.00  

“Applicable Agent” means (a) the Administrative Agent with respect to a Loan,
Letter of Credit or other financial accommodation extended to the Company under
the US Tranche, with respect to any payment hereunder that does not relate to a
particular Loan or Borrowing and is not covered by clause (b) hereof, and with
respect to the administration of the transactions evidenced hereby generally,
and (b) the European Agent with respect to a Loan or other financial
accommodation extended to any European Borrower or, solely with respect to the
European Tranche, the Company, and with respect to the administration of the
European portion of the transactions evidenced hereby.
“Applicable Interbank Market” means for any Loan or other financial
accommodation denominated in (x) Euro, the European interbank market, and (y) US
Dollars or any Alternative Currency other than Euro, the London interbank
market.
“Applicable Interbank Rate” means (x) for any Loan, Letter of Credit or other
financial accommodation made to the Company under the US Tranche or any other
Borrower under any Tranche in a currency other than Euro, the Adjusted LIBO Rate
and (y) for any Loan or other financial accommodation made to any Borrower in
Euro, the EURIBO Rate.
“Applicable Rate” means, for any day, with respect to any ABR Loan, any
Eurocurrency Loan or any Letter of Credit participation fee under
Section 2.12(b), or the commitment fees payable pursuant to Section 2.12(a), as
the case may be, the applicable rate per annum set forth below under the caption
“ABR Loan Spread”, “Eurocurrency Loan Spread and Letter of Credit Participation
Fee Percentage,” or “Commitment Fee Percentage,” as the case

 

3



--------------------------------------------------------------------------------



 



may be, based upon the Total Leverage Ratio as reflected in the then most
recently delivered quarterly or annual financials as required under
Section 5.01:

                                                      Eurocurrency Loan        
                    Spread and Letter of     Commitment   Pricing     Total
Leverage   ABR Loan     Credit Participation     Fee   Level:     Ratio:  
Spread:     Fee Percentage:     Percentage:          
 
                        Level I  
Less than 1.00 to 1.00
    0.00 %     0.75 %     0.175 %        
 
                        Level II  
Equal to or greater than 1.00 to 1.00 but less than 1.50 to 1.00
    0.00 %     1.00 %     0.20 %        
 
                        Level III  
Equal to or greater than 1.50 to 1.00 but less than 2.00 to 1.00
    0.00 %     1.25 %     0.25 %        
 
                        Level IV  
Equal to or greater than 2.00 to 1.00 but less than 2.50 to 1.00
    0.00 %     1.50 %     0.30 %        
 
                        Level V  
Equal to or greater than 2.50 to 1.00
    0.25 %     1.75 %     0.35 %

For purposes of the foregoing,
(i) if at any time the Company fails to deliver any financials required under
Section 5.01 on or before the date any financials are due, then Pricing Level V
shall be deemed applicable until five (5) Business Days after such financials,
together with all corresponding compliance certificates required by
Section 5.01(c), are actually delivered, after which the Pricing Level shall be
determined in accordance with the table above as applicable;
(ii) adjustments, if any, to the Pricing Level then in effect shall be effective
five (5) Business Days after the Administrative Agent has received the

 

4



--------------------------------------------------------------------------------



 



applicable financials and corresponding compliance certificates required by
Section 5.01(c) (it being understood and agreed that each change in Pricing
Level shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and
(iii) each determination of the Applicable Rate made by the Administrative Agent
in accordance with the foregoing shall, if reasonably determined, be conclusive
and binding on the Company, all of its Subsidiaries and each Lender.
Notwithstanding the foregoing, during the period beginning on the Effective Date
and ending on the date of delivery of the applicable financials for the fiscal
quarter of the Company ending March 31, 2008, the Applicable Rate shall be based
on Pricing Level III, and thereafter, the Applicable Rate shall be determined in
accordance with the preceding table and provisions.
“Applicable Share Repurchase Ratio” means the following Total Leverage Ratios
for the following periods:

          Period   Total Leverage Ratio    
Effective Date through September 30, 2009
    2.25 to 1.00    
October 1, 2009 through September 30, 2010
    2.00 to 1.00    
October 1, 2010 and thereafter
    1.75 to 1.00  

“Approved Fund” has the meaning assigned to such term in Section 11.04.
“Asset Coverage Ratio” means, as of the last day of any fiscal quarter of the
Company, the ratio of (i) the aggregate total book value of the Company’s and
its Subsidiaries’ Receivables and inventory (including, without limitation,
Receivables subject to Permitted Receivables Facilities and inventory subject to
Vendor Trade Programs) as of such date to (ii) the aggregate principal amount of
Indebtedness outstanding under the Loan Documents, all Permitted Receivables
Facilities and all Vendor Trade Programs (other than any Vendor Trade Program
that is unsecured) as of such date.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

5



--------------------------------------------------------------------------------



 



“Attributable Debt” in respect of a Sale and Leaseback Transaction that is a
Capitalized Lease Obligation means, at any date of determination, the amount of
Indebtedness represented thereby according to the definition of “Capitalized
Lease Obligation.”
“Attributable Receivables Indebtedness” at any time means the principal amount
of Indebtedness which (a) if a Permitted Receivables Facility is structured as a
secured lending agreement, constitutes the principal amount of such Indebtedness
or (b) if a Permitted Receivables Facility is structured as a purchase
agreement, would be outstanding at such time under the Permitted Receivables
Facility if the same were structured as a secured lending agreement rather than
a purchase agreement.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means the Company or any European Borrower, as applicable, and
“Borrowers” means all of the foregoing.
“Borrowing” means Loans (including one or more Swingline Loans) of the same
Class, Type and currency, made on the same date and, in the case of Eurocurrency
Loans, as to which a single Interest Period is in effect.
“Borrowing Minimum” means (a) in the case of a Borrowing (other than Swingline
Loans) denominated in US Dollars, $500,000, (b) in the case of a Borrowing
(other than Swingline Loans) denominated in Euro € 500,000, (c) in the case of a
Borrowing (other than Swingline Loans) denominated in Sterling, £500,000, (d) in
the case of a Borrowing (other than Swingline Loans) denominated in an
Alternative Currency (other than Euro or Sterling), the Alternative Currency
Equivalent of $500,000, (e) in the case of a US Tranche Swingline Loan,
$500,000, (f) in the case of a European Tranche Swingline Loan denominated in
Euro, €100,000, (g) in the case of a European Tranche Swingline Loan denominated
in Sterling, £100,000, and (h) in the case of a Swingline Loan denominated in an
Alternative Currency (other than Euro or Sterling), the Alternative Currency
Equivalent of $100,000.
“Borrowing Multiple” means (a) in the case of a Borrowing (other than Swingline
Loans) denominated in US Dollars, $500,000, (b) in the case of a Borrowing
(other than Swingline Loans) denominated in Sterling, £500,000, (c) in the case
of a Borrowing (other than Swingline Loans) denominated in Euro, €500,000,
(d) in the case of a Borrowing (other than Swingline Loans) denominated in an
Alternative Currency (other than Euro or Sterling), the Alternative Currency
Equivalent of $500,000, (e) in the case of a US Tranche Swingline Loan,
$100,000, (f) in the case of a European Tranche Swingline Loan denominated in
Sterling, £100,000, (g) in the case of a European Tranche Swingline Loan
denominated in Euro, €100,000, and (h) in the case of a European Tranche
Swingline Loan denominated in an Alternative Currency other than Euro or
Sterling, the Alternative Currency Equivalent of $100,000.

 

6



--------------------------------------------------------------------------------



 



“Borrowing Request” means a request by a Borrower for a Revolving Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that (a) when used in connection with a Eurocurrency
Loan denominated in US Dollars or any Alternative Currency other than Euro, the
term “Business Day” shall also exclude any day that is not a London Business
Day, and (b) when used in connection with a Loan denominated in Euro, the term
“Business Day” shall also exclude (i) any day that is not a TARGET Day and
(ii) any day that is not a London Business Day.
“Calence” means Calence, LLC, a Delaware limited liability company.
“Calence Acquisition” means the direct or indirect acquisition by the Company of
all of the issued and outstanding Equity Interests of Calence on the terms and
conditions set forth in the Calence Acquisition Agreement.
“Calence Acquisition Agreement” means that certain Agreement and Plan of Merger,
dated as of January 24, 2008, among the Company, Insight Networking Services,
LLC and Calence, as amended, restated, supplemented or otherwise modified from
time to time.
“Calence Material Adverse Effect” means a material adverse effect on (i) the
business, operations, assets, condition (financial or other) or prospects of
Calence, other than any adverse effect arising out of or resulting from
(a) general economic or political conditions, (b) any changes in any law or
regulation, (c) changes, events or developments generally affecting the
technology industry, (d) any act or omission by Calence taken with the prior
written consent of the Company or a Subsidiary thereof or at the Company’s or
its Subsidiary’s written request, or any act or omission by Calence taken as a
result of the Company’s or its Subsidiary’s failure to comply with its
obligations under Section 4.3 of the Calence Acquisition Agreement, or (e) the
announcement of the execution of the Calence Acquisition Agreement or the
consummation of the acquisition evidenced thereby, except, in the case of
clauses (a), (b) and (c) to the extent that such changes have a
disproportionately adverse effect on Calence as compared to other comparable
businesses or (ii) Calence’s ability to consummate the Calence Acquisition.
Notwithstanding the foregoing, the “E-Rate Business”, as defined in the Calence
Acquisition Agreement, shall be excluded from a determination of Calence
Material Adverse Effect.
“CAM” means the mechanism for the allocation and exchange of interests in Loans,
participations in Letters of Credit and other extensions of credit under the
several Tranches and collections thereunder established under Article IX.
“CAM Exchange” means the exchange of any Lender’s interests provided for in
Article IX.
“CAM Exchange Date” means the first date on which there shall occur (a) any
event referred to in clause (h) or (i) of Article VII in respect of the Company
or (b) an acceleration of Loans pursuant to Article VII.

 

7



--------------------------------------------------------------------------------



 



“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the aggregate US Dollar Equivalent
(determined on the basis of Exchange Rates prevailing on the CAM Exchange Date
of the sum, without duplication, of (i) the Obligations owed to such Lender
(whether or not at the time due and payable), (ii) the LC Exposure of such
Lender and (iii) the Swingline Exposure of such Lender, in each case immediately
prior to the occurrence of the CAM Exchange Date (but after giving effect to
Sections 9.01(a)(ii) and (iii)), and (b) the denominator shall be the aggregate
US Dollar Equivalent (as so determined) of the sum, without duplication, of
(A) the Obligations owed to all the Lenders (whether or not at the time due and
payable), (B) the aggregate LC Exposures of all the Lenders and (C) the
aggregate Swingline Exposures of all the Lenders, in each case immediately prior
to the occurrence of the CAM Exchange Date; provided that, for purposes of
clause (a) above, the Obligations owed to the Swingline Lender will be deemed
not to include any Swingline Loans except to the extent provided in clause
(a)(iii) above.
“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Company and its
Subsidiaries prepared in accordance with GAAP, excluding (i) expenditures of
insurance proceeds to rebuild or replace any asset after a casualty loss and
(ii) leasehold improvement expenditures for which the Company or a Subsidiary is
reimbursed promptly by the lessor.
“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.
“Cash Pooling Arrangements” means cash pooling arrangements maintained by the
Foreign Subsidiaries of the Company in the ordinary course of business in order
to manage currency fluctuations and overdrafts among deposit accounts of such
Subsidiaries.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 25% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Company;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Company by Persons who were neither (i) nominated by the
board of directors of the Company nor (ii) appointed by directors so nominated;
or (c) the Company shall cease to own and control, directly or indirectly, 100%
of the Equity Interests of any European Borrower.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any

 

8



--------------------------------------------------------------------------------



 



lending office of such Lender or by such Lender’s or the Issuing Bank’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement.
“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are US Tranche Revolving
Loans, US Tranche Swingline Loans, European Tranche Revolving Loans, or European
Tranche Swingline Loans, and (b) any Commitment, refers to whether such
Commitment is a US Tranche Revolving Commitment or a European Tranche
Commitment.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means any and all property owned, leased or operated by a Loan
Party covered by the Collateral Documents and any and all other property of any
Loan Party, now existing or hereafter acquired, that may at any time be or
become subject to a Lien in favor of the Administrative Agent, on behalf of the
Holders of Secured Obligations, to secure the Secured Obligations.
“Collateral Documents” means the Security Agreements, the Pledge Agreements, the
Intellectual Property Security Agreements, and all other security agreements,
mortgages, deeds of trust, pledges, assignments, financing statements and all
other written matter whether heretofore, now, or hereafter executed by any Loan
Party that are intended to create or evidence Liens to secure the Secured
Obligations.
“Commitment” means a US Tranche Revolving Commitment or a European Tranche
Commitment.
“Company” has the meaning assigned to such term in the heading of this
Agreement.
“Company Pledge Agreement” means that certain Second Amended and Restated Pledge
Agreement, dated as of the date hereof, between the Company and the
Administrative Agent, for the benefit of the Holders of Secured Obligations.
“Company Security Agreement” means the Second Amended and Restated Security
Agreement, dated as of the date hereof between the Company and the
Administrative Agent, for the benefit of the Holders of Secured Obligations.
“Compliance Certificate” means a certificate of a Financial Officer
substantially in the form of Exhibit C.
“Consolidated Capital Expenditures” means, with reference to any period, the
Capital Expenditures of the Company and its Subsidiaries calculated on a
consolidated basis for such period.
“Consolidated EBITDA” means the sum of (a) Consolidated Net Income plus (b) to
the extent deducted in determining Consolidated Net Income, (i) Consolidated
Interest Expense, (ii) expense for taxes paid or accrued, (iii) depreciation,
(iv) amortization, (v) any

 

9



--------------------------------------------------------------------------------



 



extraordinary non-cash or nonrecurring non-cash charges or losses incurred other
than in the ordinary course of business, (vi) any non-cash charges arising from
compensation expense as a result of the adoption of Financial Accounting
Standards Board Statement 123 (Revised 2004), “Share-Based Payment”, which
requires certain stock-based compensation to be recorded as expense within the
Company’s consolidated statement of operations and (vii) costs, expenses and
fees incurred in connection with the Transactions consummated on the Effective
Date, minus (c)(i) to the extent included in Consolidated Net Income, any
extraordinary non-cash or nonrecurring non-cash gains realized other than in the
ordinary course of business and (ii) the amount of any subsequent cash payments
in respect of any non-cash charges described in the preceding clause (b)(vi),
all calculated for the Company and its Subsidiaries on a consolidated basis.
“Consolidated Funded Indebtedness” means, at any time, the sum (without
duplication) of (i) the aggregate principal amount of Consolidated Indebtedness
owing by the Company and its Subsidiaries which has actually been funded and is
outstanding at such time, whether or not such amount is due or payable at such
time, plus (ii) the aggregate stated or face amount of all letters of credit at
such time for which any of the Company and its Subsidiaries is the account party
(unless cash collateralized with cash and/or cash equivalents in a manner
permitted hereunder) plus (iii) the aggregate amount of Capitalized Lease
Obligations owing by the Company and its Subsidiaries plus (iv) the aggregate of
all amounts owing by the Company and its Subsidiaries with respect to judgments
or settlements arising in connection with trials, arbitrations, mediations,
litigation or other forums for dispute resolution (to the extent not covered by
a valid and binding policy of insurance in favor of the Company or the
applicable Subsidiary with respect to which the related insurer has been
notified of a claim for payment and has not disputed such claim).
“Consolidated Indebtedness” means, at any time, the Indebtedness of the Company
and its Subsidiaries calculated on a consolidated basis as of such time.
“Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Company and its Subsidiaries calculated on a
consolidated basis for such period, including, without limitation, yield or any
other financing costs resembling interest which are payable under any Permitted
Receivables Facility.
“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated on a consolidated basis
for such period.
“Consolidated Rentals” means, with reference to any period, the Rentals of the
Company and its Subsidiaries calculated on a consolidated basis for such period.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

10



--------------------------------------------------------------------------------



 



“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Designated Subsidiary” means each of Software Spectrum, Inc. and Calence.
“Disqualified Equity Interests” means Equity Interests that (a) require the
payment of any cash dividends prior to the date that is 91 days after the
Maturity Date, (b) mature or are mandatorily redeemable (other than solely for
Qualified Equity Interests) or subject to mandatory repurchase or redemption or
repurchase at the option of the holders thereof (other than solely for Qualified
Equity Interests), in each case in whole or in part and whether upon the
occurrence of any event, pursuant to a sinking fund obligation on a fixed date
or otherwise, prior to the date that is 91 days after the Maturity Date (other
than (i) upon termination of the Commitments and payment in full of the
Obligations then due and owing or (ii) upon a “change in control” or asset sale,
provided, that any payment required pursuant to this clause (ii) is subject to
the prior repayment in full of the Obligations or is otherwise contractually
subordinated in right of payment to the Obligations on terms reasonably
satisfactory to the Administrative Agent) or (c) are convertible or
exchangeable, automatically or at the option of any holder thereof, into any
Indebtedness, Equity Interests or other assets other than Qualified Equity
Interests prior to the date that is 91 days after the Maturity Date.
“Domestic Subsidiary” means a Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.
“Dutch Borrower” means Insight Enterprises B.V., a besloten vennootschap met
beperkte aansprakelijkheid, incorporated under the laws of The Netherlands
having its corporate seat (statutaire zetel) in The Hague, The Netherlands,
together with its successors and permitted assigns.
“Dutch Parallel Debt” has the meaning assigned to such term in Article VIII.
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 11.02).
“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or

 

11



--------------------------------------------------------------------------------



 



threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests and
entitlements, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Company or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Company or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Company or any ERISA Affiliate of any notice, concerning the imposition upon the
Company or any of its ERISA Affiliates of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.
“EU Banking Passport” means the right of passport to provide lending services on
a cross-border basis under the Council Directive of 20 March 2000 relating to
the taking up and pursuit of the business of credit institutions (No 2006/48/EC)
in the relevant European Economic Area member state. For purposes hereof, “EU
Banking Passport” shall include each right of passport to the extent multiple
rights of passport are required under the aforementioned Council Directive to
extend credit to Borrowers in their respective jurisdictions of organization.
“EURIBO Rate” means, with respect to any Borrowing in Euro under any Tranche (to
the extent permitted under such Tranche), the rate per annum determined by the
European Agent at approximately 11:00 a.m., Brussels time, on the Quotation Day
for such Interest Period by reference to the percentage rate per annum
determined by the Banking Federation of the European Union for deposits in Euro
(as reflected on the applicable Reuters

 

12



--------------------------------------------------------------------------------



 



screen page) for a period equal to such Interest Period; provided that, to the
extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition, the “EURIBO Rate” shall be the average (rounded
upward, if necessary, to the next 1/100 of 1%) of the respective interest rates
per annum at which deposits in Euro are offered for such Interest Period to
major banks in the Applicable Interbank Market by JPMorgan Chase Bank, National
Association at approximately 11:00 a.m., Brussels time, on the Quotation Day for
such Interest Period.
“Euro” or “€” means the currency constituted by the Treaty on the European Union
and as referred to in the EMU Legislation.
“Eurocurrency”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Applicable Interbank Rate with respect to the
applicable currency of such Loan or Borrowing.
“European Agent” means J.P. Morgan Europe Limited, in its capacity as
administrative agent in respect of any extension of credit or other financial
accommodation in favor of a European Borrower or, solely with respect to the
European Tranche, the Company, and in respect of the European portion of the
transactions evidenced hereby.
“European Borrower” means each of the UK Borrower and the Dutch Borrower.
“European Tranche” means the European Tranche Commitments, the European Tranche
Revolving Loans and the European Tranche Swingline Loans.
“European Tranche Commitment” means, with respect to each Lender, the commitment
of such Lender to make European Tranche Revolving Loans and to acquire
participations in European Tranche Swingline Loans hereunder, expressed as an
amount representing the maximum aggregate amount of such European Tranche
Lender’s European Tranche Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) increased from time
to time pursuant to Section 2.09 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 11.04. The
initial amount of each European Tranche Lender’s European Tranche Commitment is
set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such European Tranche Lender shall have assumed its European Tranche
Commitment, as applicable. The aggregate amount of the European Tranche
Commitments on the date hereof is $25,000,000.
“European Tranche Exposure” means, with respect to any European Tranche Lender
at any time, the US Dollar Equivalent of the sum at such time, without
duplication, of (a) such Lender’s European Tranche Percentage of the sum of the
principal amounts of the outstanding European Tranche Revolving Loans, plus
(b) such Lender’s European Tranche Swingline Exposure at such time.
“European Tranche Lender” means a Qualifying Lender with a European Tranche
Commitment.

 

13



--------------------------------------------------------------------------------



 



“European Tranche Percentage” means, with respect to any European Tranche
Lender, the percentage of the total European Tranche Commitments represented by
such Lender’s European Tranche Commitment. If the European Tranche Commitments
have terminated or expired, the European Tranche Percentages shall be determined
based upon the European Tranche Commitments most recently in effect, giving
effect to any assignments.
“European Tranche Revolving Borrowing” means a Borrowing comprised of European
Tranche Revolving Loans.
“European Tranche Revolving Loan” means a Loan made by a European Tranche Lender
pursuant to Section 2.01(b). Each European Tranche Revolving Loan made to the
Company shall be denominated in US Dollars or an Alternative Currency and shall
be a Eurocurrency Loan, and each European Tranche Revolving Loan made to a
European Borrower shall be denominated in an Alternative Currency and shall be a
Eurocurrency Loan.
“European Tranche Swingline Exposure” means, at any time, the aggregate
principal amount of all European Tranche Swingline Loans outstanding at such
time. The European Tranche Swingline Exposure of any European Tranche Lender at
any time shall be its European Tranche Percentage of the total European Tranche
Swingline Exposure at such time.
“European Tranche Swingline Lender” means J.P. Morgan Europe Limited, in its
capacity as lender of European Tranche Swingline Loans hereunder.
“European Tranche Swingline Loan” means a Loan made by the European Tranche
Swingline Lender to a European Borrower pursuant to Section 2.04.
“European Tranche Swingline Rate” means, for any day, in relation to any
European Tranche Swingline Loan, the percentage rate per annum which is equal to
the rate (rounded upwards to four decimal places) as supplied to the European
Agent at its request quoted by JPMorgan Chase Bank, National Association to
leading banks in the Applicable Interbank Market as of 11:00 a.m. London time on
the day of the proposed Borrowing for the relevant European Tranche Swingline
Loan for the offering of deposits in the relevant currency for a period
comparable to the Interest Period for the relevant European Tranche Swingline
Loan and for settlement on that day.
“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Rate” means on any day, for purposes of determining the US Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into US Dollars at the time of determination on such day on the
Reuters WRLD Page for such currency. In the event that such rate does not appear
on any Reuters WRLD Page, the Exchange Rate shall be determined by reference to
such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and the Borrowers, or, in the absence of
such an agreement, such Exchange Rate shall instead be the arithmetic average of
the spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about such time as the Administrative Agent shall elect after
determining that such rates shall be the basis for determining the Exchange
Rate, on such date for the purchase of US Dollars for delivery two

 

14



--------------------------------------------------------------------------------



 



Business Days later; provided that if at the time of any such determination, for
any reason, no such spot rate is being quoted, the Administrative Agent may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be presumed correct absent manifest error.
“Exchange Rate Date” means, if on such date any outstanding Revolving Credit
Exposure is (or any Revolving Credit Exposure that has been requested at such
time would be) denominated in a currency other than US Dollars, each of:
(a) the last Business Day of each calendar quarter,
(b) if an Event of Default has occurred and is continuing, the CAM Exchange Date
and any other Business Day designated as an Exchange Rate Date by the
Administrative Agent in its sole discretion, and
(c) each date (with such date to be reasonably determined by the Administrative
Agent) that is on or about the date of (i) a Borrowing Request or an Interest
Election Request with respect to Revolving Loans or (ii) each request for the
issuance, amendment, renewal or extension of any Letter of Credit or Swingline
Loan.
“Excluded Taxes” means, with respect to any Lender or Issuing Bank, (a) income
or franchise taxes imposed on (or measured by) its net income by the United
States of America (or any political subdivision thereof), or by the jurisdiction
under which such recipient is organized or incorporated or in which its
principal office or any lending office from which it makes Loans hereunder is
located, (b) any branch profit taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction described in clause (a) above,
(c) in the case of a US Tranche Lender, any withholding tax that is imposed by
the United States of America (or any political subdivision thereof) on payments
by the Company from an office within such jurisdiction and would apply as of the
date such US Tranche Lender becomes a party to this Agreement (or, subject to
Section 2.17(f)(ii), in the case of a Lender that becomes a US Tranche Lender by
operation of the CAM Exchange, that would apply as of the date such Lender
becomes a US Tranche Lender) or relates to payments received by a new lending
office designated by such US Tranche Lender and is in effect and would apply at
the time such lending office is designated, (d) in the case of a European
Tranche Lender, any withholding tax that is imposed by the Netherlands or the
United States (or any political subdivision thereof) on payment by a European
Borrower from an office within such jurisdiction, in any case to the extent such
tax is in effect and would apply as of the date such European Tranche Lender
becomes a party to this Agreement (or, subject to Section 2.17(f)(ii), in the
case of a Lender that becomes a European Tranche Lender by operation of the CAM
Exchange, that would apply as of the date such Lender becomes a European Tranche
Lender) or relates to payments received by a new lending office designated by
such European Tranche Lender and is in effect and would apply at the time such
lending office is designed, or (e) any withholding tax that is attributable to
such Lender’s failure to comply with Section 2.17(e), except, in the case of
clause (c) or (d) above, to the extent that such withholding tax shall have
resulted from the making of any payment by a Borrower to a location other than
the office designated by the Applicable Agent or such Lender for the receipt of
payments of the applicable type from the applicable Borrower and in the case of
clauses (a) to (e) above, Excluded Taxes does not include UK Tax.

 

15



--------------------------------------------------------------------------------



 



“Existing Credit Agreement” is defined in the Preliminary Statements hereto.
“Existing Letters of Credit” has the meaning set forth in Section 2.05(a).
“Exposure” means, with respect to any Lender, such Lender’s US Tranche Revolving
Exposure and European Tranche Exposure.
“Facility Office” has the meaning assigned to such term in Section 2.17(f).
“FCC” means the Federal Communications Commission or any successor commission or
agency of the United States of America having jurisdiction over the Company, any
Subsidiary, any System or any Telecommunications Equipment.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Financial Officer” means any of the following officers of the Company: chief
executive officer, president, chief financial officer, treasurer, chief
accounting officer or senior vice president of finance.
“Fixed Charge Coverage Ratio” means, as of the last day of any fiscal quarter of
the Company, the ratio of (a)(i) Consolidated EBITDA during the four fiscal
quarter period then ended minus (ii) Consolidated Capital Expenditures during
such period minus (iii) cash dividends or distributions (excluding any
repurchase of its Equity Interests made by the Company in accordance with
Section 6.06) paid by the Company on its Equity Interests during such period
plus (iv) Consolidated Rentals during such period to (b)(i) Consolidated
Interest Expense during such period plus (ii) Consolidated Rentals during such
period plus (iii) expenses for taxes paid or taxes accrued during such period
(calculated for the Company and its Subsidiaries on a consolidated basis) plus
(iv) any scheduled amortization of the principal portion of Indebtedness during
such period (other than amounts owing in connection with Permitted Receivables
Facilities), including, without limitation, Capitalized Lease Obligations
(calculated for the Company and its Subsidiaries on a consolidated basis).
“Foreign Lender” means, as to any Borrower, any Lender that is organized under
the laws of a jurisdiction other than that in which such Borrower is located.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“GAAP” means generally accepted accounting principles in the United States of
America.

 

16



--------------------------------------------------------------------------------



 



“Governmental Approval” means, with respect to the Company or any Subsidiary,
any license, permit or certificate of public convenience and necessity issued or
required to be issued to the Company or such Subsidiary by the FCC, any PUC or
any Governmental Authority in connection with any System or Telecommunications
Equipment.
“Governmental Authority” means the government of the United States of America,
the Netherlands, the United Kingdom, any other nation or any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government, including, without limitation, the
European Union.
“Government Contract Payment” has the meaning set forth in the definition of
“Government Contract Payment Sale”.
“Government Contract Payment Purchaser” has the meaning set forth in the
definition of “Government Contract Payment Sale”.
“Government Contract Payment Sale” means a transaction in which (a) a Loan Party
enters into a lease or software licensing agreement with a U.S. state or federal
Governmental Authority pursuant to which (i) such Loan Party will lease certain
equipment or license certain software to such Governmental Authority and
(ii) such Governmental Authority is obligated to make a series of payments to
such Loan Party during the term of such lease or software license (each such
payment, a “Government Contract Payment”), (ii) such Loan Party pays the related
vendor in full for the related equipment or software on the date such
transaction is consummated, (iii) such Loan Party sells such Government Contract
Payments (and, in the case of a lease, the related lease equipment) to a
third-party (a “Government Contract Payment Purchaser”) on such date and
(iv) such Loan Party administers and services such Government Contract Payments
for such Government Contract Payment Purchaser during the term of such lease or
software license; provided, that after the date of such transaction the sole
payment obligation of such Loan Party in connection with such transaction shall
be to pay to such Government Payment Purchaser all related Government Contract
Payments actually received by such Loan Party.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term

 

17



--------------------------------------------------------------------------------



 



Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Holders of Secured Obligations” means the holders of the Secured Obligations
from time to time and shall refer to (i) each Lender in respect of its Loans,
(ii) the Issuing Bank in respect of LC Disbursements, (iii) the Agents, the
Lenders and the Issuing Bank in respect of all other present and future
obligations and liabilities of any Borrower or any Subsidiary Guarantor of every
type and description arising under or in connection with this Agreement or any
other Loan Document, (iv) each Person benefiting from indemnities made by any
Borrower or any Subsidiary Guarantor hereunder or under other Loan Documents,
(iv) each Lender (or Affiliate thereof), in respect of all Swap Agreements of
the Company or any Subsidiary with such Lender (or such Affiliate) as exchange
party or counterparty thereunder and (v) their respective successors,
transferees and assigns.
“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.
“Immaterial Subsidiary” means any Subsidiary of the Company that is not a
Material Subsidiary.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price property or services (excluding current accounts
payable incurred in the ordinary course of business), (e) all Indebtedness of
others secured by any Lien on property owned or acquired by such Person, whether
or not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of obligations, liabilities or indebtedness of the type described in
clauses (a) through (e) and (g) through (l) of this definition, (g) all
Capitalized Lease Obligations of such Person, (h) Off-Balance Sheet Liabilities
of such Person, (i) the principal component of all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty (unless cash collateralized with cash and/or cash
equivalents in a manner permitted hereunder), (j) the principal component of all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (k) with respect to any Subsidiary of the Company, any Disqualified
Equity Interests of such Person and (l) all Net Mark-to-Market Exposure of such
Person under all Swap Agreements. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a

 

18



--------------------------------------------------------------------------------



 



general partner) to the extent such Person is liable therefor as a result of
such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.
“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.
“Indemnitee” has the meaning set forth in Section 11.03(b).
“Information Memorandum” means the Confidential Information Memorandum dated
February 2008 relating to the Company and the Transactions.
“Initial Subsidiary Guarantor” means each Domestic Subsidiary of the Company
listed on Schedule 1.01(b).
“Intellectual Property Security Agreements” means each of intellectual property
security documents made by the Loan Parties in favor of the Administrative Agent
and such other intellectual property security documents as any Loan Party may
from time to time hereafter make in favor of the Administrative Agent.
“Intercreditor Agreement” means the Amended and Restated Intercreditor
Agreement, dated as of April 1, 2008, among the Administrative Agent, IBM Credit
Corporation, Hewlett Packard Company and JPMorgan Chase Bank, National
Association, as Agent for the “Securitization Parties” identified therein, and
as acknowledged by the Company and certain of its Subsidiaries.
“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Borrowing in accordance with Section 2.07.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurocurrency Loan (other than a Swingline Loan), the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurocurrency Borrowing with an Interest Period
of more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period, and (c) with respect to any Swingline Loan,
the day that such Loan is required to be repaid pursuant to the terms of this
Agreement.
“Interest Period” means (a) with respect to any Eurocurrency Borrowing (other
than a European Tranche Swingline Loan), the period commencing on the date of
such Borrowing and ending on the numerically corresponding day in the calendar
week or calendar month that is one week, two weeks or one, two, three or six
months thereafter, as the applicable Borrower may elect and (b) with respect to
any European Tranche Swingline Loan, the period commencing on the date of such
Loan and ending on the date one, seven or fourteen days thereafter, as the
applicable Borrower may elect; provided, that (i) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless, with respect to any Eurocurrency
Borrowing other than a European Tranche Swingline Loan, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day

 

19



--------------------------------------------------------------------------------



 



and (ii) any Interest Period pertaining to a Eurocurrency Borrowing (other than
a European Tranche Swingline Loan) that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
“Issuing Bank” means JPMorgan Chase Bank, National Association in its capacity
as an issuer of Letters of Credit hereunder, and its successors in such capacity
as provided in Section 2.05(i). The Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of the Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time and (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Company at such time. The LC Exposure of any US Tranche Lender at any time shall
be its US Tranche Revolving Percentage of the total LC Exposure at such time.
“Lead Arranger” means J.P. Morgan Securities Inc., in its capacity as sole lead
arranger and sole bookrunner.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“LIBO Rate” means, with respect to any Eurocurrency Borrowing other than in Euro
under any Tranche for any Interest Period, the rate per annum determined by the
Administrative Agent at approximately 11:00 a.m., London time, on the Quotation
Day for such Interest Period by reference to the British Bankers’ Association
Interest Settlement Rates for deposits in the currency of such Borrowing (as
reflected on the applicable Reuters screen page), for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the average (rounded upward, if necessary, to the next 1/100 of
1%) of the respective interest rates per annum at which deposits in the currency
of such Borrowing are offered for such Interest Period to major banks in the
Applicable Interbank Market by JPMorgan Chase Bank, National Association at
approximately 11:00 a.m., London time, on the Quotation Day for such Interest
Period.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b)

 

20



--------------------------------------------------------------------------------



 



the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset.
“Loan Documents” means this Agreement, the Subsidiary Guarantee Agreement, the
Collateral Documents, the Intercreditor Agreement, each promissory note
delivered pursuant to this Agreement and each other agreement, instrument,
certificate or other document executed by any Loan Party in connection with any
of the foregoing.
“Loan Parties” means the Borrowers and the Subsidiary Guarantors.
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
“Local Time” means (a) with respect to a Loan, Borrowing or Letter of Credit
extended or issued to the Company under the US Tranche, New York City time, and
(b) with respect to any other Loan or Borrowing, London time.
“London Business Day” means any day that is not a Saturday, Sunday or other day
on which commercial banks in London are authorized or required by law to remain
closed.
“Mandatory Cost” is described in Schedule 1.01(a).
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or financial condition of the Company and the Subsidiaries,
taken as a whole, or (b) the validity or enforceability of this Agreement or any
other Loan Document or the rights or remedies of the Agents and the Lenders
hereunder and thereunder.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of any Borrower or any Subsidiary in an aggregate principal amount
exceeding $25,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of any Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that such Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
“Material Subsidiary” means any direct or indirect Domestic Subsidiary of the
Company or any direct Foreign Subsidiary of the Company or any Subsidiary
Guarantor, in each case set forth on Schedule 3.16 or designated as a Material
Subsidiary in a Compliance Certificate delivered by the Company pursuant to this
Agreement.
“Maturity Date” means April 1, 2013.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA with respect to which the Company or any of its ERISA Affiliates may
have any liability, contingent or otherwise.

 

21



--------------------------------------------------------------------------------



 



“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Swap Agreements. “Unrealized losses” means
the fair market value of the cost to such Person of replacing such Swap
Agreement as of the date of determination (assuming such Swap Agreement were to
be terminated as of that date), and “unrealized profits” means the fair market
value of the gain to such Person of replacing such Swap Agreement as of the date
of determination (assuming such Swap Agreement were to be terminated as of that
date).
“Obligations” means the due and punctual payment of (a) the principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans made
to any Borrower, when and as due, whether at maturity, by acceleration, upon one
or more dates set for prepayment or otherwise, (b) each payment required to be
made by the Company under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral, and
(c) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of the Borrowers and the Subsidiary
Guarantors under this Agreement and the other Loan Documents.
“Off-Balance Sheet Liability” of a Person means, without duplication, (a) any
Attributable Receivables Indebtedness of such Person, and (b) the principal
component of (i) any repurchase obligation or liability of such Person with
respect to Receivables or notes receivable sold by such Person, (ii) any
liability under any so-called “synthetic lease” or “tax ownership operating
lease” transaction entered into by such Person or (iii) any obligation arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
consolidated balance sheets of such Person, but excluding from this clause (iii)
all Operating Leases.
“Operating Lease” of a Person means any lease of an asset (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document other than
UK Tax.
“Participant” has the meaning set forth in Section 11.04(c).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquisition” means (a) subject to the satisfaction of the terms and
conditions in Section 4.01, the Calence Acquisition, and (b) any other
acquisition (whether by

 

22



--------------------------------------------------------------------------------



 



purchase, merger, consolidation or otherwise but excluding in any event a
Hostile Acquisition) or series of related acquisitions by the Company or any
Subsidiary of all or substantially all the assets of, or more than fifty percent
(50%) of the Equity Interests in, a Person or division or line of business of a
Person if, at the time of and immediately after giving effect thereto, (i) no
Default has occurred and is continuing or would arise after giving effect
thereto, (ii) such Person or division or line of business is engaged in a type
of business that complies with the requirements of the last sentence of
Section 6.03, (iii) the Total Leverage Ratio shall not exceed the Applicable
Acquisition Ratio and the Fixed Charge Coverage Ratio shall not be less than
1.25 to 1.00, in each case determined on a pro forma basis reasonably acceptable
to the Administrative Agent after giving effect to such acquisition, recomputed
as of the last day of the most recently ended fiscal quarter of the Company for
which financial statements are available, as if such acquisition (and any
related incurrence or repayment of Indebtedness, with any new Indebtedness being
deemed to be amortized over the applicable testing period in accordance with its
terms) had occurred on the first day of each relevant period for testing such
compliance and (iv) the Company shall have delivered a Compliance Certificate
not less than fifteen (15) days (or such shorter period as the Administrative
Agent shall agree) prior to the consummation of such acquisition demonstrating
compliance with the foregoing clause (iii) and setting forth the Material
Subsidiaries after giving effect to such acquisition.
“Permitted Encumbrances” means:
(a) Liens for taxes that are not yet due or are being contested in compliance
with Section 5.04;
(b) carriers’, suppliers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, landlords’ and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 5.04;
(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security or
employment laws or regulations;
(d) Liens securing the performance of bids, tenders, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
(f) easements, zoning restrictions, rights-of-way, use restrictions, minor
defects or irregularities in title, reservations (including reservations in any
original grant from any government of any water or mineral rights or interests
therein) and similar encumbrances on real property imposed by law or arising in
the ordinary course of business that do not secure any monetary obligations and
do not materially detract from the value of the affected property or interfere
with the ordinary conduct of business of the Company or any Subsidiary;

 

23



--------------------------------------------------------------------------------



 



(g) Liens in favor of payor banks having a right of setoff, revocation, refund
or chargeback with respect of money or instruments of the Company or any
Subsidiary on deposit with or in possession of such bank;
(h) deposits securing liability to insurance carriers under insurance or
self-insurance arrangements; and
(i) Liens created under the Collateral Documents.
“Permitted Investments” means:
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, any member state of the European Union (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of such member state), in each case maturing within one year from the
date of acquisition thereof;
(c) investments in commercial paper maturing within one year from the date of
acquisition thereof and rated, at such date of acquisition, at least A-2 by S&P
or P-2 by Moody’s, or carrying an equivalent rating by a nationally recognized
rating agency if both of the two named rating agencies cease publishing ratings
of commercial paper issuers generally;
(d) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
(e) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
(f) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, and
(ii) are rated AAA by S&P or Aaa by Moody’s;
(g) in the case of any Foreign Subsidiary, high quality, short-term liquid
Investments made by such Foreign Subsidiary in the ordinary course of managing
its surplus cash position in investments in any OECD country of similar quality
as those described in clauses (a) through (f) above; and

 

24



--------------------------------------------------------------------------------



 



(h) demand deposit accounts maintained in the ordinary course of business.
“Permitted Receivables Facility” means the receivables facility or facilities
created under the Permitted Receivables Facility Documents, providing for the
sale or pledge by the Company and/or one or more other Receivables Sellers of
Permitted Receivables Facility Assets (thereby providing financing to the
Company and the Receivables Sellers) to the Receivables Entity (either directly
or through another Receivables Seller), which in turn shall sell or pledge
interests in the respective Permitted Receivables Facility Assets to third-party
investors pursuant to the Permitted Receivables Facility Documents (with the
Receivables Entity permitted to issue investor certificates, purchased interest
certificates or other similar documentation evidencing interests in the
Permitted Receivables Facility Assets) in return for the cash used by the
Receivables Entity to purchase the Permitted Receivables Facility Assets from
the Company and/or the respective Receivables Sellers, in each case as more
fully set forth in the Permitted Receivables Facility Documents.
“Permitted Receivables Facility Assets” means (a) Receivables (whether now
existing or arising in the future) of the Company and its Subsidiaries which are
transferred or pledged to the Receivables Entity pursuant to the Permitted
Receivables Facility and any related assets which are also so transferred or
pledged to the Receivables Entity and all proceeds thereof and (b) loans to the
Company and its Subsidiaries secured by Receivables (whether now existing or
arising in the future) of the Company and its Subsidiaries which are made
pursuant to the Permitted Receivables Facility.
“Permitted Receivables Facility Documents” means each of the documents and
agreements entered into in connection with the Permitted Receivables Facility,
including all documents and agreements relating to the issuance, funding and/or
purchase of certificates and purchased interests, all of which documents and
agreements (in the case of material documents and agreements) shall be in form
and substance reasonably satisfactory to the Administrative Agent in all
material respects, in each case as such documents and agreements may be amended,
restated, amended and restated, modified, supplemented, refinanced or replaced
from time to time so long as (a) any such amendments, modifications,
supplements, refinancings or replacements do not impose any conditions or
requirements on the Company or any of its Subsidiaries that are more restrictive
in any material respect than those in existence immediately prior to any such
amendment, modification, supplement, refinancing or replacement, and (b) any
such amendments, modifications, supplements, refinancings or replacements are
not adverse in any material way to the interests of the Lenders. The
Administrative Agent and the Lenders hereby acknowledge that all Permitted
Receivables Facility Documents in effect on the Effective Date with respect to
the Permitted Receivables Facility to which Insight Receivables, LLC is a party
are satisfactory in form.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were

 

25



--------------------------------------------------------------------------------



 



terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
“Pledge Agreements” means (i) the Company Pledge Agreement, (ii) the Subsidiary
Pledge Agreement, (iii) each of the Charge Over Shares, dated April 1, 2008,
between the Company and the Administrative Agent, (iv) the Charge Over Shares,
dated April 1, 2008, between Insight Enterprises UK Limited and the
Administrative Agent, (v) the Deed of Pledge on Shares in the Capital of Insight
Enterprises B.V., dated April 1, 2008, among Insight Enterprises Holdings B.V.,
Insight Enterprises B.V. and the Administrative Agent, (vi) the Deed of Pledge
on Shares in the Capital of Insight Enterprises Holdings B.V., dated April 1,
2008, among Insight Technology Solutions Inc., Insight Enterprises C.V., Insight
Enterprises Holdings B.V. and the Administrative Agent and (vii) such other
pledge agreements as may from time to time be made by the Company or any other
Loan Party in favor of the Administrative Agent for the benefit of the Holders
of Secured Obligations, in each case, as amended, restated, supplemented or
otherwise modified from time to time.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, National Association as its prime rate in effect
at its principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective, and such prime rate need not be the lowest interest rate charged by
JPMorgan Chase Bank, National Association in respect of loans or other
extensions of credit.
“PUC” means any state Governmental Authority having utility or
telecommunications regulatory authority over the Company, any Subsidiary, any
System or any Telecommunications Equipment.
“Qualified Equity Interests” means any Equity Interests that do not constitute
Disqualified Equity Interests.
“Qualifying Lender” means (i) a building society (as defined for the purpose of
section 880 of the Income Tax Act 2007) making an advance under a Loan Document
or (ii) a UK Lender.
“Quotation Day” means, in relation to any period for which an interest rate is
to be determined:
(a) if the currency is in Euro, two TARGET Days and two London Business Days (to
the extent the two are not the same) before the first day of that period; or
(b) for US Dollars or any Alternative Currency other than Euro, two Business
Days before the first day of that period,
unless market practice differs in the Applicable Interbank Market for a
currency, in which case the Quotation Day for that currency will be determined
by the Applicable Agent in accordance with market practice in the Applicable
Interbank Market (and if quotations would normally be given by leading banks in
the Applicable Interbank Market on more than one day, the Quotation Day will be
the last of those days).

 

26



--------------------------------------------------------------------------------



 



“Receivables” means all accounts receivable (including, without limitation, all
rights to payment created by or arising from sales of goods, leases of goods or
the rendition of services rendered no matter how evidenced whether or not earned
by performance).
“Receivables Entity” means a wholly-owned Subsidiary of the Company which
engages in no activities other than in connection with the financing of accounts
receivable of the Receivables Sellers and which is designated (as provided
below) as the “Receivables Entity” (a) no portion of the Indebtedness or any
other obligations (contingent or otherwise) of which (i) is guaranteed by the
Company or any other Subsidiary of the Company (excluding guarantees of
obligations (other than the principal of, and interest on, Indebtedness)
pursuant to Standard Securitization Undertakings), (ii) is recourse to or
obligates the Company or any other Subsidiary of the Company in any way (other
than pursuant to Standard Securitization Undertakings) or (iii) subjects any
property or asset of the Company or any other Subsidiary of the Company,
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings, (b) with which
neither the Company nor any of its Subsidiaries has any contract, agreement,
arrangement or understanding (other than pursuant to the Permitted Receivables
Facility Documents (including with respect to fees payable in the ordinary
course of business in connection with the servicing of accounts receivable and
related assets)) on terms less favorable to the Company or such Subsidiary than
those that might be obtained at the time from persons that are not Affiliates of
the Company, and (c) to which neither the Company nor any other Subsidiary of
the Company has any obligation to maintain or preserve such entity’s financial
condition or cause such entity to achieve certain levels of operating results.
Except with respect to Insight Receivables, LLC, an Illinois limited liability
company, which is hereby designated as a Receivables Entity, any such
designation shall be evidenced to the Administrative Agent by filing with the
Administrative Agent an officer’s certificate of the Company certifying that
such designation complied with the foregoing conditions.
“Receivables Sellers” means the Company and its Subsidiaries (other than the
Receivables Entity, and, until the lien release provisions of Article VIII in
respect of a Designated Subsidiary have been satisfied, such Designated
Subsidiary and its Subsidiaries) that are from time to time party to the
Permitted Receivables Facility Documents.
“Register” has the meaning set forth in Section 11.04(b)(iv).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, trustees, employees, agents
and advisors of such Person and such Person’s Affiliates.
“Rentals” of a Person means the aggregate fixed amounts payable by such Person
under any Operating Lease.
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing greater than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.
“Reserve Account” has the meaning set forth in Section 9.02.

 

27



--------------------------------------------------------------------------------



 



“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any Subsidiary thereof or any
option, warrant or other right to acquire any such Equity Interest in the
Company or any Subsidiary thereof.
“Revolving Borrowing” means a Borrowing comprised of US Tranche Revolving Loans
or European Tranche Revolving Loans.
“Revolving Credit Exposure” means a US Tranche Revolving Exposure or a European
Tranche Exposure.
“Revolving Loan” means a US Tranche Revolving Loan or a European Tranche
Revolving Loan.
“S&P” means Standard & Poor’s.
“Sale and Leaseback Transaction” means any sale or other transfer of any asset
by a Person with the intent to lease such asset as lessee.
“Secured Obligations” means (a) the Obligations and (b) unless otherwise agreed
upon in writing by the applicable Lender party thereto, the due and punctual
payment and performance of all obligations of the Company or any Subsidiary,
monetary or otherwise, under each Swap Agreement entered into with any
counterparty that was a Lender (or an Affiliate thereof) at the time such Swap
Agreement was entered into.
“Security Agreements” means the Company Security Agreement and the Subsidiary
Security Agreement.
“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person; (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured; (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.
“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Company or any Subsidiary thereof
in connection with the Permitted Receivables Facility which are reasonably
customary in an accounts receivable financing transaction.

 

28



--------------------------------------------------------------------------------



 



“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency fundings (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Company (after giving effect to the
Calence Acquisition); provided, that Persons that would be required in
accordance with GAAP to be consolidated with the Company, but which are not
otherwise controlled by the Company shall be “Subsidiaries” hereunder solely for
the purpose of making calculations under Section 6.10 hereof, but shall not be
“Subsidiaries” hereunder for purposes of any representation, warranty or other
covenant hereunder.
“Subsidiary Guarantee Agreement” means the Second Amended and Restated
Subsidiary Guaranty, dated as of the date hereof among the Subsidiary Guarantors
and the Administrative Agent, for the benefit of the Holders of Secured
Obligations.
“Subsidiary Guarantors” means each Initial Subsidiary Guarantor and each other
Person that becomes party to a Subsidiary Guarantee Agreement as a Subsidiary
Guarantor, and the permitted successors and assigns of each such Person.
“Subsidiary Pledge Agreement” means that certain Second Amended and Restated
Domestic Subsidiary Pledge Agreement, dated as of the date hereof, among the
Subsidiary Guarantors and the Administrative Agent, for the benefit of the
Holders of Secured Obligations.

 

29



--------------------------------------------------------------------------------



 



“Subsidiary Security Agreement” means the Second Amended and Restated Subsidiary
Security Agreement, dated as of the date hereof, among certain of the Subsidiary
Guarantors and the Administrative Agent, for the benefit of the Holders of
Secured Obligations.
“Substantial Portion” means, with respect to the assets of the Company and its
Subsidiaries, assets that represent more than 10.0% of the consolidated assets
of the Company and its Subsidiaries or assets that are responsible for more than
10.0% of the consolidated net sales or of the consolidated net income of the
Company and its Subsidiaries, in each case, as would be shown in the
consolidated financial statements of the Company and its Subsidiaries as at the
end of the four fiscal quarter period ending with the fiscal quarter immediately
prior to the fiscal quarter in which such determination is made (or if financial
statements have not been delivered hereunder for that fiscal quarter which ends
the four fiscal quarter period, then the financial statements delivered
hereunder for the quarter ending immediately prior to that quarter).
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.
“Swingline Exposure” means, at any time, the sum of (a) the US Tranche Swingline
Exposure and (b) the European Tranche Swingline Exposure. The Swingline Exposure
of any Lender shall be the sum of (a) the US Tranche Swingline Exposure for such
Lender, if any, and (b) the European Tranche Swingline Exposure for such Lender,
if any, at such time.
“Swingline Lender” means the US Tranche Swingline Lender or the European Tranche
Swingline Lender, as applicable.
“Swingline Loan” means a US Tranche Swingline Loan or a European Tranche
Swingline Loan, as applicable.
“Switching Equipment” means telecommunications switches and associated
electronics.
“System” means each telecommunications system owned or operated by the Company
or any Subsidiary in the United States of America as an integrated
communications provider in a designated metropolitan area, and all replacements,
enhancements or additions thereto.
“TARGET” means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system.

 

30



--------------------------------------------------------------------------------



 



“TARGET Day” means any day on which TARGET is open for settlement of payments in
Euro.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority other
than UK Tax.
“Telecommunications Equipment” means Switching Equipment, fiber optic cable, or
other comparable switches, transmission equipment and other ancillary equipment
necessary for the installation and operation of a switch room or central office
and co-location with other telecommunications providers that will enable the
Company or any Subsidiary to offer telephony services, as well as all software
and hardware associated with the network operating center and back office
systems (including operations systems and support, billing systems and data
services).
“Total Leverage Ratio” means, as of the last day of any fiscal quarter of the
Company, the ratio of Consolidated Funded Indebtedness at such time to Adjusted
Consolidated EBITDA for the four fiscal quarter period then most recently ended.
“Tranche” means the US Tranche or the European Tranche.
“Tranche Percentage” means, with respect to any Lender, such Lender’s US Tranche
Revolving Percentage or European Tranche Percentage, as applicable.
“Transactions” means (i) the execution, delivery and performance by the
Borrowers of this Agreement, the execution, delivery and performance by the
Borrowers and their applicable Subsidiaries of all other Loan Documents, the
borrowing of Loans and the use of the proceeds thereof and the issuance of
Letters of Credit hereunder and (ii) the Calence Acquisition.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Applicable Interbank Rate or the Alternate Base
Rate.
“UK Borrower” means Insight Direct (UK) Ltd., a company organized under the laws
of England, together with its successors and permitted assigns.
“UK Chargor” means Insight Enterprises UK Limited, a company organized under the
laws of England, together with its successors and permitted assigns.
“UK Lender” means a Lender which is beneficially entitled to interest payable to
that Lender in respect of an advance under a Loan Document and is a Lender which
is:
(a) a company resident in the United Kingdom for United Kingdom tax purposes; or
(b) a partnership each member of which is:

 

31



--------------------------------------------------------------------------------



 



(i) a company resident in the United Kingdom; or
(ii) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (for the purposes of section 11(2)
of the Income and Corporation Taxes Act 1988) the whole of any share of interest
payable in respect of that advance that falls to it by reason of sections 114
and 115 of the Income and Corporation Taxes Act 1988; or
(c) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing its chargeable
profits (within the meaning given by section 11(2) of the Income and Corporation
Taxes Act 1988).
“UK Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same) imposed by the government
of the United Kingdom or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government of the United Kingdom.
“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in an
Alternative Currency, the equivalent in US Dollars of such amount, determined by
the Administrative Agent pursuant to Section 1.05 using the Exchange Rate with
respect to such Alternative Currency at the time in effect under the provisions
of such Section.
“US Dollars” or “$” means the lawful money of the United States of America.
“US Swingline Rate” means either (a) the Alternate Base Rate plus the Applicable
Rate for ABR Loans or (b) a rate mutually agreed upon by the Company and
JPMorgan Chase Bank, National Association.
“US Tranche” means the US Tranche Revolving Commitments, the US Tranche
Revolving Loans, the LC Exposure and the US Tranche Swingline Loans.
“US Tranche Lender” means a Lender with a US Tranche Revolving Commitment.
“US Tranche Revolving Borrowing” means a Borrowing comprised of US Tranche
Revolving Loans.
“US Tranche Revolving Commitment” means, with respect to each Lender, the
commitment of such Lender to make US Tranche Revolving Loans and to acquire
participations in Letters of Credit and US Tranche Swingline Loans hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s US Tranche Revolving Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08,

 

32



--------------------------------------------------------------------------------



 



(b) increased from time to time pursuant to Section 2.09 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 11.04. The initial amount of each Lender’s US Tranche
Revolving Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its US Tranche
Revolving Commitment, as applicable. The aggregate amount of the US Tranche
Revolving Commitments on the date hereof is the US Dollar Equivalent of
$275,000,000.
“US Tranche Revolving Exposure” means, with respect to any US Tranche Lender at
any time, the sum at such time, without duplication, of (a) such Lender’s US
Tranche Revolving Percentage of the sum of the principal amounts of the
outstanding US Tranche Revolving Loans, plus (b) the aggregate amount of such
Lender’s LC Exposure and US Tranche Swingline Exposure at such time.
“US Tranche Revolving Loan” means a Loan made by a US Tranche Lender pursuant to
Section 2.01(a).
“US Tranche Revolving Percentage” means, with respect to any US Tranche Lender,
the percentage of the total US Tranche Revolving Commitments represented by such
Lender’s US Tranche Revolving Commitment. If the US Tranche Revolving
Commitments have terminated or expired, the US Tranche Revolving Percentages
shall be determined based upon the US Tranche Revolving Commitments most
recently in effect, giving effect to any assignments.
“US Tranche Swingline Exposure” means, at any time, the aggregate principal
amount of all US Tranche Swingline Loans outstanding at such time. The US
Tranche Swingline Exposure of any US Tranche Lender at any time shall be its US
Tranche Revolving Percentage of the total US Tranche Swingline Exposure at such
time.
“US Tranche Swingline Lender” means JPMorgan Chase Bank, National Association,
in its capacity as lender of US Tranche Swingline Loans hereunder.
“US Tranche Swingline Loan” means a Loan made by the US Tranche Swingline Lender
to the Company pursuant to Section 2.04.
“Vendor Trade Programs” means those certain inventory finance transactions from
time to time entered into by the Company or its Affiliates with IBM Credit
Corporation or its Affiliates, Hewlett Packard Corporation or its Affiliates,
Castle Pines Capital LLC or its Affiliates or any other Person reasonably
acceptable to the Administrative Agent.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “US Tranche
Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency US Tranche Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g.,

 

33



--------------------------------------------------------------------------------



 



a “US Tranche Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency US Tranche Revolving
Borrowing”).
SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.
SECTION 1.05. Foreign Currency Calculations. (a) For purposes of determining the
European Tranche Exposure, or any other amount as a result of foreign currency
exchange rate fluctuation, the Administrative Agent shall determine the Exchange
Rate as of the applicable Exchange Rate Date with respect to each Alternative
Currency in which any requested or outstanding Borrowing is denominated and
shall apply such Exchange Rates to determine such amount (in each case after
giving effect to any Borrowings to be made or repaid and any Letters of Credit
to be issued, amended, renewed, extended or terminated, to the extent
practicable on or prior to the applicable date for such calculation).
(b) For purposes of any determination under Article VI or under paragraph (f),
(g) or (k) of Article VII, all amounts incurred, outstanding or proposed to be
incurred or outstanding in currencies other than US Dollars shall be translated
into US Dollars at the currency exchange rates in effect on the date of such
determination; provided that no Default or Event of Default shall arise as a
result of any limitation set forth in Article VI being exceeded

 

34



--------------------------------------------------------------------------------



 



solely as a result of changes in currency exchange rates from those rates
applicable at the time or times transactions were initially consummated in
reliance on the exceptions under such Sections.
ARTICLE II
The Credits
SECTION 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, each US Tranche Lender agrees to make US Tranche Revolving Loans to the
Company from time to time during the Availability Period in US Dollars in an
aggregate principal amount at any time outstanding that will not result in
(i) such Lender’s US Tranche Revolving Exposure exceeding its US Tranche
Revolving Commitment, or (ii) the aggregate amount of the Lenders’ US Tranche
Revolving Exposures exceeding the aggregate amount of the US Tranche Revolving
Commitments.
(b) Subject to the terms and conditions set forth herein, each European Tranche
Lender agrees to make European Tranche Revolving Loans to (i) the European
Borrowers in Alternative Currencies and (ii) the Company in US Dollars and
Alternative Currencies from time to time during the Availability Period in an
aggregate principal amount at any time outstanding that will not result in
(i) such Lender’s European Tranche Exposure exceeding its European Tranche
Commitment or (ii) the aggregate amount of the Lenders’ European Tranche
Exposures exceeding the aggregate amount of the European Tranche Commitments.
(c) Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.
SECTION 2.02. Loans and Borrowings. (a) Each US Tranche Revolving Loan shall be
made as part of a Borrowing consisting of US Tranche Revolving Loans made by the
US Tranche Lenders ratably in accordance with their respective US Tranche
Revolving Commitments. Each European Tranche Revolving Loan shall be made as
part of a Borrowing consisting of European Tranche Revolving Loans made by the
European Tranche Lenders ratably in accordance with their respective European
Tranche Commitments. The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several, and no Lender shall be
responsible for any other Lender’s failure to make Loans as required hereunder.
(b) Subject to Section 2.14,
(i) each US Tranche Revolving Borrowing shall be comprised entirely of
Eurocurrency Loans or ABR Loans, in each case as the Company may request in
accordance herewith; provided that all US Tranche Revolving Borrowings made on
the Effective Date must be made as ABR Borrowings but may be converted into
Eurodollar Borrowings in accordance with Section 2.07;
(ii) each European Tranche Revolving Borrowing shall be comprised entirely of
Eurocurrency Loans;

 

35



--------------------------------------------------------------------------------



 



(iii) each US Tranche Swingline Loan shall bear interest by reference to the US
Swingline Rate; and
(iv) each European Tranche Swingline Loan shall bear interest by reference to
the European Tranche Swingline Rate.
Each Lender at its option may make any Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan (and in the case of an
Affiliate, the provisions of Sections 2.14, 2.15, 2.16, 2.17, 2.18 and 2.19
shall apply to such Affiliate to the same extent as to such Lender); provided
that any exercise of such option shall not affect the obligation of the
applicable Borrower to repay such Loan in accordance with the terms of this
Agreement.
(c) Each Borrowing shall be in an aggregate amount that is at least equal to the
Borrowing Minimum and an integral multiple of the Borrowing Multiple; provided
that an ABR Borrowing to the Company under the US Tranche Revolving Commitments
may be made in an aggregate amount that is equal to the aggregate available US
Tranche Revolving Commitments or that is required to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.05(e). Borrowings of more
than one Type and Class may be outstanding at the same time; provided, that
(i) there shall not at any time be more than a total of 12 US Tranche
Eurocurrency Revolving Borrowings outstanding, and (ii) there shall not at any
time be more than a total of 8 European Tranche Eurocurrency Revolving
Borrowings outstanding.
(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.
(e) The first Loan from any Lender to the Dutch Borrower shall be at least EUR
50,000 or its equivalent in foreign currency.
SECTION 2.03. Requests for Revolving Borrowings.
(a) To request a Revolving Borrowing, the applicable Borrower, or the Company on
behalf of the applicable Borrower, shall notify the Applicable Agent (and the
Administrative Agent, if the Applicable Agent is not the Administrative Agent)
of such request by (x) e-mail, telephone or telecopy, if with respect to the US
Tranche and (y) telecopy, if with respect to the European Tranche:
(i) in the case of a Eurocurrency Borrowing, not later than 11:00 a.m., Local
Time, three Business Days before the date of the proposed Borrowing, and
(ii) in the case of an ABR Borrowing, not later than 12:00 p.m., New York City
time, on the Business Day of the proposed Borrowing.
Each Borrowing Request shall be irrevocable and each telephonic request shall be
confirmed by 2:00 p.m. (Local Time) on the same Business Day by hand delivery or
telecopy to the Applicable Agent of a written Borrowing Request. Each written
Borrowing Request shall be in a form approved by the Applicable Agent and signed
by the applicable Borrower, or by the Company on

 

36



--------------------------------------------------------------------------------



 



behalf of the applicable Borrower. Each electronic, telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:
1. The Borrower requesting such Borrowing (or on whose behalf the Company is
requesting such Borrowing);
2. Whether the requested Borrowing is to be a US Tranche Revolving Borrowing or
a European Tranche Revolving Borrowing;
3. The currency and aggregate principal amount of the requested Borrowing;
4. The date of the requested Borrowing, which shall be a Business Day;
5. The Type of the requested Borrowing;
6. In the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
7. The location and number of the relevant account(s) to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.
(b) If no election as to the Type of Borrowing is specified, then the requested
Revolving Borrowing shall be (i) in the case of a Borrowing under the US
Tranche, an ABR Borrowing, and (ii) in the case of a Borrowing under the
European Tranche, a Eurocurrency Borrowing. If no Interest Period is specified
with respect to any requested Eurocurrency Borrowing, then the relevant Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Applicable Agent shall advise each Lender that will make a Loan as
part of the requested Revolving Borrowing of the details thereof and of the
amount of the Loan to be made by such Lender as part of the requested Revolving
Borrowing.
SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the US Tranche Swingline Lender agrees to make US Tranche Swingline
Loans in US Dollars to the Company from time to time during the Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding US Tranche Swingline
Loans exceeding $15,000,000 or (ii) the total US Tranche Revolving Exposures
exceeding the total US Tranche Revolving Commitments; provided that the US
Tranche Swingline Lender shall not be required to make a US Tranche Swingline
Loan to refinance an outstanding US Tranche Swingline Loan. Subject to the terms
and conditions set forth herein, the European Tranche Swingline Lender agrees to
make European Tranche Swingline Loans in an Alternative Currency to a European
Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the US
Dollar Equivalent of the aggregate principal amount of outstanding European
Tranche Swingline Loans exceeding $5,000,000 or (ii) the total European Tranche
Exposures exceeding the total European Tranche Commitments; provided that the
European Tranche Swingline Lender shall not be required to make a European
Tranche Swingline Loan to refinance an outstanding European Tranche Swingline
Loan. Within the foregoing limits and subject to

 

37



--------------------------------------------------------------------------------



 



the terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Swingline Loans.
(b) To request a Swingline Loan, the applicable Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy) or
e-mail (in the case of a US Tranche Swingline Loan), and, in the case of a
European Tranche Swingline Loan, the European Agent of such request in a written
notice, via telecopy, not later than (x) 1:00 p.m., New York city time, for a
Swingline Loan administered by the Administrative Agent and (y) 9:00 a.m. London
time with respect to a Swingline Loan administered by the European Agent, on the
day of a proposed Swingline Loan. Each such notice shall be irrevocable, shall
be deemed to certify that all conditions for a Borrowing set forth in this
Agreement have been satisfied, and shall specify the requested date (which shall
be a Business Day) and amount of the requested Swingline Loan, the Tranche under
which the requested Swingline Loan will be borrowed and, in the case of a
European Tranche Swingline Loan, the Interest Period to be applicable thereto
(which shall be a period contemplated by the definition of the term “Interest
Period”). The Applicable Agent will promptly advise the applicable Swingline
Lender of any such notice received from such Borrower. The applicable Swingline
Lender shall, subject to the terms and condition of this Agreement, make each
Swingline Loan available to the applicable Borrower (which may vary based upon
the Tranche under which such Swingline Loan is made) by depositing the same, in
immediately available funds, to an account of such Borrower designated by such
Borrower or the Company on behalf of such Borrower with the Administrative
Agent, the European Agent, or such other Person as agreed to by the Agents and
the Borrower, as applicable, or, solely with respect to those Swingline Loans
administered by the Administrative Agent, by wire transfer to an account
specified by such Borrower in the applicable borrowing request (or, in the case
of a US Tranche Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e), by remittance to the applicable
Issuing Bank) by 3:00 p.m., Local Time, on the requested date of such Swingline
Loan.
(c) A Swingline Lender may by written notice given to the Applicable Agent not
later than 1:00 p.m., Local Time, on any Business Day require the Lenders under
a Tranche to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding under such Tranche. Such notice shall specify
the aggregate amount of Swingline Loans in which such Lenders will participate.
Promptly upon receipt of such notice, the Applicable Agent will give notice
thereof to each applicable Lender, specifying in such notice such Lender’s
Tranche Percentage of such Swingline Loan or Loans. Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Applicable Agent, for the account of the applicable Swingline
Lender, such Lender’s Tranche Percentage of such Swingline Loan or Loans. Each
Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Applicable Agent shall promptly pay to the applicable
Swingline Lender the amounts so received by it from the Lenders. The Applicable
Agent shall

 

38



--------------------------------------------------------------------------------



 



notify the applicable Borrower of any participations in any Swingline Loan
acquired pursuant to this paragraph, and thereafter payments in respect of such
Swingline Loan shall be made to the Applicable Agent and not to such Swingline
Lender. Any amounts received by a Swingline Lender from the applicable Borrower
(or other party on behalf of the applicable Borrower) in respect of a Swingline
Loan after receipt by such Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Applicable Agent; any
such amounts received by such Agent shall be promptly remitted by such Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to such Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to such Swingline Lender or to such
Applicable Agent, as applicable, if and to the extent such payment is required
to be refunded to the applicable Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the applicable Borrower of any default in the payment thereof.
SECTION 2.05. Letters of Credit. (a) General; Existing Letters of Credit.
Subject to the terms and conditions set forth herein, the Company may request
the issuance, for its own account and for the benefit of the Company or any
Subsidiary of the Company, as applicable, of Letters of Credit denominated in US
Dollars, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Availability Period.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Company to, or entered into by
the Company with the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. Schedule 2.05 sets forth a list
of existing letters of credit outstanding as of the Effective Date (the
“Existing Letters of Credit”) issued by the Issuing Bank for the account of the
Company or a Subsidiary thereof. On and after the Effective Date, the Existing
Letters of Credit shall constitute Letters of Credit deemed to have been issued
under this Agreement.
(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
the date of issuance, amendment, renewal or extension (which shall be a Business
Day), the date on which such Letter of Credit is to expire (which shall comply
with paragraph (c) of this Section), the amount of such Letter of Credit, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit. If
requested by the Issuing Bank, the Company also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Company shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the US
Tranche Revolving Exposure shall not exceed the total US Tranche Revolving
Commitments and (ii) the aggregate face amount of all outstanding Letters of
Credit shall not exceed $50,000,000.

 

39



--------------------------------------------------------------------------------



 



(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.
(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the US Tranche Lenders, the Issuing Bank
hereby grants to each US Tranche Lender, and each such US Tranche Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s US Tranche Revolving Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each US Tranche Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such US Tranche Lender’s US Tranche Revolving Percentage of
each LC Disbursement made by the Issuing Bank and not reimbursed by the Company
on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Company for any reason.
Each US Tranche Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Company shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the next Business Day following
the date that such LC Disbursement is made; provided that the Company may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or 2.04 that such payment be financed with an ABR US Tranche
Revolving Borrowing or US Tranche Swingline Loan in an equivalent amount and, to
the extent so financed, the Company’s obligation to make such payment shall be
discharged and replaced by the resulting ABR US Tranche Revolving Borrowing or
US Tranche Swingline Loan, as the case may be. If the Company fails to make such
payment when due, then the Administrative Agent shall notify each US Tranche
Lender of the applicable LC Disbursement, the payment then due from the Company
in respect thereof and such US Tranche Lender’s US Tranche Revolving Percentage
thereof. Promptly following receipt of such notice, each US Tranche Lender shall
pay to the Administrative Agent its US Tranche Revolving Percentage of the
payment then due from the Company in the same manner as provided in Section 2.06
with respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Issuing Bank in US Dollars the amounts so
received by it from such Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Company pursuant to this paragraph,
the Administrative Agent shall distribute such payment to the Issuing Bank or,
to the extent that US Tranche Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a US Tranche Lender
pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
(other than the funding of ABR US Tranche Revolving Loans or US

 

40



--------------------------------------------------------------------------------



 



Tranche Swingline Loans, as contemplated above) shall not constitute a Loan and
shall not relieve the Company of its obligation to reimburse such LC
Disbursement.
(f) Obligations Absolute. The Company’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company’s obligations hereunder. Neither
the Agents, the Lenders nor the Issuing Bank, nor any of their Related Parties,
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Company to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Company to the extent permitted by applicable law) suffered by the Company that
are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Company by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Company of its obligation to reimburse the
Issuing Bank and the US Tranche Lenders with respect to any such LC
Disbursement.

 

41



--------------------------------------------------------------------------------



 



(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Company shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Company reimburses such LC Disbursement, at the rate per annum
then applicable to ABR US Tranche Revolving Loans; provided that, if the Company
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any US Tranche Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.
(i) Replacement of an Issuing Bank. The Issuing Bank may be replaced at any time
by written agreement among the Company, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of the Issuing Bank. At the time any
such replacement shall become effective, the Company shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section
2.12(b). From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of the Issuing
Bank under this Agreement with respect to Letters of Credit to be issued by it
thereafter and (ii) references herein to the “Issuing Bank” shall be deemed to
refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Company shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in US Dollars in cash equal to the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Company described in clause (h) or (i) under Article VII.
The Company also shall deposit cash collateral pursuant to this paragraph as and
to the extent required by Section 2.11(b). Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Secured Obligations. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Company’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Company for the LC Exposure

 

42



--------------------------------------------------------------------------------



 



at such time or, if the maturity of the Loans has been accelerated (but subject
to the consent of Required Lenders), be applied to satisfy other Secured
Obligations. If the Company is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Company within
three Business Days after all Events of Default have been cured or waived.
SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in the applicable currency by 12:00 noon, Local
Time, to the account of the Applicable Agent or such other Person as indicated
by the Applicable Agent most recently designated for such purpose for Loans of
such Class and currency by notice to the applicable Lenders; provided that
Swingline Loans shall be made as provided in Section 2.04. The Applicable Agent
will make such Loans available to the relevant Borrower by promptly crediting
the amounts so received, in like funds, (A) to an account of such Borrower
maintained by the Applicable Agent or such other Person approved by the
Applicable Agent (i) in New York City, in the case of US Tranche Loans, (ii) in
London in the case of Loans under the European Tranche made to a European
Borrower or (iii) in London or New York City in the case of Loans under the
European Tranche made to the Company or (B) by wire transfer to another account
or accounts specified by such Borrower in the applicable Borrowing Request;
provided that ABR US Tranche Revolving Loans made to finance the reimbursement
of an LC Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the Issuing Bank.
(b) Unless the Applicable Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Applicable Agent such Lender’s share of such Borrowing, the Applicable
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the relevant Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Applicable Agent, then the applicable Lender and such
Borrower severally agree to pay to the Applicable Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to such Borrower to but excluding the date of
payment to the Applicable Agent, at (i) in the case of such Lender, the rate
reasonably determined by the Applicable Agent to be the cost to it of funding
such amount or (ii) in the case of such Borrower, the interest rate applicable
to the subject Loan. If such Lender pays such amount to the Applicable Agent,
then such amount shall constitute such Lender’s Loan included in such Borrowing.
SECTION 2.07. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request; provided, that each Borrowing under the US Tranche made
on the Effective Date shall initially be an ABR Borrowing. Thereafter, the
relevant Borrower may elect to convert such Borrowing (other than a Swingline
Loan) to a different Type or to continue such Borrowing and, in the case of a
Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided in
this Section. A Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall

 

43



--------------------------------------------------------------------------------



 



be considered a separate Borrowing. This Section shall not apply to Swingline
Borrowings, which may not be converted or continued.
(b) To make an election pursuant to this Section, a Borrower, or the Company on
its behalf, shall notify the Administrative Agent of such election by e-mail or
telephone or in writing and, in the case of a Eurocurrency Borrowing under the
European Tranche, the European Agent of such election in writing, by the time
that a Borrowing Request would be required under Section 2.03 if such Borrower
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election. Each such Interest Election Request
shall be irrevocable and, in the case of an electronic or telephone Interest
Election Request, shall be confirmed promptly by a written Interest Election
Request. Each written Interest Election Request shall be made by hand delivery
or telecopy to the Applicable Agent of a written request in a form approved by
the Administrative Agent and signed by the relevant Borrower, or the Company on
its behalf. Notwithstanding any contrary provision herein, this Section shall
not be construed to permit any Borrower to (i) change the currency of any
Borrowing, (ii) elect an Interest Period for Eurocurrency Loans that does not
comply with Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of a
Type not available under the Class of Commitments pursuant to which such
Borrowing was made.
(c) Each electronic, telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii) the Type of the resulting Borrowing; and
(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
(d) Promptly following receipt of an Interest Election Request, the Applicable
Agent shall advise each Lender holding a Loan to which such request relates of
the details thereof and of such Lender’s portion of each resulting Borrowing.
(e) If the relevant Borrower fails to deliver a timely Interest Election Request
to the Applicable Agent with respect to a Eurocurrency Borrowing no later than
three Business Days prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period, such Borrowing shall (i) in the case

 

44



--------------------------------------------------------------------------------



 



of a Eurocurrency Borrowing under the US Tranche, be converted to an ABR
Borrowing, and (ii) in the case of any other Eurocurrency Borrowing, be
continued as a Eurocurrency Borrowing with an Interest Period of one month’s
duration. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Company, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing borrowed by the Company may
be converted to or continued at the end of the then current Interest Period as a
Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall
(A) in the case of such a Borrowing under the US Tranche, be converted into an
ABR Borrowing at the end of the Interest Period applicable thereto, and (B) in
the case of any other Eurocurrency Borrowing, be continued as a Eurocurrency
Borrowing with an Interest Period of one month’s duration.
SECTION 2.08. Termination and Reduction of Commitments. (a) Unless previously
terminated, the US Tranche Revolving Commitments and the European Tranche
Commitments shall terminate on the Maturity Date.
(b) The Company may at any time terminate, or from time to time reduce, the
Commitments of the US Tranche or the European Tranche; provided that (i) each
reduction of the Commitments of the applicable Tranche shall be in an amount
that is an integral multiple of the Borrowing Multiple for a Borrowing
denominated in US Dollars and not less than the Borrowing Minimum for a
Borrowing denominated in US Dollars, (ii) the Company shall not terminate or
reduce the US Tranche Revolving Commitments if, after giving effect to any
concurrent prepayment of the US Tranche Revolving Loans in accordance with
Section 2.11, the aggregate US Tranche Revolving Exposures would exceed the
aggregate US Tranche Revolving Commitments, and (iii) the Company shall not
terminate or reduce the European Tranche Commitments if, after giving effect to
any concurrent prepayment of the European Tranche Revolving Loans in accordance
with Section 2.11, the aggregate European Tranche Exposures would exceed the
aggregate European Tranche Commitments.
(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments of any Class under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying the effective date of such election. Each
notice delivered by the Company pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Company may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the Company
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied. Any termination or reduction of the
Commitments of any Class shall be permanent. Each reduction of the Commitments
of any Class shall be made ratably among the applicable Lenders in accordance
with their respective Commitments of such Class.
SECTION 2.09. Increase in Commitments.
(a) Anything in this Agreement to the contrary notwithstanding, at any time and
from time to time prior to the Maturity Date, the Company may, by written notice
to the Administrative Agent (which the Administrative Agent shall promptly
furnish to each Lender in the applicable Tranche), request that one or more
Persons (which may include any Lender, as

 

45



--------------------------------------------------------------------------------



 



provided below) offer to increase their Commitments under any Tranche (if they
are Lenders) or to make additional Commitments under any Tranche (if they are
not already Lenders) (such increased and/or additional Commitments being, in the
case of any Tranche, a “Tranche Increase”) under this paragraph (a), it being
understood that if such offer is to be made by a Person that is not already a
Lender, the Administrative Agent shall have consented to such Person being a
Lender hereunder to the extent such consent would be required pursuant to
Section 11.04(b) in the event of an assignment to such Person (such consent not
to be unreasonably withheld). The minimum aggregate amount of any Tranche
Increase shall be $10,000,000 in the case of the US Tranche and $5,000,000 in
the case of the European Tranche. In no event shall the aggregate amount of all
Tranche Increases pursuant to this paragraph (a) exceed $75,000,000. No more
than two Tranche Increases shall be made during the term of this Agreement. The
Company may arrange for one or more banks or other financial institutions, which
may include any Lender, to extend applicable Commitments or increase their
existing applicable Commitments in an aggregate amount equal to the amount of
the Tranche Increase. In the event that one or more of such Persons offer to
increase or enter into such Commitments, and such Persons, the Company, any
other applicable Borrower and the Administrative Agent agree as to the amount of
such Commitments to be allocated to the respective Persons making such offers
and the fees (if any) to be payable by the Company in connection therewith, the
Company, any other applicable Borrower, such Persons, the Administrative Agent
and any other Applicable Agent shall execute and deliver an appropriate
amendment to this Agreement (or other appropriate documentation reasonably
acceptable to the Administrative Agent and the Company to effectuate the Tranche
Increase), which amendment or other documentation shall specify, among other
things, the procedures for reallocating any outstanding Revolving Credit
Exposure under the Tranche that is subject to the Tranche Increase effected by
such amendment or other documentation and the Company shall deliver such
authorization documentation and opinions of counsel as the Administrative Agent
shall reasonably request; provided, that no consent of any Lender not
participating in such Tranche Increase shall be required. Notwithstanding
anything to the contrary set forth herein, the Agents shall have at least 15
Business Days, but no more than 20 Business Days, prior to the proposed
effective date for such Tranche Increase to obtain administrative details from
Lenders increasing their Commitments or Persons becoming new Lenders hereunder
and to otherwise administer such Tranche Increase, including processing
Borrowing Requests and determining whether breakage amounts, if any, will be
required to be paid by the Borrowers. No such increase shall be effective until
such administration period has expired.
(b) Notwithstanding the foregoing, no increase in the Commitments (or in the
Commitment of any Lender) or addition of a new Lender shall become effective
under this Section if any Default or Event of Default has occurred and is
continuing prior to the effectiveness of any such increase or would arise after
giving effect thereto.
SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) (i) Each Borrower hereby
unconditionally promises to pay to the Applicable Agent for the accounts of the
applicable Lenders the then unpaid principal amount of each Borrowing of such
Borrower no later than the Maturity Date; (ii) the Company hereby
unconditionally promises to pay to each US Tranche Swingline Lender the then
unpaid principal amount of each US Tranche Swingline Loan made by the US Tranche
Swingline Lender on the earlier of the Maturity Date and the first date after
such US Tranche Swingline Loan is made that is the 15th or last day of a
calendar

 

46



--------------------------------------------------------------------------------



 



month and is at least five Business Days after such US Tranche Swingline Loan is
made, provided that on each date that a US Tranche Revolving Borrowing is made,
the Company shall repay all US Tranche Swingline Loans then outstanding and
(iii) each European Borrower unconditionally promises to pay to the European
Tranche Swingline Lender the then unpaid principal amount of each European
Tranche Swingline Loan to such European Borrower on the last day of the Interest
Period applicable thereto; provided, that so long as the conditions for a
Borrowing have been satisfied, a Borrower may use Revolving Borrowing proceeds
to repay a Swingline Loan. Each Borrower agrees to repay the principal amount of
each Loan made to such Borrower and the accrued interest thereon in the currency
of such Loan.
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Type and currency thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount of any sum received by any Agent hereunder
for the accounts of the Lenders and each Lender’s share thereof.
(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein (absent manifest error); provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of any Borrower
to repay the Loans in accordance with the terms of this Agreement.
(e) Any US Tranche Lender may request through the Administrative Agent that
Loans made by it under the US Tranche to any Borrower be evidenced by a
promissory note. In such event, the relevant Borrower shall prepare, execute and
deliver to such US Tranche Lender a promissory note payable to the order of such
US Tranche Lender (or, if requested by such US Tranche Lender, to such US
Tranche Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 11.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns). Loans made under
the European Tranche shall be evidenced solely as described in paragraphs (b)
and (c) of this Section, and no promissory notes shall be issued by any Borrower
in respect of any such Loans.
SECTION 2.11. Prepayment of Loans. (a) Any Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (d) of this Section.

 

47



--------------------------------------------------------------------------------



 



(b) In the event and on such occasion that (i) the sum of the US Tranche
Revolving Exposures exceeds the total US Tranche Revolving Commitments, or
(ii) the sum of the European Tranche Exposures exceeds the total European
Tranche Commitments, the Borrowers under the applicable Tranche shall prepay
Revolving Borrowings or Swingline Borrowings (or, if no such Borrowings are
outstanding under the US Tranche, deposit cash collateral in an account with the
Administrative Agent pursuant to Section 2.05(j)), in an aggregate amount equal
to such excess; provided that if such excess arises solely as a result of
currency rate fluctuations and such excess under any Tranche is not greater than
5% of the total Commitments under such Tranche, such prepayment or deposit, as
the case may be, shall not be required.
(c) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
applicable Borrower shall select the Borrowing or Borrowings to be prepaid and
shall specify such selection in the notice of such prepayment pursuant to
paragraph (d) of this Section.
(d) The applicable Borrower, or the Company on behalf of the applicable
Borrower, shall notify the Applicable Agent (and, in the case of prepayment of a
Swingline Loan, the applicable Swingline Lender) by telephone confirmed by
telecopy) of any prepayment of a Borrowing hereunder (i) in the case of a
Eurocurrency Borrowing, not later than 12:00 noon, Local Time, three Business
Days before the date of such prepayment, and (ii) in the case of an ABR
Borrowing or a Swingline Loan, not later than 12:00 noon, Local Time, on the
date of such prepayment. Each such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof to be prepaid; provided that, if a notice of optional prepayment is
given in connection with a conditional notice of termination of the Commitments
as contemplated by Section 2.08(c), then such notice of prepayment may be
revoked if such notice of termination is revoked in accordance with
Section 2.08(c). Promptly following receipt of any such notice, the Applicable
Agent shall advise the applicable Lenders of the contents thereof. Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of an advance of a Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Borrowing shall be applied ratably to the Loans included in
the prepaid Borrowing. Prepayments shall be accompanied by (i) accrued interest
to the extent required by Section 2.13 and (ii) break funding payments to the
extent required pursuant to Section 2.16.
SECTION 2.12. Fees. (a) The Company agrees to pay to the Administrative Agent,
for the account of each US Tranche Lender, a commitment fee which shall accrue
at the Applicable Rate on the daily unused portion of the US Tranche Revolving
Commitment of such US Tranche Lender during the period from and including the
Effective Date to but excluding the date on which such US Tranche Revolving
Commitment terminates. The European Borrowers agree to pay to the European Agent
for the account of each European Tranche Lender a commitment fee, which shall
accrue at the Applicable Rate on the daily unused portion of the European
Tranche Commitment of such European Tranche Lender during the period from and
including the Effective Date to but excluding the date on which such European
Tranche Commitment terminates. The Company shall pay any commitment fee
described hereunder that is not paid by any other Borrower when due. Any payment
required to be made pursuant to this paragraph (a) by the Company to the
European Agent shall be made to the Administrative Agent, as a sub-agent for the
European Agent, as applicable, in New York, New York for the account of

 

48



--------------------------------------------------------------------------------



 



the applicable Lenders. Accrued commitment fees shall be payable in arrears on
the third Business Day following the last day of March, June, September and
December of each year and on the date on which the Commitments terminate,
commencing on the first such date to occur after the date hereof.
(b) The Company agrees to pay (i) to the Administrative Agent for the account of
each US Tranche Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s US Tranche Revolving Commitment terminates and the date on which
such Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a
fronting fee, which fee shall accrue at the rate of 0.125% per annum on the
average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) with respect to Letters of Credit
issued by the Issuing Bank, during the period from and including the Effective
Date to but excluding the later of the date of termination of the US Tranche
Revolving Commitments and the date on which there ceases to be any LC Exposure,
as well as the Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the US Tranche Revolving Commitments
terminate and any such fees accruing after the date on which the US Tranche
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand (accompanied by reasonable back-up documentation therefor).
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
(c) The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent. The Company and the Borrowers jointly and
severally agree to pay to the European Agent, for its own account, fees payable
in the amounts and at the times separately agreed upon between the Company and
the European Agent.
(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Applicable Agent (or to the Issuing Bank, in the case of
fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.
SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (other than
each Swingline Loan) shall bear interest at a rate per annum equal to the
Alternate Base Rate plus the Applicable Rate. US Tranche Swingline Loans shall
bear interest at a rate per annum equal to the US Swingline Rate. European
Tranche Swingline Loans shall bear interest at

 

49



--------------------------------------------------------------------------------



 



a rate per annum equal to the European Tranche Swingline Rate plus the
Applicable Rate for Eurocurrency Revolving Loans plus the Mandatory Cost.
(b) The Loans comprising each Eurocurrency Borrowing by the Company under the US
Tranche shall bear interest at the Applicable Interbank Rate for the Interest
Period in effect for such Borrowing plus the Applicable Rate. The Loans
comprising each Eurocurrency Borrowing under the European Tranche shall bear
interest at the Applicable Interbank Rate for the Interest Period then in effect
for such Borrowing plus the Applicable Rate plus the Mandatory Cost.
(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section, or (ii) in the case of any other overdue amount, 2% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section.
(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurocurrency Revolving Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
(e) Subject to Section 2.13(f), all interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate and interest accruing upon Obligations denominated in Sterling shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate and
the Applicable Interbank Rate shall be determined by the Applicable Agent, and
such determination shall be conclusive absent manifest error.
(f) The principle of deemed reinvestment of interest shall not apply to any
interest calculation under this Agreement. The rates of interest stipulated in
this Agreement are intended to be nominal rates and not effective rates or
yields.
(g) Notwithstanding any other provision of this Agreement, if and to the extent
that the laws of the Netherlands, the United Kingdom or any other jurisdiction
in which a Borrower is organized or from which Loans are made are applicable to
interest payable under this Agreement, no interest on the credit advanced will
be payable in excess of that permitted by such laws.

 

50



--------------------------------------------------------------------------------



 



SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing in any currency:
(a) the Applicable Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Applicable Interbank Rate for such Interest Period; or
(b) the Applicable Agent is advised by a majority in interest of the Lenders
that would participate in such Borrowing that the Applicable Interbank Rate for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;
then the Applicable Agent shall give notice thereof to the applicable Borrower
and the applicable Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Applicable Agent notifies the applicable Borrower and
the applicable Lenders that the circumstances giving rise to such notice no
longer exist (i) any Interest Election Request that requests the conversion of
any Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing
in such currency shall be ineffective, and such Borrowing shall be converted to
or continued on the last day of the Interest Period applicable thereto (A) if
such Borrowing is a Eurocurrency Borrowing under the US Tranche, as an ABR
Borrowing, or (B) if such Borrowing is a Eurocurrency Borrowing under the
European Tranche, as a Borrowing bearing interest at such rate as the European
Agent shall determine, after consultation with the Lenders, adequately reflects
the costs to the applicable Lenders of making or maintaining their Loans, and
(ii) if any Borrowing Request requests a Eurocurrency Borrowing in such
currency, unless the applicable Borrower notifies the Applicable Agent in
writing prior to the date on which such Borrowing is requested to be made that
it wishes to revoke such Borrowing Request, (A) if such Borrowing is a
Eurocurrency Borrowing under the US Tranche, such Borrowing shall be made as an
ABR Borrowing, and (B) if such Borrowing is a Eurocurrency Borrowing under the
European Tranche, such Borrowing shall be made as a Borrowing bearing interest
at such rate as the European Agent shall determine adequately reflects the costs
to the applicable Lenders of making or maintaining their Loans, plus the
Applicable Rate for Eurocurrency Loans plus the Mandatory Cost.
SECTION 2.15. Increased Costs. (a) If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Applicable Interbank Rate) or Issuing Bank; or
(ii) impose on any Lender or Issuing Bank or the Applicable Interbank Markets
any other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein, including, without
limitation, any change under applicable law or regulation governing the issuance
and maintenance of EU Lending Passports;

 

51



--------------------------------------------------------------------------------



 



and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the
applicable Borrower will pay to such Lender or Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.
(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or Issuing Bank’s policies and the policies of such Lender’s or Issuing
Bank’s holding company with respect to capital adequacy), then from time to time
the applicable Borrower will pay to such Lender or Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or Issuing
Bank or such Lender’s or Issuing Bank’s holding company for any such reduction
suffered.
(c) A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay or cause the other Borrowers to pay such
Lender or Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Company and the other Borrowers shall not be required to compensate a Lender or
Issuing Bank pursuant to this Section for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender or Issuing Bank,
as the case may be, notifies the Company of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
This Section 2.15 shall not apply to increased costs relating to Taxes or UK
Tax, which shall be governed exclusively by Section 2.17 and Section 2.18.
SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan to a Loan of a different Type or
Interest Period other than on the last day of the Interest

 

52



--------------------------------------------------------------------------------



 



Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.11(d) and is
revoked in accordance therewith), or (d) the assignment or deemed assignment of
any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Company pursuant to
Section 2.21 or the CAM Exchange, then, in any such event, the applicable
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurocurrency Loan, such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
Applicable Interbank Rate that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest that would accrue on such principal amount for such
period at the interest rate such Lender would bid were it to bid, at the
commencement of such period, for deposits in the applicable currency of a
comparable amount and period from other banks in the Applicable Interbank
Market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section, and setting forth
in reasonable detail the calculations used by such Lender to determine such
amount or amounts, shall be delivered to the applicable Borrower and shall be
conclusive absent manifest error. The applicable Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof; provided that the Company and the other Borrowers shall not be required
to compensate a Lender pursuant to this Section for any amounts under this
Section 2.16 incurred more than 180 days prior to the date that such Lender
notifies the Company of such amount and of such Lender’s intention to claim
compensation therefor.
SECTION 2.17. Taxes.
(a) Any and all payments by or on account of any obligation of each Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes unless a tax deduction is required by
applicable law; provided that if any Borrower shall be required by applicable
law to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Applicable Agent, the applicable Lender or the Issuing
Bank (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Borrower shall make such
deductions and (iii) such Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
(b) In addition, each Borrower shall pay any Other Taxes related to such
Borrower to the relevant Governmental Authority in accordance with applicable
law.
(c) The relevant Borrower shall indemnify each Agent, each Lender and the
Issuing Bank, within 10 days after written demand therefor, which demand shall
be accompanied by documentation reasonably satisfactory to establish the nature
of the amounts for which demand is being made, and the fact and amount of the
payment thereof, for the full amount of any Indemnified Taxes or Other Taxes
paid by such Agent, such Lender or the Issuing Bank, as

 

53



--------------------------------------------------------------------------------



 



the case may be, on or with respect to any payment by or on account of any
obligation of such Borrower hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment (to the extent available), a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower under a
Tranche in which such Lender participates is located, or any treaty to which
such jurisdiction is a party, with respect to payments under this Agreement
shall deliver to such Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law and at the time or times reasonably
requested by such Borrower, any such properly completed and executed
documentation prescribed by applicable law and reasonably requested by such
Borrower as may permit such payments to be made without withholding or at a
reduced rate of withholding tax.
(f) (i) Each Lender, on the date it becomes a Lender hereunder, will designate
lending offices for the Loans to be made by it (a “Facility Office”) such that,
on such date, it (directly or through any Borrower) will not be subject to or
liable for (i) in the case of a US Tranche Lender, any withholding tax that is
imposed by the United States of America, (or any political subdivision thereof)
on payments by the Company from an office within such jurisdiction or (ii) in
the case of a European Tranche Lender, any withholding tax that is imposed by
the Netherlands or the United States of America (or any political subdivision
thereof) on payments by a European Borrower or the Company from an office within
such jurisdiction. If any Lender does not comply with this Section 2.17(e) or
(f), the relevant Borrower shall have no obligation to indemnify such Lender, or
any relevant Agent or Issuing Bank for the account of such Lender, under this
Section 2.17, provided, however, that such Borrower shall not be relieved of the
foregoing indemnity obligation if a liability under this Section results solely
from the occurrence of the CAM Exchange.
(ii) Notwithstanding anything in Section 2.17(f)(i) to the contrary, if a Lender
becomes a European Tranche Lender or a US Tranche Lender solely due to the
occurrence of the CAM Exchange, such Lender shall use commercially reasonable
efforts to designate a Facility Office to acquire Loans pursuant to the CAM
Exchange and to receive payments on such Loans such that payments from the
relevant Borrower to such Facility Office with respect to such Loans shall
qualify for the lowest rate of withholding taxes available to such Lender in
respect of payments made by such Borrower to any Facility Office of such Lender
on the date such Lender acquires such Loans. Such Lender shall furnish such
information as is described in Section 2.17(e) to qualify for such lowest rate
of withholding. If such Lender is unable to qualify for a complete exemption
from withholding tax with respect to payments made by such Borrower to

 

54



--------------------------------------------------------------------------------



 



such Facility Office with respect to such Loans, any withholding tax to which
such Lender is subject with respect to payments made by such Borrower to such
Facility Office, taking into account such qualification for such reduced rate of
withholding, shall not constitute Excluded Taxes with respect to such Lender
with respect to such Loan.
(g) In cases in which a Borrower makes a payment under this Agreement to the
Administrative Agent with knowledge that the Administrative Agent is acting as
an agent for a foreign person, such Borrower will not treat such payment as
being made to a U.S. person for purposes of Treas. Reg. § 1.1441-1(b)(2)(ii) (or
a successor provision) without the express written consent of the Administrative
Agent.
(h) If the Administrative Agent or a Lender receives a refund of any Indemnified
Taxes or Other Taxes as to which it has been indemnified by a Borrower or with
respect to which a Borrower has paid additional amounts pursuant to this
Section 2.17, it shall pay over such refund to such Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by such Borrower
under this Section 2.17 with respect to the Indemnified Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund, and only to the extent that the amount of such refund is both reasonably
identifiable and quantifiable by such Lender without imposing on such Lender an
unacceptable administrative burden); provided, that such Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to such Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This Section shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to any Borrower or any other Person.
SECTION 2.18. UK Tax.
(a) Definitions:
“Protected Party” means a Lender which is or will be subject to any liability or
required to make any payment for or on account of UK Tax, in relation to a sum
received or receivable (or any sum deemed for the purposes of UK Tax to be
received or receivable) under a Loan Document.
“Tax Confirmation” means a confirmation by a Lender that the Person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Loan Document is either:

  (i)  
a company resident in the United Kingdom for United Kingdom tax purposes; or

  (ii)  
a partnership each member of which is:

 

55



--------------------------------------------------------------------------------



 



  (i)  
a company resident in the United Kingdom for United Kingdom tax purposes; or

  (ii)  
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (for the purposes of section 11(2) of the
Income and Corporation Taxes Act 1988) the whole of any share of interest
payable in respect of that advance that falls to it by reason of sections 114
and 115 of the Income and Corporation Taxes Act 1988; or

  (iii)  
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing its chargeable profits
(within the meaning given by section 11(2) of the Income and Corporation Taxes
Act 1988).

“Tax Credit” means a credit against, relief or remission for, or repayment of
any UK Tax.
“Tax Deduction” means a deduction or withholding for or on account of UK Tax
from a payment under a Loan Document.
“Tax Payment” means either an increased payment made by a Borrower to a Lender
under Section 2.18(e) or a payment under Section 2.18(l).
“VAT” means value added tax as provided for in the Value Added Tax Act 1994 and
any other tax of a similar nature.

  (b)  
Unless a contrary indication appears, in this Section 2.18 a reference to
“determines” or “determined” means a determination made in the absolute
discretion of the person making the determination.

  (c)  
Each Borrower shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.

  (d)  
Each Borrower shall promptly upon becoming aware that it must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Agents accordingly. Similarly, a Lender shall notify the
Agents on becoming so aware in respect of a payment payable to that Lender. If
the Agents receive such notification from a Lender it shall notify that
Borrower.

  (e)  
If a Tax Deduction is required by law to be made by a Borrower, the amount of
the payment due from that Borrower shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.

 

56



--------------------------------------------------------------------------------



 



  (f)  
A Borrower is not required to make an increased payment to a Lender under
paragraph (e) above for a Tax Deduction in respect of tax imposed by the United
Kingdom from a payment of interest on a Loan, if on the date on which the
payment falls due the payment could have been made to the relevant Lender
without a Tax Deduction if it was a Qualifying Lender, but on that date that
Lender is not or has ceased to be a Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or any published
practice or concession of any relevant taxing authority.

  (g)  
If a Borrower is required to make a Tax Deduction, that Borrower shall make that
Tax Deduction and any payment required in connection with that Tax Deduction
within the time allowed and in the minimum amount required by law.

  (h)  
Within 30 days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Borrower making that Tax Deduction shall
deliver to the Agents for the Lender entitled to the payment evidence reasonably
satisfactory to the Lender that the Tax Deduction has been made or (as
applicable) any appropriate payment paid to the relevant taxing authority.

  (i)  
A UK Lender with a European Tranche Commitment which becomes a party to this
Agreement on the day on which this Agreement is entered into gives a Tax
Confirmation to the Borrowers by entering into this Agreement.

  (j)  
A UK Lender with a European Tranche Commitment which becomes a party to this
Agreement by transfer or assignment under Section 11.04 after the day on which
this Agreement is entered into is deemed to give a Tax Confirmation to the
Borrowers on the date of that transfer or assignment.

  (k)  
A UK Lender with a European Tranche Commitment shall promptly notify the
Borrower and the Agents if there is any change in the position from that set out
in the Tax Confirmation.

  (l)  
Each Borrower shall (within 10 Business Days following written demand by the
Agents, accompanied by reasonable backup documentation) pay to a Protected Party
an amount equal to the loss, liability or cost which that Protected Party
determines will be or has been (directly or indirectly) suffered for or on
account of UK Tax by that Protected Party in respect of a Loan Document.

  (m)  
Paragraph (l) above shall not apply with respect to any UK Tax assessed on a
Lender:

 

57



--------------------------------------------------------------------------------



 



  (A)  
under the law of the jurisdiction in which that Lender is incorporated or, if
different, the jurisdiction (or jurisdictions) in which that Lender is treated
as resident for tax purposes; or

  (B)  
under the law of the jurisdiction in which that Lender’s Facility Office,
designated in accordance with Section 2.17(f), is located in respect of amounts
received or receivable in that jurisdiction,

if that UK Tax is imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
that Lender.

  (n)  
Furthermore, paragraph (l) above shall not apply to the extent a loss, liability
or cost:

  (A)  
is compensated for by an increased payment under paragraphs (c) to (k) above; or

  (B)  
would have been compensated for by an increased payment under paragraphs (c) to
(k) above but was not so compensated solely because the exclusion in paragraph
(f) applied.

  (o)  
A Protected Party making, or intending to make a claim under paragraph (l) above
shall promptly notify the Agents of the event which will give, or has given,
rise to the claim, following which the Agents shall notify the Borrower.

  (p)  
A Protected Party shall, on receiving a payment from a Borrower under paragraph
(l), notify the Agents.

  (q)  
If a Borrower makes a Tax Payment and the relevant Lender determines that:

  (A)  
a Tax Credit is attributable to that Tax Payment; and

  (B)  
that Lender has obtained, utilized and retained that Tax Credit,

the relevant Lender shall pay an amount to such Borrower which that Lender
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been made by such Borrower.

  (r)  
Each Borrower shall pay and, within 10 Business Days following written demand
(accompanied by reasonable backup documentation therefor), indemnify each Lender
against any cost, loss or liability that Lender incurs in relation to all stamp
duty, registration and other similar UK Taxes payable in respect of any Loan
Document.

 

58



--------------------------------------------------------------------------------



 



  (s)  
All amounts set out, or expressed to be payable under a Loan Document by any
party to a Lender which (in whole or part) constitute the consideration for VAT
purposes shall be deemed to be exclusive of any VAT which is chargeable on such
supply, and accordingly, subject to paragraph (t) below, if VAT is chargeable on
any supply made by any Lender to any party under a Loan Document, that party
shall pay to the Lender (in addition to and at the same time as paying the
consideration) an amount equal to the amount of the VAT (and such Lender shall
promptly provide an appropriate VAT invoice to such party).

  (t)  
Where a Loan Document requires any party to reimburse a Lender for any costs or
expenses, that party shall also at the same time pay and indemnify the Lender
against all VAT incurred by the Lender in respect of the costs or expenses to
the extent that the Lender reasonably determines that neither it nor any other
member of any group of which it is a member for VAT purposes is entitled to
credit or repayment from the relevant tax authority in respect of the VAT.

SECTION 2.19. EU Banking Passport; Local Branch Availability. In order to extend
Loans and other financial accommodations under the European Tranche and remain
in compliance with all applicable laws and regulations (including, without
limitation, the laws of each jurisdiction in which a Borrower with availability
under the European Tranche is organized), each Lender with a European Tranche
Commitment shall either (x) obtain and hold an EU Banking Passport for so long
as the laws and regulations governing members of the European Union provide for
EU Banking Passports and/or (y) otherwise have the ability to fund a Borrowing
and satisfy its duties and obligations under the European Tranche in a
Borrower’s jurisdiction of organization (so long as such Borrower is entitled to
request extensions of credit under the European Tranche), including, without
limitation, having a local branch in any such jurisdiction of organization or
otherwise being able to fund extensions of credit in such jurisdiction without
violating applicable laws or regulations. Each Person that becomes a Lender
hereunder with a European Tranche Commitment pursuant to the assignment
provisions of Section 11.04 shall certify in its Assignment and Assumption that
it possesses an EU Banking Passport and/or satisfies the requirements of the
foregoing clause (y), provided that with respect to the Dutch Borrower no such
certification shall be required as long as the first Loan extended by such
Lender shall be no less than EUR 50,000 or its equivalent in any other foreign
currency. In the event EU Banking Passports are no longer available, including,
without limitation, as a result of changes in applicable laws or regulations, or
a Lender is prohibited from extending credit to a Borrower from a previously
permitted jurisdiction into a previously permitted jurisdiction, or if adverse
tax consequences result from such Loans or other financial accommodations
remaining outstanding, then no Lender shall be required to make or maintain
Loans or other financial accommodations under the European Tranche in
contravention of applicable laws and regulations or if such adverse tax
consequences remain outstanding, and the applicable Borrowers shall repay all
Obligations arising in connection therewith as required to prevent any
contravention of such laws and regulations.
SECTION 2.20. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

59



--------------------------------------------------------------------------------



 



(a) Each Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16, 2.17, 2.18 or 2.19, or otherwise) prior to the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 12:00 noon, Local Time), on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Applicable Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Applicable Agent to the applicable account specified in
Schedule 2.20 or, in any such case, to such other account as the Applicable
Agent shall from time to time specify in a notice delivered to the Company,
except payments to be made directly to the Issuing Bank or a Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17, 2.18, 2.19 and 11.03 shall be made directly to the Persons entitled
thereto and payments pursuant to the other Loan Documents shall be made to the
Persons specified therein. The Applicable Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder or under
any other Loan Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension. All payments under any Loan Document of principal
or interest in respect of any Loan or LC Disbursement shall be made in the
currency of such Loan or LC Disbursement; and all other payments hereunder or
under any other Loan Document shall be made in US Dollars, except as otherwise
expressly provided. Any payment required to be made by an Agent hereunder shall
be deemed to have been made by the time required if such Agent shall, at or
before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by such Agent to make such payment.
(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
applicable Borrower) or (B) a mandatory prepayment (which shall be applied in
accordance with Section 2.11) or (ii) after an Event of Default has occurred and
is continuing and the Administrative Agent so elects or Required Lenders so
direct, such funds shall be applied ratably first, to pay any fees, indemnities,
or expense reimbursements including amounts then due to the Agents and the
Issuing Bank from the Borrowers (other than in connection with Swap Agreements),
second, to pay any fees or expense reimbursements then due to the Lenders from
the Borrowers (other than in connection with Swap Agreements), third, to pay
interest then due and payable on the Loans ratably, fourth, pro rata, to prepay
principal on the Loans and unreimbursed LC Disbursements and the payment of any
Secured Obligations owing with respect to Swap Agreements, fifth, to pay an
amount to the Administrative Agent equal to one hundred five percent (105%) of
the aggregate undrawn face amount of all outstanding Letters of Credit and the
aggregate amount of any unpaid LC Disbursements, to be held as cash collateral
for such Obligations, and sixth, to the payment of any other Secured Obligation
due to any Agent or any Lender by the Loan Parties. Notwithstanding anything to
the contrary contained in this Agreement, unless so directed by the applicable
Borrower, or unless a Default is in existence, neither any Agent nor any Lender
shall apply any payment which it receives to any Eurocurrency Loan of a Class,
except (a) on the

 

60



--------------------------------------------------------------------------------



 



expiration date of the Interest Period applicable to any such Eurocurrency Loan
or (b) in the event, and only to the extent, that there are no outstanding ABR
Loans of the same Class and, in any event, the applicable Borrower shall pay the
break funding payment required in accordance with Section 2.16.
(c) [Reserved]
(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans, participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans, participations in LC Disbursements and Swingline Loans, as the case
may be, and accrued interest thereon than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Loans, participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans, and participations in LC Disbursements and Swingline
Loans; provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans, participations in LC Disbursements and Swingline Loans to any
assignee or participant, other than to the Company or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.
(e) Unless the Applicable Agent shall have received notice from the relevant
Borrower prior to the date on which any payment is due for the account of all or
certain of the Lenders or the Issuing Bank hereunder that such Borrower will not
make such payment, the Applicable Agent may assume that such Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the applicable Lenders or the Issuing Bank, as the
case may be, the amount due. In such event, if such Borrower has not in fact
made such payment, then each of the applicable Lenders or the Issuing Bank, as
the case may be, severally agrees to repay to the Applicable Agent forthwith on
demand the amount so distributed to such Lender or the Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Applicable Agent,
at a rate determined by the Applicable Agent in accordance with banking industry
practices on interbank compensation.
(f) If any Lender shall fail to make any payment required to be made by it to
any Agent pursuant to this Agreement, then the Agents may, in their discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by them for the account of

 

61



--------------------------------------------------------------------------------



 



such Lender to satisfy such Lender’s obligations to the Agents until all such
unsatisfied obligations are fully paid.
SECTION 2.21. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17 or Section 2.18, then such Lender
shall use reasonable efforts to designate a different lending office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15, 2.17, or 2.18, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b) If any Lender requests compensation under Section 2.15, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17 or
Section 2.18, or if any Lender defaults in its obligation to fund Loans
hereunder, or if any Lender fails to grant a consent in connection with any
proposed change, waiver, discharge or termination of the provisions of this
Agreement requiring the consent of each Lender or each affected Lender as
contemplated by Section 11.02 but the consent of the Required Lenders or (giving
effect to this Section 2.21(b)) each other affected Lender, respectively, is
obtained, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 11.04), all its interests, rights and obligations under the
Loan Documents to an assignee that shall assume such obligations (or, in the
case of any change, waiver, discharge or termination of the provisions of this
Agreement that requires the consent of Lenders of a particular class or type of
Loans and Commitments, all its interests, rights and obligations under the Loan
Documents in respect of such class or type) (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Company
shall have received the prior written consent of the Administrative Agent (and
if a US Tranche Revolving Commitment is being assigned, the Issuing Bank), which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company (in the case of all other amounts) (or, in the case of any
change, waiver, discharge or termination of the provisions of this Agreement
that requires the consent of Lenders of a particular class or type of Loans,
payment equal to the aggregate amount of outstanding Loans of such class or type
owed to such replaced Lender (together with all other amounts owed to such
replaced Lender as a holder of such class or type of Loans)) and (iii) in the
case of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17 or
Section 2.18, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company to require such assignment
and delegation cease to apply.

 

62



--------------------------------------------------------------------------------



 



ARTICLE III
Representations and Warranties
Each Borrower represents and warrants to the Lenders that:
SECTION 3.01. Organization; Powers. Each of the Company and its Material
Subsidiaries is duly organized, validly existing and in good standing (to the
extent that such concept is applicable in the relevant jurisdiction) under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing (to the extent such concept is applicable) in, every
jurisdiction where such qualification is required; provided, that this provision
shall not restrict any transaction otherwise permitted under Section 6.03.
SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate or other organizational powers and have been duly
authorized by all necessary corporate (or other organizational) and, if
required, stockholder or shareholder action. Each Loan Document has been duly
executed and delivered by each Loan Party party thereto and constitutes a legal,
valid and binding obligation of each such Loan Party, enforceable against such
Loan Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
SECTION 3.03. Governmental Approvals; No Conflicts. (a) The Transactions (i) do
not require any material consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (ii) will not violate in any
material respect any applicable law or regulation applicable to the Company or
its Subsidiaries and will not violate the charter, by-laws or other
organizational or constitutional documents of the Company or any of its
Subsidiaries or any order of any Governmental Authority, (iii) except as would
not reasonably be expected to have a Material Adverse Effect, will not violate
or result in a default under any indenture, agreement or other instrument
binding upon the Company or any of its Subsidiaries or its assets, or give rise
to a right thereunder to require any payment to be made by the Company or any of
its Subsidiaries, and (iv) will not result in the creation or imposition of any
Lien on any asset of the Company or any of its Subsidiaries (other than the Lien
created by the Collateral Documents).
(b) The Company and the Subsidiaries have obtained all regulatory licenses,
permits or franchises required in connection with their ownership or operation
of the Systems and Telecommunications Equipment, except where the failure to
hold any regulatory licenses, permits or franchises would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect .
All of the Company’s and the Subsidiaries’ Governmental Approvals are in full
force and effect, have been validly transferred to the Company or such
Subsidiary, and the Company or such Subsidiary has the power and authority to
operate thereunder in each case, except where a failure would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

63



--------------------------------------------------------------------------------



 



SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders a consolidated balance sheet and
statements of income, stockholders equity and cash flows for the Company and its
Subsidiaries as of and for the fiscal year ended December 31, 2007, reported on
by KPMG LLP, independent public accountants. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Company and its consolidated Subsidiaries as of
such dates and for such periods in accordance with GAAP.
(b) Since December 31, 2007, there has been no material adverse change in the
business, assets, property or financial condition of the Company and its
Subsidiaries, taken as a whole.
(c) The Company has heretofore furnished to the Lenders (i) an audited
consolidated balance sheet and statements of income, stockholders equity and
cash flows for Calence and its Subsidiaries as of and for the fiscal years ended
January 31, 2004, January 31, 2005, January 31, 2006 and January 31, 2007 and
(ii) an unaudited consolidated balance sheet and statement of income for Calence
and its Subsidiaries, as of and for the fiscal year ended January 31, 2008. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of Calence and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii) above.
(d) As of the Effective Date, since January 24, 2008, there has not occurred any
event, change or circumstance that has had a Calence Material Adverse Effect.
(e) The Company has heretofore furnished to the Lenders a pro forma
capitalization table as of December 31, 2007, giving effect to the Calence
Acquisition as if consummated on such date, along with pro forma Consolidated
EBITDA for the twelve-month period ended December 31, 2007 for the Company and
its Subsidiaries and for the twelve-month period ended January 31, 2008 for
Calence, giving credit to the consolidated EBITDA of Calence for the
twelve-month period ended January 31, 2008. Such pro forma financial data were
prepared in good faith based upon estimates and assumptions the Company believes
to be reasonable as of the Effective Date.
(f) The Company has heretofore furnished to the Lenders forecasted consolidated
balance sheets and statements of income, stockholders equity and cash flows for
the five-year period beginning on January 1, 2008, in each case prepared on a
basis consistent with the financial statements described in Section 3.04(a) and
the estimates and assumptions stated therein, all of which the Company believes
as of the date hereof to be reasonable and, as of the Effective Date, reflect
the Company’s good faith and reasonable estimates of the future financial
performance of the Company and its Subsidiaries for such period; provided that
(i) such forecasts are subject to significant uncertainties and contingencies,
which may be beyond the Company’s and its Subsidiaries’ control, (ii) no
assurances are given that the results forecasted in any such projections will be
realized and (iii) the actual results may differ from the forecasted results set
forth in such projections and such differences may be material.

 

64



--------------------------------------------------------------------------------



 



SECTION 3.05. Properties; Insurance. (a) Each of the Company and its Material
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.
(b) Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.
(c) Each of the Company and its Subsidiaries maintains, with financially sound
and reputable insurance companies, insurance in such amounts and against such
risks as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations; provided, that each of
the Company and its Subsidiaries may self-insure in the ordinary course of
business to the same extent as other companies engaged in similar businesses and
owning similar properties in the same general areas in which the Company or each
such Subsidiary, as applicable, operates.
SECTION 3.06. Litigation, Environmental and Labor Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Company, threatened
against or affecting the Company or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) except as set forth on
Schedule 3.06, that purport to affect or pertain to this Agreement, any other
Loan Document, the Calence Acquisition Agreement or the consummation of the
Transactions.
(b) Except with respect to any matters that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, neither
the Company nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
(c) There are no labor controversies pending against or, to the knowledge of the
Company, threatened against or affecting the Company or any of its Subsidiaries
which would reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect.
SECTION 3.07. Compliance with Laws and Agreements. Each of the Company and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

 

65



--------------------------------------------------------------------------------



 



SECTION 3.08. Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
SECTION 3.09. Taxes. Each of the Company and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes including UK Tax required to have
been paid by it, except (a) Taxes including UK Tax that are being contested in
good faith by appropriate proceedings and for which the Company or such
Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with GAAP, or (b) to the extent that the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.10. ERISA. No ERISA Event has occurred, and no ERISA Event with
respect to any Plan is reasonably expected to occur, that, when taken together
with all other such ERISA Events for which liability is reasonably expected to
occur, would reasonably be expected to result in a Material Adverse Effect.
SECTION 3.11. Subsidiaries; Ownership of Capital Stock. As of the Effective
Date, Schedule 3.11 sets forth all of the Company’s Subsidiaries, the
jurisdiction of organization of each of its Subsidiaries and the identity of the
holders of all shares or other interests of each class of Equity Interests of
each of its Subsidiaries.
SECTION 3.12. Solvency. As of the Effective Date, both before and after giving
effect to (a) the Transactions to be consummated on the Effective Date and
(b) the payment and accrual of all fees, costs and expenses in connection
therewith, the Company and its Subsidiaries, on a consolidated basis, are and
will be Solvent.
SECTION 3.13. Disclosure. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other written information
furnished by or on behalf of the Company to any Agent, the Issuing Bank or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished or
publicly available in periodic and other reports, proxy statements and other
materials filed by the Company or any Subsidiary with the Securities and
Exchange Commission), taken as a whole, contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
materially misleading; provided that, with respect to projected financial
information, the Borrowers represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time (it
being understood and agreed that (i) such projected financial information is
subject to significant uncertainties and contingencies, which may be beyond the
Company’s and its Subsidiaries’ control, (ii) no assurances are given that the
results forecasted in any such projected financial information will be realized
and (iii) the actual results may differ from the forecasted results set forth in
such projected financial information and such differences may be material).
SECTION 3.14. Regulation U. Margin stock (as defined in Regulation U)
constitutes less than 25% of the value of those assets of the Company and its
Subsidiaries which are subject to any limitation on sale, pledge, or other
restriction hereunder.

 

66



--------------------------------------------------------------------------------



 



SECTION 3.15. Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
in favor of the Administrative Agent, for the benefit of the Holders of Secured
Obligations, and, to the extent required by the Security Agreements, such Liens
constitute perfected and continuing Liens on the Collateral, securing the
Secured Obligations and having priority over all other Liens on the Collateral
except in the case of (a) Permitted Encumbrances and other Liens permitted under
this Agreement and (b) Liens perfected only by possession (including possession
of any certificate of title) to the extent the Administrative Agent has not
obtained or does not maintain possession of such Collateral.
SECTION 3.16. Material Subsidiaries. As of the Effective Date, on a pro forma
basis after giving effect to the Calence Acquisition, the direct and indirect
Domestic Subsidiaries of the Company and direct Foreign Subsidiaries of the
Company and the Subsidiary Guarantors set forth on Schedule 3.16, together with
the Company and the UK Borrower, (i) generated at least 80% of Adjusted
Consolidated EBITDA during the four fiscal quarter period ended December 31,
2007 and (ii) owned assets (other than Equity Interests in Subsidiaries)
representing at least 80% of the consolidated assets of the Company and its
Subsidiaries (including Calence) as of December 31, 2007. Each Compliance
Certificate delivered hereunder designates as Material Subsidiaries direct and
indirect Domestic Subsidiaries of the Company and direct Foreign Subsidiaries of
the Company and the Subsidiary Guarantors that, as of the end of the applicable
fiscal quarter (in the case of a Compliance Certificate delivered pursuant to
Section 5.01(c)) or as of the date of the applicable Permitted Acquisition after
giving effect to such acquisition on a pro forma basis (in the case of a
Compliance Certificate delivered in connection with a Permitted Acquisition),
together with the Company and the UK Borrower, (i) generated at least 80% of
Adjusted Consolidated EBITDA during the most recent four fiscal quarter period
for which financial statements have been provided by the Company pursuant to
Section 5.01 and (ii) owned assets (other than Equity Interests in Subsidiaries)
representing at least 80% of the consolidated assets of the Company and its
Subsidiaries as of the end of such period.
SECTION 3.17. United Kingdom Companies Act. The UK Borrower and the UK Chargor
are in compliance with the provisions of Sections 151 to 158 of the United
Kingdom Companies Act of 1985 in relation to the Transactions.
ARTICLE IV
Conditions
SECTION 4.01. Effective Date. This Agreement and the obligations of the Lenders
to make Loans and of the Issuing Bank to issue Letters of Credit hereunder shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 11.02):
(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence reasonably satisfactory to the Administrative
Agent

 

67



--------------------------------------------------------------------------------



 



(which may include telecopy or electronic mail transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.
(b) The Administrative Agent shall have received, in form and substance
reasonably acceptable to it, fully executed copies of the Subsidiary Guarantee
Agreement and each of the Collateral Documents set forth on Exhibit B hereto.
(c) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Skadden, Arps, Slate, Meagher & Flom LLP, special New York counsel for
the Borrowers, in form and substance reasonably satisfactory to the
Administrative Agent and covering such matters relating to the Borrowers and the
Loan Documents as the Administrative Agent shall reasonably request. The
Borrowers hereby request such counsel to deliver such opinion. The
Administrative Agent shall also have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Eversheds LLP special English counsel to the Borrowers, and Faasen &
Partners B.V., special Dutch counsel to the Borrowers, in form and substance
reasonably acceptable to the Administrative Agent and covering such matters
relating to this Agreement as the Administrative Agent shall reasonably request.
The Borrowers hereby request such counsel to deliver such opinions.
(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrowers and the Initial
Subsidiary Guarantors (including, with respect to the Dutch Borrower, an
original recent excerpt from the East Netherlands Trade Register), the
authorization of the Transactions and any other legal matters relating to the
Borrowers or any Initial Subsidiary Guarantor, this Agreement or the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel, including all of the agreements, documents
and instruments set forth in Exhibit B hereto.
(e) The Administrative Agent shall have received (i) a certificate, dated the
Effective Date and signed by a Financial Officer, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02 (after giving
effect to the Calence Acquisition) and (ii) a certificate, dated the Effective
Date and signed by a Financial Officer, certifying that as of the Effective
Date, both before and after giving effect to (a) the Transactions to be
consummated on the Effective Date and (b) the payment and accrual of all fees,
costs and expenses in connection therewith, the Company and its Subsidiaries, on
a consolidated basis, are and will be Solvent.
(f) The Lenders shall have received the financial statements referenced in
Section 3.04(a), (c), (e) and (f).

 

68



--------------------------------------------------------------------------------



 



(g) The Administrative Agent shall have received, in form and substance
reasonably acceptable to it, a certificate, dated the Effective Date and signed
by a Financial Officer, setting forth reasonably detailed calculations
demonstrating that, as of the Effective Date, the Total Leverage Ratio is equal
to or less than 2.25 to 1.00 and the Fixed Charge Coverage Ratio is equal to or
greater than 1.25 to 1.00, which calculations shall give effect to the
Transactions occurring on the Effective Date on a pro forma basis.
(h) The Administrative Agent shall have received a true and correct copy of the
Calence Acquisition Agreement as amended (to the extent applicable) through the
Effective Date; provided, that such agreement shall not have been amended in any
manner adverse to the Administrative Agent and the Lenders without the prior
written consent of the Administrative Agent (such consent not to be unreasonably
withheld).
(i) The Administrative Agent and the Lead Arranger shall have received all fees
and other amounts due and payable by the Borrowers on or prior to the Effective
Date, including, to the extent invoiced, reimbursement or payment of all
reasonable and documented out-of-pocket expenses required to be reimbursed or
paid by the Borrowers hereunder.
(j) The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the U.S.A. Patriot
Act and (if applicable) the Money Laundering Regulations 2003 of the United
Kingdom (as amended).
(k) Without in any way limiting any of the foregoing conditions relating to the
Calence Acquisition, the Calence Acquisition shall be consummated on the
Effective Date concurrently or substantially concurrently with the funding of
the initial Loans hereunder and substantially in accordance with the Calence
Acquisition Agreement.
(l) The Administrative Agent shall have received from the Dutch Borrower a
confirmation by an authorized signatory of the Dutch Borrower that there is no
works council, or, if a works council is established, a confirmation that all
consultation obligations in respect of such works council have been complied
with and that positive unconditional advice has been obtained, attaching a copy
of such advice and a copy of the request for such advice.
(m) Evidence reasonably satisfactory to the Administrative Agent that all Liens
in respect of the Vendor Trade Program to which Castle Pines Capital LLC is
subject have been released.
(n) Each Borrower that is a resident for tax purposes in the United States of
America and the Administrative Agent shall have received a complete Form W-8BEN
(or other applicable Form W-8) from each Foreign Lender.

 

69



--------------------------------------------------------------------------------



 



The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
(a) The representations and warranties of the Loan Parties set forth in each
Loan Document (except, with respect to the Loans made and Letters of Credit
issued on the Effective Date, the representation and warranty set forth in
Section 3.04(b)) shall be true and correct in all material respects on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct in
all material respects on and as of such earlier date.
(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
ARTICLE V
Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Company covenants and agrees with
the Lenders that:
SECTION 5.01. Financial Statements and Other Information. The Company will
furnish to the Administrative Agent (who shall deliver to each Lender):
(a) within 90 days after the end of each fiscal year of the Company, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by KPMG LLP or other independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied; provided, that the Company shall be deemed to
have delivered the foregoing to the Administrative Agent and the Lenders if such
information has been filed with the Securities and Exchange Commission and

 

70



--------------------------------------------------------------------------------



 



is available on the EDGAR site at www.sec.gov or any successor government site
that is freely and readily available to the Administrative Agent and the Lenders
without charge, or has been made available on the Company’s website
www.insight.com, and the delivery date therefor shall be deemed to be the first
day on which such information is available to the Administrative Agent and the
Lenders on one of such web pages; provided, further, that the Company will
promptly notify the Administrative Agent (who shall notify the Lenders) of each
posting to such sites upon the occurrence thereof. In order to provide such
notices promptly, the Company agrees that it shall register the Administrative
Agent in the appropriate Company databases necessary to cause such notices to be
sent automatically (including, without limitation, by e-mail to e-mail addresses
agreed upon by the Administrative Agent) on the applicable filing dates;
(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company, its unaudited consolidated balance sheet and
related unaudited statements of operations, stockholders’ equity, and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes; provided, that
the Company shall be deemed to have delivered the foregoing to the
Administrative Agent and the Lenders if such information has been filed with the
Securities and Exchange Commission and is available on the EDGAR site at
www.sec.gov or any successor government site that is freely and readily
available to the Administrative Agent and the Lenders without charge, or has
been made available on the Company’s website www.insight.com, and the delivery
date therefor shall be deemed to be the first day on which such information is
available to the Administrative Agent and the Lenders on one of such web pages;
provided, further, that the Company will promptly notify the Administrative
Agent (who shall notify the Lenders) of each posting to such sites upon the
occurrence thereof. In order to provide such notices promptly, the Company
agrees that it shall register the Administrative Agent in the appropriate
Company databases necessary to cause such notices to be sent automatically to
the Administrative Agent (including, without limitation, by e-mail to e-mail
addresses agreed upon by the Administrative Agent) on the applicable filing
dates;
(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a Compliance Certificate (i) certifying as to whether a Default has
occurred and is continuing and, if a Default has occurred and is continuing,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with certain provisions of Article VI to the extent set
forth in the form of Compliance Certificate attached hereto as Exhibit C, and
(iii) identifying the Material Subsidiaries as of the end of the applicable
fiscal period and (iv) if any change in

 

71



--------------------------------------------------------------------------------



 



GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 if and to the extent (A) such
change is not noted on the Company’s most recent Form 10-Q or Form 10-K filing
or any of the Company’s other Form 10-Q or Form 10-K filings filed since the
Effective Date and (B) any such change has had an effect on the financial
statements accompanying such certificate, specifying such change and the related
effect;
(d) [Reserved]
(e) within 45 days after the beginning of each fiscal year of the Company,
consolidated financial projections for the Company and its Subsidiaries for such
fiscal year prepared in good faith in accordance with prior practice of the
Company;
(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
national securities exchanges, or distributed by the Company or any Subsidiary
thereof to its shareholders generally, as the case may be; provided, that the
Company shall be deemed to have delivered the foregoing to the Administrative
Agent and the Lenders if such information has been filed with the Securities and
Exchange Commission and is available on the EDGAR site at www.sec.gov or any
successor government site that is freely and readily available to the
Administrative Agent and the Lenders without charge, or has been made available
on the Company’s website www.insight.com, and the delivery date therefor shall
be deemed to be the first day on which such information is available to the
Administrative Agent and the Lenders on one of such web pages; provided,
further, that the Company will promptly notify the Administrative Agent (who
shall notify the Lenders) of each posting to such sites upon the occurrence
thereof. In order to provide such notices promptly, the Company agrees that it
shall register the Administrative Agent in the appropriate Company databases
necessary to cause such notices to be sent automatically to the Administrative
Agent (including, without limitation, by e-mail to e-mail addresses agreed upon
by the Administrative Agent) on the applicable filing dates;
(g) promptly following any request in writing therefor, all documentation and
other information required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
U.S.A. Patriot Act and (if applicable) the Money Laundering Regulations 2003 of
the United Kingdom (as amended); and
(h) promptly following any request in writing therefor, such other information
regarding the operations, business affairs or financial condition of the Company
or any Subsidiary, or compliance with the terms of this Agreement, as any Agent
or any Lender may reasonably request.

 

72



--------------------------------------------------------------------------------



 



SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent (who shall deliver to each Lender) prompt written notice of
the following:
(a) the occurrence of any Default;
(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Affiliate thereof that, if adversely determined, would reasonably be expected to
result in a Material Adverse Effect;
(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in
liability of the Company and its Subsidiaries in an aggregate amount exceeding
$10,000,000; and
(d) any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03. Existence; Conduct of Business. The Company will, and will cause
each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business, except for such rights, licenses, permits,
privileges and franchises the loss of which, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect;
provided that the foregoing shall not prohibit any merger, amalgamation,
consolidation, liquidation or dissolution or other transaction permitted under
Section 6.03.
SECTION 5.04. Payment of Obligations. The Company will, and will cause each of
its Subsidiaries to, pay its Tax (including (if applicable) UK Tax) liabilities,
that, if not paid, would result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Company or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest would not reasonably be expected to result in a Material
Adverse Effect.
SECTION 5.05. Maintenance of Properties; Insurance. The Company will, and will
cause each of its Material Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition
(ordinary wear and tear and casualty events excepted), and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations; provided,
that each of the Company and its Subsidiaries may self-insure in the ordinary
course of business to the same extent as other companies engaged in similar
businesses and owning similar

 

73



--------------------------------------------------------------------------------



 



properties in the same general areas in which the Company or each such
Subsidiary, as applicable, operates.
SECTION 5.06. Books and Records; Inspection Rights. The Company will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries in all material respects are made of all
dealings and transactions in relation to its business and activities. The
Company will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent, upon reasonable prior
notice and during reasonable business hours, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested
(provided that in no event shall there be more than one such visit or inspection
per calendar year except during the continuance of an Event of Default).
Notwithstanding anything to the contrary in this Section 5.06, none of the
Company or any of its Subsidiaries will be required to disclose, permit the
inspection, examination or making of extracts, or discussion of, any documents,
information or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent (or its designated representative) is then prohibited
by law or any agreement binding on the Company or any of its Subsidiaries or
(iii) is subject to attorney-client or similar privilege constitutes attorney
work-product. The Administrative Agent shall, upon the request of any Lender,
provide to such Lender the written report, if any, prepared by the
Administrative Agent with respect to any such visit or inspection.
SECTION 5.07. Compliance with Laws. The Company will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property except where the failure
to do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.
SECTION 5.08. Use of Proceeds and Letters of Credit. Each Borrower will, and
will cause its Subsidiaries to, use the proceeds of the Loans and the Letters of
Credit, as applicable, for the Calence Acquisition (in the case of the Company),
for working capital and for general corporate purposes, including Permitted
Acquisitions. No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X.
SECTION 5.09. Subsidiary Collateral Documents; Subsidiary Guarantors. The
Company shall execute or shall cause to be executed:
(a) following the date on which (i) any Person becomes a Material Subsidiary of
the Company pursuant to a Permitted Acquisition or (ii) any Person is initially
designated as a Material Subsidiary in a certificate delivered pursuant to
Section 5.01(c), in each case as soon as practicable but in any event within
thirty (30) days (or such longer period as the Administrative Agent shall agree)
following such date, if such Person is a Domestic Subsidiary, (a) a Pledge
Agreement (or supplement thereto) in favor of the Administrative Agent for the
benefit of the Holders of Secured Obligations with respect to all of the Equity
Interests of such Domestic Subsidiary owned by the Company and its Domestic
Subsidiaries that are Subsidiary Guarantors

 

74



--------------------------------------------------------------------------------



 



in substantially the form of the Pledge Agreement(s) executed on the Effective
Date; (b) a supplement to the Subsidiary Guarantee Agreement pursuant to which
such Domestic Subsidiary shall become a Subsidiary Guarantor; (c) a Subsidiary
Security Agreement in substantially the form executed on the Effective Date (or
a supplement thereto) pursuant to which such Domestic Subsidiary shall grant the
Administrative Agent for the benefit of the Holders of Secured Obligations, a
first priority perfected security interest in substantially all of its assets as
and to the extent provided therein, and the other documents required thereby;
(d) a Subsidiary Pledge Agreement in substantially the form executed on the
Effective Date (or a supplement thereto) pursuant to which such Domestic
Subsidiary shall grant the Administrative Agent for the benefit of the Holders
of Secured Obligations, a first priority perfected security interest in the
Equity Interests of its direct Subsidiaries (but not in excess of 65% (in vote
and value) of all of the outstanding Equity Interests of its direct Foreign
Subsidiaries), and the other documents required thereby; and (e) if requested by
the Administrative Agent or the Required Lenders, Collateral Documents in
respect of such Domestic Subsidiary’s owned real property located in the United
States with a value in excess of $10,000,000 (per property) that is acquired
after the Effective Date, in each case to provide the Administrative Agent with
a first priority perfected security interest therein and Lien thereon;
(b) following the date on which (i) any Person becomes a Material Subsidiary of
the Borrower pursuant to a Permitted Acquisition, or (ii) any Person is
initially designated as a Material Subsidiary in a certificate delivered
pursuant to Section 5.01(c), in each case if such Person is a Foreign
Subsidiary, upon the request of the Administrative Agent, as soon as practicable
but in any event within thirty (30) days (or such longer period of time as the
Administrative Agent shall agree) following such date, a pledge agreement or
share mortgage in favor of the Administrative Agent, for the benefit of the
Holders of Secured Obligations, governed by the law of the jurisdiction of
organization of such Foreign Subsidiary with respect to 65% (in vote and value)
of all of the outstanding Equity Interests of such Foreign Subsidiary to the
extent owned by the Company or a Subsidiary Guarantor; provided, that if at any
time any such Foreign Subsidiary issues or causes to be issued Equity Interests,
such that the aggregate amount of the Equity Interests of such Foreign
Subsidiary pledged to the Administrative Agent for the benefit of the Holders of
Secured Obligations is less than 65% (in vote or value) of all of the
outstanding Equity Interests of such Foreign Subsidiary to the extent owned by
the Company or a Subsidiary Guarantor, the Company shall (A) promptly notify the
Administrative Agent of such deficiency and (B) deliver or cause to be delivered
any agreements, instruments, certificates and other documents as the
Administrative Agent may reasonably request all in form and substance reasonably
satisfactory to the Administrative Agent, in order to cause all of the Equity
Interests of such Foreign Subsidiary owned by the Company and the Subsidiary
Guarantors (but not in excess of 65% (in vote or value) of all of the
outstanding Equity Interests thereof) to be pledged to the Administrative Agent
for the benefit of the Holders of Secured Obligations; provided further, that if
at any time any such Foreign Subsidiary redeems or acquires, or causes to be
redeemed or acquired, Equity Interests in such Foreign Subsidiary, such that the
aggregate amount of the Equity Interests of such

 

75



--------------------------------------------------------------------------------



 



Foreign Subsidiary pledged to the Administrative Agent, for the benefit of the
Holders of Secured Obligations, would be greater than or equal to 65% (in vote
or value) of all of the outstanding Equity Interests of such Person, taking into
account such redemption or acquisition, the Company shall (A) notify the
Administrative Agent of the intent to effect such redemption or acquisition at
least thirty (30) days (or such shorter period of time as the Administrative
Agent shall agree) prior to the effectiveness thereof, and (B) the
Administrative Agent shall, on or prior to the date of such redemption or
acquisition, deliver or cause to be delivered any agreements, instruments,
certificates and other documents as the Company may reasonably request, all in
form and substance reasonably satisfactory to the Company and the Administrative
Agent, evidencing a release of a sufficient number of the Equity Interests of
such Foreign Subsidiary, taking into account such redemption or acquisition,
from any pledge, mortgage, lien or other encumbrance imposed under the Pledge
Agreements, Security Agreement and other Collateral Documents such that, taking
into account such Equity Interests redeemed or acquired and such Equity
Interests released, the aggregate Equity Interests in such Foreign Subsidiary
that remain subject to any such pledge, mortgage or encumbrance do not exceed
65% (in vote or value) of all of the outstanding Equity Interests in such
Foreign Subsidiary;
(c) on or prior to July 1, 2008 (or such later date as the Administrative Agent
shall agree), a pledge agreement or share mortgage in favor of the
Administrative Agent, for the benefit of the Holders of Secured Obligations,
governed by the law of the jurisdiction of organization of such Foreign
Subsidiary with respect to 65% (in vote and value) of all of the outstanding
Equity Interests of the following Foreign Subsidiaries: Insight Technology
Solutions GmbH and Insight Technology Solutions SA; and
(d) in any such case as provided above in this Section 5.09 the Company shall
deliver or cause to be delivered to the Administrative Agent all such Pledge
Agreements, supplements to the Subsidiary Guarantee Agreement, Security
Agreements and other Collateral Documents, together with appropriate corporate
resolutions and other documentation (including opinions, UCC financing
statements, real estate title insurance policies, environmental reports, the
stock certificates representing the equities subject to such pledge, stock
powers with respect thereto executed in blank, and such other documents as shall
be reasonably requested to perfect the Lien of such pledge) in each case in form
and substance reasonably satisfactory to the Administrative Agent, and the
Administrative Agent shall be reasonably satisfied that it has a first priority
perfected pledge of or charge over the Collateral related thereto.
Notwithstanding the foregoing requirements of this Section 5.09:
(i) all of the Equity Interests of a European Borrower and the Subsidiaries of
the Company that directly or indirectly own the Equity Interests of such
European Borrower (other than Insight Enterprises CV) shall be pledged to the
Administrative Agent to secure the Secured Obligations owing by such European
Borrower and each other European Borrower; and

 

76



--------------------------------------------------------------------------------



 



(ii) no Receivables Entity shall be required to enter into the Subsidiary
Guarantee Agreement, the Subsidiary Security Agreement, the Subsidiary Pledge
Agreement or any other Collateral Document or otherwise guaranty the Secured
Obligations or grant security interests in its property to the Administrative
Agent hereunder or in connection herewith so long as such Receivables Entity is
subject to a Permitted Receivables Facility.
SECTION 5.10. United Kingdom Companies Act. The UK Borrower and the UK Chargor
shall comply in all respects with Sections 151 to 158 of the United Kingdom
Companies Act of 1985 in relation to the Transactions, including in relation to
the payment of all amounts due under this Agreement.
ARTICLE VI
Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Company covenants and agrees with the Lenders that:
SECTION 6.01. Indebtedness. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
(a) the Secured Obligations;
(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;
(c) Indebtedness owing by (i) the Company to any Subsidiary, (ii) any European
Borrower to any Subsidiary, (iii) any Foreign Subsidiary to a European Borrower
so long as the aggregate principal amount of all such Indebtedness under this
clause (iii) (excluding any Indebtedness in connection with Cash Pooling
Arrangements) at no time exceeds $25,000,000 in the aggregate, or (iv) to the
extent not governed by clause (i) through (iii), any Subsidiary to the Company
or any other Subsidiary; provided, that Indebtedness of any Foreign Subsidiary
to the Company or any Subsidiary Guarantor shall be subject to Section 6.04;
(d) Guarantees by (i) the Company of Indebtedness owing by a Subsidiary,
(ii) any European Borrower of Indebtedness owing by a Foreign Subsidiary so long
as the aggregate principal amount of Indebtedness being guaranteed and subject
to this clause (ii) does not exceed $25,000,000 at any time, or (iii) to the
extent not governed by clauses (i) or (ii), a Subsidiary of Indebtedness owing
by the Company or any other Subsidiary; provided that (A) the Indebtedness so
Guaranteed is permitted by this Section 6.01 and (B) Guarantees by the Company
or any Subsidiary Guarantor of Indebtedness of any Foreign Subsidiary shall be
subject to Section 6.04;

 

77



--------------------------------------------------------------------------------



 



(e) Indebtedness of the Company or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided, that (i) such Indebtedness is incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (e) shall not exceed $25,000,000 at any time outstanding;
(f) Indebtedness of the Company or any Subsidiary incurred pursuant to Permitted
Receivables Facilities; provided, that the Attributable Receivables Indebtedness
thereunder shall not exceed an aggregate principal amount of $225,000,000 at any
time outstanding;
(g) Indebtedness of the Company or any of its Subsidiaries incurred pursuant to
Vendor Trade Programs;
(h) Attributable Debt in respect Sale and Leaseback Transactions permitted by
Section 6.09;
(i) Indebtedness of an Acquired Entity existing at the time of the related
Permitted Acquisition or other investment permitted under Section 6.04 which was
not incurred in contemplation of such Permitted Acquisition or other investment,
so long as, determined on a pro forma basis prior to such Acquired Entity
becoming a Subsidiary of the Company, the addition of such Indebtedness to the
consolidated Indebtedness of the Company and its Subsidiaries does not cause an
Event of Default under Section 6.10 or any other term or provision of this
Agreement;
(j) Indebtedness incurred by the Company or any of its Subsidiaries arising from
agreements providing for indemnification related to sales or goods or adjustment
of purchase price or similar obligations in any case incurred in connection with
the disposition of any business, assets or Subsidiary of the Company;
(k) Indebtedness of the Company or any of its Subsidiaries in respect of
workers’ compensation claims, property casualty or liability insurance,
take-or-pay obligations in supply arrangements, self-insurance obligations,
performance, bid, customs, government, judgment, appeal and surety bonds and
other obligations of a similar nature, in each case in the ordinary course of
business;
(l) Indebtedness representing deferred compensation to employees of the Company
or any of its Subsidiaries incurred in the ordinary course of business;
(m) Indebtedness in the form of earn-outs, indemnification, incentive,
non-compete, consulting or other similar arrangements and other contingent
payments in respect of Permitted Acquisitions or other investments permitted by
Section 6.04;

 

78



--------------------------------------------------------------------------------



 



(n) Indebtedness of the Company or any of its Subsidiaries arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument inadvertently drawn by the Company or such Subsidiary in the ordinary
course of business against insufficient funds, so long as such Indebtedness is
promptly repaid;
(o) Indebtedness in respect of Swap Agreements not prohibited hereunder;
(p) Indebtedness of any Loan Party incurred pursuant to a Government Contract
Payment Sale;
(q) Indebtedness owing by Foreign Subsidiaries to non-Affiliates, so long as the
aggregate principal amount thereof at no time exceeds $5,000,000, together with
(but without duplication of) all Guarantees thereof by the Company or any
Subsidiary thereof;
(r) Indebtedness arising in favor of depositary institutions in respect of
currency fluctuations or overdrafts under any Cash Pooling Arrangement, so long
as the aggregate principal amount thereof at no time exceeds $1,000,000; and
(s) other unsecured Indebtedness not governed by clauses (a) through (r) of this
Section 6.01 so long as the aggregate principal amount thereof at no time
exceeds $25,000,000.
SECTION 6.02. Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
(a) Permitted Encumbrances;
(b) any Lien on any property or asset of the Company or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Company or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof;
(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be;
(d) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (i) such security interests secure

 

79



--------------------------------------------------------------------------------



 



Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Company or any Subsidiary;
(e) Liens arising out of the refinancing, extension, renewal or refunding of any
Indebtedness secured by any Lien permitted under clauses (b), (c) or (d) above;
provided, that (i) such Indebtedness is not secured by any additional assets and
(ii) the amount of such Indebtedness secured by any such Lien is not increased;
(f) Liens arising out of Sale and Leaseback Transactions permitted by Section
6.09;
(g) Liens in connection with or to secure Indebtedness permitted under Section
6.01 that arise under Permitted Receivables Facilities or Vendor Trade Programs
so long as the parties to each such Permitted Receivables Facility or Vendor
Trade Program are bound by, and such Liens are subject to, the Intercreditor
Agreement;
(h) Liens that are contractual rights of set-off;
(i) licenses, sublicenses, leases or subleases granted to or from others that do
not interfere in any material respect with the business of the Company or any
Subsidiary;
(j) Liens in favor of customs and revenue authorities arising as a matter of law
to secure the payment of customs duties in connection with the importation of
goods;
(k) Liens on Government Contract Payments (and related equipment, as applicable)
arising in favor of a Government Contract Payment Purchaser in connection with a
Government Contract Payment Sale;
(l) Liens securing Indebtedness permitted under Section 6.01(q);
(m) Liens on deposit accounts subject to Cash Pooling Arrangements securing
Indebtedness permitted under Section 6.01(r); and
(n) other Liens securing obligations in an aggregate principal amount at any
time not to exceed $2,500,000.
SECTION 6.03. Fundamental Changes. The Company will not, and will not permit any
Subsidiary to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise make any disposition of its property or the Equity Interests of any of
its Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that:

 

80



--------------------------------------------------------------------------------



 



(a) the Company and its Subsidiaries may purchase and sell inventory in the
ordinary course of business;
(b) the Company and its Subsidiaries may sell, transfer or otherwise dispose of
excess, damaged, obsolete or worn out assets and scrap in the ordinary course of
business;
(c) the Company and its Subsidiaries may enter into and consummate Permitted
Acquisitions;
(d) (i) any Person may merge into the Company in a transaction where the Company
is the survivor thereof, (ii) any Person (other than the Company) may merge into
a Subsidiary Guarantor where such Subsidiary Guarantor is the survivor thereof,
(iii) any Person (other than the Company or a Subsidiary Guarantor) may merge
into any European Borrower where such European Borrower is the survivor thereof,
(iv) any Person (other than a Loan Party) may merge into any other Foreign
Subsidiary and (v) any Immaterial Subsidiary may merge into any other Immaterial
Subsidiary; provided, that any such merger involving a Person that is not a
wholly owned Subsidiary immediately prior to such merger shall not be permitted
unless also permitted by Section 6.04; provided, further, that no Designated
Subsidiary (or any Subsidiary thereof) shall merge with or into any Receivables
Seller unless the Designated Subsidiary requirements of Article VIII has been
satisfied;
(e) (i) the Company may sell or transfer assets to any Subsidiary Guarantor,
(ii) any Subsidiary may sell or transfer assets to the Company or any Subsidiary
Guarantor, (iii) any European Borrower may sell or transfer assets to any
Foreign Subsidiary so long as the aggregate consideration for all such sales and
transfers governed by this clause (iii) does not exceed $10,000,000 at any time,
and (iv) to the extent not governed by clauses (i) through (iii) above, any
Foreign Subsidiary or Immaterial Subsidiary may sell or transfer assets to the
Company or any other Subsidiary; provided, that no Designated Subsidiary (or any
Subsidiary thereof) shall sell or transfer any Receivables, directly or
indirectly, to any Receivables Seller unless the Designated Subsidiary
requirements of Article VIII have been satisfied;
(f) the Company or any Subsidiary may (i) sell Receivables under Permitted
Receivables Facilities (subject to the limitation that the Attributable
Receivables Indebtedness thereunder shall not exceed an aggregate principal
amount of $225,000,000) and (ii) sell or discount, in each case without recourse
and in the ordinary course of business, overdue accounts receivable arising in
the ordinary course of business, in connection with the compromise or collection
thereof consistent with customary industry practice (and not as part of any bulk
sale or financing of receivables);
(g) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing, any Subsidiary that is not a
Borrower may liquidate or dissolve if the Company determines in good faith that
such

 

81



--------------------------------------------------------------------------------



 



liquidation or dissolution is in the best interests of the Company and is not
materially disadvantageous to the Lenders;
(h) the Company or any Subsidiary may (i) sell Permitted Investments in the
ordinary course of business, (ii) license intellectual property in the ordinary
course of business and (iii) dispose of or abandon intellectual property that
is, in the reasonable judgment of the Company, no longer economically
practicable to maintain or useful in the conduct of the business of the Company
and its Subsidiaries taken as a whole;
(i) any sale of assets pursuant to a Sale and Leaseback Transaction permitted by
Section 6.09;
(j) any lease or sub-lease of property in the ordinary course of business that
would not materially interfere with the required use of such property by the
Company or its Subsidiaries;
(k) any sale of Government Contract Payments (and related leased equipment, as
applicable) pursuant to a Government Contract Payment Sale; and
(l) the Company or any Subsidiary may engage in a sale or transfer of any assets
not described above so long as such assets, when taken together with all other
assets sold or transferred pursuant to this clause (l) in any fiscal year, does
not constitute a Substantial Portion of the assets of the Company and its
Subsidiaries.
In addition to the foregoing, the Company will not, and will not permit any of
its Subsidiaries to, engage to any material extent in any business if as a
result thereof the general nature of the business of the Company and its
Subsidiaries taken as a whole would be substantially changed from the general
nature of the business of the Company and its Subsidiaries on the Effective
Date.
SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Company will not, and will not permit any of its Subsidiaries to, purchase, hold
or acquire (including pursuant to any merger with any Person that was not a
wholly-owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except:
(a) Permitted Acquisitions; provided, that the Company shall comply with
Section 5.09 following any such Permitted Acquisition;
(b) Permitted Investments;
(c) existing investments in Subsidiaries and other investments in existence on
the date hereof and described in Schedule 6.04;

 

82



--------------------------------------------------------------------------------



 



(d) investments made by the Company and the Subsidiaries in Equity Interests in
their respective Subsidiaries; provided that the aggregate amount of such
investments by the Company and Subsidiary Guarantors in Foreign Subsidiaries
(together with outstanding intercompany loans permitted under the first proviso
to paragraph (e) below and outstanding Guarantees permitted under the first
proviso to paragraph (f) below) shall not exceed $50,000,000 at any time
outstanding; provided, further, that investments made by the European Borrowers
in Equity Interests in their respective Foreign Subsidiaries shall not exceed
$25,000,000 at any time outstanding;
(e) loans or advances made by the Company to any Subsidiary and made by any
Subsidiary to the Company or any other Subsidiary; provided that the amount of
such loans and advances made by the Company and Subsidiary Guarantors to Foreign
Subsidiaries (together with outstanding investments permitted under the first
proviso to paragraph (d) above and outstanding Guarantees permitted under the
first proviso to paragraph (f) below) shall not exceed $50,000,000 at any time
outstanding; provided, further, that loans made by the European Borrowers to
Foreign Subsidiaries shall be limited by Section 6.01; and no such loan or
advance shall contravene the provisions of Section 151 of the English Companies
Act 1985;
(f) Guarantees constituting Indebtedness permitted by Section 6.01; provided
that the aggregate principal amount of Indebtedness of Foreign Subsidiaries
(excluding the Obligations) that is Guaranteed by the Company or any Subsidiary
Guarantor (together with outstanding investments permitted under the first
proviso to paragraph (d) above and outstanding intercompany loans permitted
under the first proviso to paragraph (e) above) shall not exceed $50,000,000 at
any time outstanding; provided, further, that guarantees made by the European
Borrowers in respect of Foreign Subsidiaries shall be limited by Section 6.01;
(g) Guarantees by the Company or any Subsidiary of operating leases or of other
obligations that do not constitute Indebtedness, in each case entered into by
the Company or any Subsidiary in the ordinary course of business;
(h) extensions of trade credit in the ordinary course of business;
(i) Investments of the Company or any Subsidiary under Swap Agreements permitted
hereunder;
(j) loans and advances to employees, officers and directors of the Company or
any of its Subsidiaries in the ordinary course of business in an aggregate
amount (for the Company and all Subsidiaries) not to exceed $2,500,000 at any
one time outstanding; and
(k) other investments (whether in capital stock, evidences of indebtedness or
other securities (including any option, warrant or other right to acquire any of
the foregoing), loans or advances, Guarantees or other investments and
interests) not exceeding $10,000,000 at any time outstanding (determined as the

 

83



--------------------------------------------------------------------------------



 



amount originally advanced, loaned or otherwise invested, less any returns on
the respective investment not to exceed the original amount invested).
SECTION 6.05. Swap Agreements. The Company will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Company or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of the
Company or any of its Subsidiaries), and (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Company or
any Subsidiary.
SECTION 6.06. Restricted Payments. The Company will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except (a) the Company may declare and pay
dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, (b) (i) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests, and (ii) a Subsidiary may make
distributions to allow for the payment of any Federal, state, local, or foreign
Taxes (including UK Tax) that are due and payable by any group of corporations
that includes the Subsidiary and with which the Subsidiary joins in filing any
consolidated, combined, unitary, or similar tax returns, determined as if the
Subsidiary filed such tax returns separately as the parent of an affiliated (or
similar) group that included the Subsidiary and its subsidiaries, (c) so long as
no Default exists at the time thereof, the Company may redeem, repurchase,
acquire or retire (i) any of its outstanding Equity Interests during the term of
this Agreement so long as, after giving effect to the applicable redemption,
repurchase, acquisition or retirement, the Total Leverage Ratio is less than the
Applicable Share Repurchase Ratio, and (ii) to the extent the Company is unable
to satisfy the Applicable Share Repurchase Ratio requirement set forth in the
foregoing clause (i), any of its outstanding Equity Interests during the term of
this Agreement in an aggregate amount not to exceed $50,000,000 less the
aggregate amount of Equity Interests of the Company repurchased by the Company
during the period from February 6, 2008 to the Effective Date (with the
understanding that this $50,000,000 basket is separate from the basket provided
in the foregoing clause (i) and only available when the clause (i) basket is
unavailable), and (d) the Company may declare and pay distributions and
dividends on its Equity Interests; provided, that, with respect to the foregoing
clause (d), (1) no Default shall exist before or after giving effect to such
distributions and dividends or be created as a result thereof and (2) each cash
dividend declared by the Company shall be made within 90 days of the declaration
thereof.
SECTION 6.07. Transactions with Affiliates. The Company will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions that (i) are in the ordinary course of
business and (ii) are at prices and on terms and conditions not less favorable
to the Company or such Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, (b) transactions between or among the
Company and the Subsidiary Guarantors not involving any other Affiliate,
(c) transactions between or among the Foreign Subsidiaries not involving any
other Affiliate and (d) any transaction expressly permitted under this
Article VI.

 

84



--------------------------------------------------------------------------------



 



SECTION 6.08. Restrictive Agreements; Receivables Entities. The Company will
not, and will not permit any of its Subsidiaries to, directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Company or any Subsidiary to create, incur or permit to exist any Lien upon any
of its property or assets, or (b) the ability of any Subsidiary to pay dividends
or other distributions with respect to any shares of its capital stock or to
make or repay loans or advances to the Company or any other Subsidiary or to
Guarantee Indebtedness of the Company or any other Subsidiary; provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by law
or by this Agreement or any other Loan Document, (ii) the foregoing shall not
apply to restrictions and conditions existing on the date hereof identified on
Schedule 6.08 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (iv) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, (v) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to a Permitted Receivables Facility
or Vendor Trade Programs or to customary provisions contained in joint venture
agreements and other similar agreements applicable to joint ventures entered
into in the ordinary course of business and (vi) clause (a) of the foregoing
shall not apply to customary provisions in leases and other contracts
restricting the assignment thereof. No Receivables Entity shall be bound by any
provision of this Article VI so long as it constitutes a Receivables Entity and
is subject to a Permitted Receivables Facility.
SECTION 6.09. Sale and Leaseback Transactions. The Company will not, and will
not will permit any Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for (i) those properties listed in Schedule 6.09, (ii) those
assets approved by the Administrative Agent in its reasonable discretion, and
(iii) any such sale of any fixed or capital assets by the Company or any
Subsidiary that is made for cash consideration in an amount not less than the
fair value of such fixed or capital asset and is consummated within 90 days
after the Company or such Subsidiary acquires or completes the construction of
such fixed or capital asset; provided, however, that the aggregate amount of
Attributable Debt resulting from such transactions under this clause (iii) shall
not exceed $50,000,000 at any time.
SECTION 6.10. Financial Covenants.
(a) Maximum Total Leverage Ratio. The Company will not permit the Total Leverage
Ratio, as of the last day of each of its fiscal quarters, to exceed the
following ratios for the following periods:

 

85



--------------------------------------------------------------------------------



 



          Maximum Total Leverage Period   Ratio  
Effective Date through September 30, 2009
  3.00 to 1.00  
October 1, 2009 through September 30, 2010
  2.75 to 1.00  
October 1, 2010 and thereafter
  2.50 to 1.00

(b) Minimum Fixed Charge Coverage Ratio. The Company will not permit the Fixed
Charge Coverage Ratio, as of the last day of each of its fiscal quarters, to be
less than 1.25 to 1.00.
(c) Minimum Asset Coverage Ratio. The Company will not permit the Asset Coverage
Ratio, as of the last day of each of its fiscal quarters, to be less than 1.50
to 1.00.
ARTICLE VII
Events of Default
If any of the following events (“Events of Default”) shall occur:
(a) (i) any Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise or (ii) the Company shall fail to pay
any reimbursement obligation in respect of any LC Disbursement within three
Business Days after the date the same shall become due and payable;
(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;
(c) any representation or warranty made or deemed made by or on behalf of any
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification thereof or waiver thereunder, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification hereof or waiver hereunder, shall prove to have been incorrect in
any material respect when made or deemed made;
(d) any Borrower shall fail to observe or perform any covenant or agreement
contained in Section 5.02(a), 5.03 (with respect to any Borrower’s existence),
5.08, 5.09 or in Article VI;
(e) any Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement or in any other Loan Document (other than those
specified in clause (a), (b) or (d) of this Article), and such failure shall
continue

 

86



--------------------------------------------------------------------------------



 



unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Company (which notice will be given at the request of any Lender);
(f) the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (subject to any
applicable grace period with respect thereto, if any, set forth in the agreement
evidencing such Material Indebtedness);
(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) bankruptcy, winding up, dissolution, liquidation,
administration, moratorium, reorganization or other relief in respect of the
Company or any Subsidiary or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, administrative,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, administrator, administrative receiver, trustee, custodian,
sequestrator, conservator or similar official for the Company or any Subsidiary
or for a substantial part of its assets, and, in any such case, such proceeding
or petition shall continue undismissed or unwithdrawn for 90 days or an order or
decree approving or ordering any of the foregoing shall be entered or, with
respect to the Dutch Borrower, such proceeding can no longer be dismissed (in
kracht van gewijsde);
(i) the Company or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking bankruptcy, winding up, dissolution, liquidation,
administration, moratorium, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, administrative receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, administrator, administrative receiver, trustee, custodian,
sequestrator, conservator or similar official for the Company or any Subsidiary
or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment or arrangement for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;
(j) the Company or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

 

87



--------------------------------------------------------------------------------



 



(k) one or more (i) judgments for the payment of money in an aggregate amount in
excess of $10,000,000 (to the extent not covered by a valid and binding policy
of insurance in favor of the Company or the applicable Subsidiary with respect
to which the related insurer has been notified of a claim for payment and has
not disputed such claim) or (ii) nonmonetary judgments or orders which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, shall be rendered against the Company, any Subsidiary
or any combination thereof and the same shall remain undischarged for a period
of 30 consecutive days during which execution shall not be effectively stayed,
or any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of the Company or any Subsidiary to enforce any such judgment;
(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred and are continuing, would reasonably be expected
to result in liability of the Company and its Subsidiaries in an aggregate
amount exceeding $10,000,000;
(m) a Change in Control shall occur;
(n) any Loan Document shall fail to remain in full force or effect against the
Company or any Subsidiary or any action shall be taken or shall be failed to be
taken by the Company or any Subsidiary to discontinue or to assert the
invalidity or unenforceability of, or which results in the discontinuation or
invalidity or unenforceability of, any Loan Document or any Lien in favor of the
Administrative Agent under the Loan Documents (with respect to Collateral having
an aggregate book value in excess of $1,000,000), or such Lien (with respect to
Collateral having an aggregate book value in excess of $1,000,000) shall not
have the priority contemplated by the Loan Documents;
(o) an event (such event, an “Off-Balance Sheet Trigger Event”) shall occur
which (i) permits the investors or purchasers in respect of Off-Balance Sheet
Liabilities of the Company or any Subsidiary to require the amortization or
liquidation of such Off-Balance Sheet Liabilities and (x) such Off-Balance Sheet
Trigger Event shall not be remedied or waived within the later to occur of the
tenth day after the occurrence thereof or the expiry date of any grace period
related thereto under the agreement evidencing such Off-Balance Sheet
Liabilities, or (y) such investors shall require the amortization or liquidation
of such Off-Balance Sheet Liabilities as a result of such Off-Balance Sheet
Trigger Event, (ii) results in the termination of reinvestments of collections
or proceeds of receivables and related assets under the agreements evidencing
such Off-Balance Sheet Liabilities, or (iii) causes or otherwise permits the
replacement or substitution of the Company or any Subsidiary as the servicer
under the agreements evidencing such Off-Balance Sheet Liabilities; provided,
however, that this paragraph (o) shall not apply on any date with respect to any
voluntary request by the Company or Subsidiary for an above-described
amortization, liquidation, or termination of reinvestments so long as the
aforementioned investors or purchasers cannot independently require on such date
such amortization, liquidation or termination of reinvestments; or

 

88



--------------------------------------------------------------------------------



 



(p) the FCC, any PUC or any other Governmental Authority, by final order,
determines that the existence or performance of this Agreement or any other Loan
Document results in a revocation, suspension or material adverse modification of
any Governmental Approval, such revocation, suspension or material adverse
modification continues unremedied for a period of five Business Days after the
issuance of any such final order, and such revocation, suspension or material
adverse modification would reasonably be expected to result in a Material
Adverse Effect.
then, and in every such event (other than an event with respect to a Loan Party
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any such principal or face amount not so declared to be due
and payable or required to be prepaid may thereafter be declared to be due and
payable or required to be prepaid), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrowers accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrowers; and in case of any
event with respect to a Loan Party described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrowers accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers.
In connection with the enforcement by the Administrative Agent of any remedies
available to it as a result of any Event of Default that would require the
approval of the FCC, a PUC or any Governmental Authority, and subject to the
terms and conditions set forth herein, the Company agrees that it shall (and
shall cause each Subsidiary to) join and cooperate fully with, at the request of
the Administrative Agent, any receiver referred to below and/or the successful
bidder or bidders at any foreclosure sale in a filing of an application (and
furnishing any additional information that may be required in connection with
such application or which the Administrative Agent may believe relevant to such
application) with the FCC, any PUC and all other applicable Governmental
Authorities, requesting their prior approval of (i) the operation or abandonment
of all or the portion of any System or Telecommunications Equipment and/or
(ii) the transfer of control of the Company or any Subsidiary or assignment of
all licenses, certificates, Governmental Approvals, approvals and permits,
issued to the Company or any Subsidiary by the FCC, any PUC or any such
Governmental Authorities with respect to any System or Telecommunications
Equipment and the operation thereof, to the Administrative Agent, the receiver
or to the successful bidder or bidders. In connection with the foregoing, the
Company shall and shall cause each Subsidiary to take such further actions, and
execute all such instruments, as the Administrative Agent reasonably deems
necessary or desirable.
If the Company fails to reasonably cooperate with the Administrative Agent in
its enforcement of any remedies that would require the approval of the FCC, a
PUC, or any Governmental Authority, and subject to the terms and conditions set
forth herein, (i) the

 

89



--------------------------------------------------------------------------------



 



Company agrees, for itself and on behalf of the Subsidiaries, that the
Administrative Agent may enforce any obligation of the Company or any such
Subsidiary as set forth in this section by an action for specific performance;
and (ii) the Company, subject to the rules and regulations of the FCC, a PUC, or
any Governmental Authority, hereby irrevocably constitutes and appoints (for
itself and the Subsidiaries) the Administrative Agent and any agent or officer
thereof (which appointment is coupled with an interest) as its true and lawful
attorney-in-fact with full irrevocable power and authority and in the place and
stead of the Company (or the applicable Subsidiary) and in the name of the
Company (or the applicable Subsidiary) or in its own name, after the occurrence
and during the continuance of an Event of Default and in connection with the
foregoing, for the purpose of executing on behalf and in the name of the Company
(or the applicable Subsidiary) any and all of the above-referenced instruments
and to take any and all appropriate action in furtherance of the foregoing. The
exercise of any rights or remedies hereunder or under any other Loan Document by
the Administrative Agent or any other Person acting on its behalf that may
require FCC, any PUC or any other Governmental Authority approval, shall be
subject to obtaining such approval and shall at all times be consistent in all
material respects with the rules and regulations of the FCC, any PUC, or any
Governmental Authority. Pending the receipt of any FCC, any PUC or any
Governmental Authority approval, neither the Company nor any Subsidiary shall do
anything to delay, hinder, interfere or obstruct the exercise of the
Administrative Agent’s rights or remedies hereunder in obtaining such approvals.
Notwithstanding anything to the contrary in this Agreement, neither the
Administrative Agent nor any other Person acting on its behalf shall take any
action which would reasonably be expected to cause the revocation, suspension or
material adverse modification of any of the regulatory licenses, permits, or
franchises of the Company or the Subsidiaries.
In connection with the exercise of its remedies under this Agreement that
require the approval of the FCC, a PUC, or any Governmental Authority, the
Administrative Agent may, upon the occurrence of an Event of Default, obtain the
appointment of a receiver or trustee to assume upon receipt of all necessary
judicial, FCC, any PUC or other Governmental Authority consents or approvals,
control of or ownership of any of the Governmental Approvals. Such receiver or
trustee shall have all rights and powers provided to it by law or by court order
or provided to the Administrative Agent under this Agreement. Upon the
appointment of such trustee or receiver, the Company agrees for itself and the
Subsidiaries to cooperate, to the extent necessary or appropriate, in the
expeditious preparation, execution and filing of an application to the FCC, any
PUC or any other Governmental Authority or for consent to the transfer or
control or assignment of the Company’s or any Subsidiary’s Governmental
Approvals to the receiver or trustee.
ARTICLE VIII
The Agents
Each of the Lenders and the Issuing Bank hereby irrevocably appoints each
Applicable Agent as its agent and authorizes such Applicable Agent to take such
actions on its behalf and to exercise such powers as are delegated to such
Applicable Agent by the terms hereof, together with such actions and powers as
are reasonably incidental thereto.

 

90



--------------------------------------------------------------------------------



 



Each bank serving as an Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not such Agent, and such bank and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Company or any Subsidiary or other Affiliate thereof as if it were not an Agent
hereunder.
The Agents shall not have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) no Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) no Agent
shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is required to exercise in writing as
directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 11.02), and (c) except as expressly set forth herein, no Agent shall
have any duty to disclose, or shall be liable for the failure to disclose, any
information relating to the Company or any of its Subsidiaries that is
communicated to or obtained by the bank serving as such Agent or any of its
Affiliates in any capacity. No Agent shall be liable for any action taken or not
taken by it with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 11.02) or in the absence of its own gross
negligence or willful misconduct. No Agent shall be deemed to have knowledge of
any Default unless and until written notice thereof is given to such Agent by a
Borrower or a Lender, and no Agent shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to such Agent or (vi) the perfection or priority of any
Lien securing the Obligations.
Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. Each Agent may consult
with legal counsel (who may be counsel for any Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by such Agent. Each Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.

 

91



--------------------------------------------------------------------------------



 



Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, any Agent may resign at any time by notifying the Lenders, the
Issuing Bank (in the case of the Administrative Agent) and the Company. Upon any
such resignation, the Required Lenders shall have the right, in consultation
with the Company, to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may, on behalf of the Lenders and the Issuing Bank (in the
case of a successor Administrative Agent), appoint a successor Agent, which, in
the case of the Administrative Agent shall be a bank with an office in New York,
New York, or an Affiliate of any such bank; and in the case of the European
Agent, shall be a bank with an office in London, England, or an Affiliate of any
such bank. The appointment of a successor European Agent shall be subject to the
consent of the Administrative Agent (such consent not to be unreasonably
withheld). Upon the acceptance of its appointment as an Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by any Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between such Borrower and such
successor. After an Agent’s resignation hereunder, the provisions of this
Article and Section 11.03 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as an Agent.
Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any related agreement or any document furnished hereunder or
thereunder.
Each Lender authorizes the Administrative Agent to enter into the Collateral
Documents and to take all action contemplated thereby. Each Lender agrees that
no one (other than the Administrative Agent) shall have the right individually
to seek to realize upon the security granted by any Collateral Document, it
being understood and agreed that such rights and remedies may be exercised
solely by the Administrative Agent for the benefit of the Holders of Secured
Obligations upon the terms of the Collateral Documents. In the event that any
collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, the Administrative Agent is hereby authorized, and hereby
granted a power of attorney, to execute and deliver on behalf of the Lenders any
Loan Documents necessary or appropriate to grant and perfect a Lien on such
collateral in favor of the Administrative Agent on behalf of the Lenders. The
Lenders hereby authorize the Administrative Agent, at its option and in its
discretion, to permit the release of any Lien granted to or held by the
Administrative Agent upon any Collateral (i) as described in Section 11.02(c);
(ii) as permitted by, but only in accordance with, the terms of the applicable
Loan Documents; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder. Upon request by the Administrative Agent at any time, the
Lenders will confirm in

 

92



--------------------------------------------------------------------------------



 



writing the Administrative Agent’s authority to release particular types or
items of collateral pursuant hereto.
The Company may request that the Administrative Agent and the Lenders release
their security interest in Receivables originated by a Designated Subsidiary. If
the Company delivers a written certification to the Administrative Agent
certifying that (i) no Event of Default is then outstanding, (ii) the applicable
Designated Subsidiary (or its successor) has merged into Insight Direct USA,
Inc., with Insight Direct USA, Inc. being the survivor thereof, (iii) Insight
Direct USA, Inc. owns all of the Receivables originated by the applicable
Designated Subsidiary and (iv) such Receivables, once released from the
Administrative Agent’s and the Holders of Secured Obligations’ security
interest, qualify as eligible receivables under a Permitted Receivables
Facility, then the Administrative Agent shall promptly after its receipt of such
written certification release its and the Holders of Secured Obligations’
security interest in such Receivables. Prior to giving effect to any such
release, the Administrative Agent shall be entitled to receive copies of the
documentation evidencing any such merger (including documentation certified by
the applicable secretary of state or comparable Governmental Authority), the
subsequent ownership of the applicable Receivables, and the eligibility of such
Receivables under a Permitted Receivables Facility, and may withhold any such
release until such supporting documentation is delivered. No such release shall
occur if an Event of Default is then outstanding.
Each Lender hereby authorizes the Administrative Agent on the Effective Date to
enter into the Intercreditor Agreement and to take all actions with respect to
such agreement as contemplated hereunder or thereunder. Each Lender hereby
authorizes the Administrative Agent on the Effective Date to release from the
Subsidiary Guarantee Agreement and the Collateral Documents each Subsidiary that
does not constitute a Material Subsidiary as of such date.
The Dutch Borrower hereby irrevocably and unconditionally undertakes to pay to
the Administrative Agent an amount equal to the aggregate amount payable by it
and the UK Borrower from time to time in respect of (a) their Obligations and
(b) each Swap Agreement entered into by the Dutch Borrower or the UK Borrower
with any counterparty that was a Lender (or an Affiliate thereof) at the time
such Swap Agreement was entered into (unless the applicable Lender party thereto
agreed in writing not be secured pursuant to this Credit Agreement) (the “Swap
Obligations”). This payment undertaking of the Dutch Borrower to the
Administrative Agent is hereinafter to be referred to as the “Dutch Parallel
Debt”.
The Dutch Parallel Debt will be payable in the currency or currencies of the
corresponding Obligations and Swap Obligations.
Any obligation under the Dutch Parallel Debt shall become due and payable
(opeisbaar) as and when and to the extent one or more of the corresponding
Obligations or Swap Obligations become due and payable. The parties hereto agree
that a Default in respect of the Obligations or Swap Obligations entered into by
the Dutch Borrower or the UK Borrower shall constitute a default (verzuim)
within the meaning of Article 3:248 Netherlands Civil Code with respect to the
Dutch Parallel Debt as well without any notice being required therefor.
Each of the parties hereto acknowledges that:

 

93



--------------------------------------------------------------------------------



 



(i) each Dutch Parallel Debt constitutes an undertaking, obligation and
liability of the Dutch Borrower to the Administrative Agent which is separate
and independent from, and without prejudice to, the Obligations and Swap
Obligations; and
(ii) each Dutch Parallel Debt represents the Administrative Agent’s own separate
and independent claim (eigen en zelfstandige vordering) to receive payment of
the Dutch Parallel Debt from the Dutch Borrower,
it being understood that the amount which may become payable by the Dutch
Borrower, respectively, as the Dutch Parallel Debt shall never exceed the total
of the amounts which are payable by it and the UK Borrower under the Obligations
and Swap Obligations.
For the avoidance of doubt, the Dutch Borrower, the UK Borrower and the
Administrative Agent confirm that the claims of the Administrative Agent against
the Dutch Borrower in respect of the Dutch Parallel Debt and the claims of any
one or more of the Holders of Secured Obligations against the Dutch Borrower and
the UK Borrower in respect of the Obligations and Swap Obligations payable by
the Dutch Borrower and the UK Borrower to such Holders of Secured Obligations do
not constitute common property (gemeenschap) within the meaning of article 3:166
Netherlands Civil Code and that the provisions relating to common property shall
not apply. If, however, it shall be held that such claim of the Administrative
Agent and such claims of any one or more of the Holders of Secured Obligations
do constitute common property and the provisions relating to common property do
apply, the parties agree that the applicable provisions of the Credit Agreement
and the Intercreditor Agreement shall constitute the administration agreement
(beheersregeling) within the meaning of article 3:168 Netherlands Civil Code.
To the extent the Administrative Agent irrevocably (onaantastbaar) receives any
amount in payment of any Dutch Parallel Debt, the Administrative Agent shall
distribute such amount among the Holders of Secured Obligations that are
creditors of the corresponding Obligations or Swap Obligations in accordance
with the applicable provisions of the Credit Agreement and the Intercreditor
Agreement. The Dutch Borrower, the UK Borrower and the Administrative Agent
agree that upon irrevocable receipt by the Administrative Agent of any amount in
payment of the Dutch Parallel Debt (a “Received Amount”), the corresponding
Obligations or Swap Obligations shall be reduced by amounts totalling an amount
equal to the Received Amount (a “Deductible Amount”) in the manner as if the
Deductible Amount were received as payment of the relevant Obligations or Swap
Obligations on the date of receipt by the Administrative Agent of the Received
Amount.
The parties hereto acknowledge and agree that, for purposes of a Dutch pledge,
any resignation by the Administrative Agent is not effective until its rights
under the Dutch Parallel Debt are assigned to the successor Administrative
Agent.
No Person identified on the cover page to this Agreement, the signature pages to
this Agreement or otherwise in this Agreement as a “Co-Syndication Agent” or a
“Lead Arranger” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than, if such Person is a
Lender, those applicable to all Lenders as such.

 

94



--------------------------------------------------------------------------------



 



Without limiting the foregoing, no Person identified on the cover page to this
Agreement, the signature pages to this Agreement or otherwise in this Agreement
as a “Co-Syndication Agent”, or a “Lead Arranger” shall have or be deemed to
have any fiduciary duty to or fiduciary relationship with any Lender. In
addition to the agreement set forth above, each of the Lenders acknowledges that
it has not relied, and will not rely, on any Person so identified in deciding to
enter into this Agreement or in taking or not taking action hereunder.
ARTICLE IX
Collection Allocation Mechanism
SECTION 9.01. Implementation of CAM. (a) On the CAM Exchange Date, (i) the
Commitments shall automatically and without further act be terminated as
provided in Article VII, (ii) each US Tranche Lender shall immediately be deemed
to have acquired (and shall promptly make payment therefor to the Administrative
Agent in accordance with Section 2.04(c)) participations in the Swingline Loans
under the US Tranche in an amount equal to such Lender’s US Tranche Revolving
Percentage of each such Swingline Loan outstanding on such date, (iii) each
European Tranche Lender shall immediately be deemed to have acquired (and shall
promptly make payment therefor to the applicable Agent in accordance with
Section 2.04(c)) participations in the Swingline Loans under the European
Tranche in an amount equal to such Lender’s European Tranche Percentage of each
such Swingline Loan outstanding on such date, (iv) simultaneously with the
automatic conversions pursuant to clause (v) below (after giving effect to
clauses (ii) and (iii) above), the Lenders shall automatically and without
further act (and without regard to the provisions of Section 11.04) be deemed to
have exchanged interests in the Loans (other than the Swingline Loans) and
participations in Swingline Loans and Letters of Credit, such that in lieu of
the interest of each Lender in each Loan and Letter of Credit in which it shall
participate as of such date (including such Lender’s interest in the Obligations
of each Borrower in respect of each such Loan and Letter of Credit), such Lender
shall hold an interest in every one of the Loans (other than the Swingline
Loans) and a participation in every one of the Swingline Loans and Letters of
Credit (including the Obligations of each Borrower in respect of each such Loan
and each Reserve Account established pursuant to Section 9.02 below), whether or
not such Lender shall previously have participated therein, equal to such
Lender’s CAM Percentage thereof, and (v) simultaneously with the deemed exchange
of interests pursuant to clause (iv) above, the interests in the Loans to be
received in such deemed exchange shall, automatically and with no further action
required, be converted into the US Dollar Equivalent, determined using the
Exchange Rate calculated as of such date, of such amount and on and after such
date all amounts accruing and owed to the Lenders in respect of such Obligations
shall accrue and be payable in US Dollars at the rate otherwise applicable
hereunder. Each Lender and each Borrower hereby consents and agrees to the CAM
Exchange, and each Lender agrees that the CAM Exchange shall be binding upon its
successors and assigns and any person that acquires a participation in its
interests in any Loan or any participation in any Swingline Loan or Letter of
Credit. Each Borrower and each Lender agrees from time to time to execute and
deliver to the Administrative Agent all such promissory notes and other
instruments and documents as the Administrative Agent shall reasonably request
to evidence and confirm the respective interests and obligations of the Lenders
after giving effect to the CAM Exchange, and each Lender agrees to surrender any
promissory notes originally received by it in connection with its Loans
hereunder to the Administrative Agent against

 

95



--------------------------------------------------------------------------------



 



delivery of any promissory notes evidencing its interests in the Loans so
executed and delivered; provided, however, that the failure of any Borrower to
execute or deliver or of any Lender to accept any such promissory note,
instrument or document shall not affect the validity or effectiveness of the CAM
Exchange.
(b) As a result of the CAM Exchange, upon and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of the Obligations, and each distribution made by the Administrative
Agent pursuant to any Loan Document in respect of the Obligations, shall be
distributed to the Lenders pro rata in accordance with their respective CAM
Percentages. Any direct payment received by a Lender on or after the CAM
Exchange Date, including by way of set-off, in respect of an Obligation shall be
paid over to the Administrative Agent for distribution to the Lenders in
accordance herewith.
SECTION 9.02. Letters of Credit. (a) In the event that on the CAM Exchange Date
any Letter of Credit shall be outstanding and undrawn in whole or in part, or
any L/C Disbursement shall not have been reimbursed by the Company or with the
proceeds of a Revolving Borrowing or Swingline Borrowing, each US Tranche Lender
shall promptly pay over to the Administrative Agent, in immediately available
funds, an amount in US Dollars equal to such Lender’s US Tranche Revolving
Percentage of such undrawn face amount or (to the extent it has not already done
so) such unreimbursed drawing, as applicable, together with interest thereon
from the CAM Exchange Date to the date on which such amount shall be paid to the
Administrative Agent at the rate that would be applicable at the time to a US
Tranche ABR Revolving Loan in a principal amount equal to such undrawn face
amount or unreimbursed drawing, as applicable. The Administrative Agent shall
establish a separate account (each, a “Reserve Account”) or accounts for each
Lender for the amounts received with respect to each such Letter of Credit
pursuant to the preceding sentence. The Administrative Agent shall deposit in
each Lender’s Reserve Account such Lender’s CAM Percentage of the amounts
received from the US Tranche Lenders as provided above. The Administrative Agent
shall have sole dominion and control over each Reserve Account, and the amounts
deposited in each Reserve Account shall be held in such Reserve Account until
withdrawn as provided in paragraph (b), (c), (d) or (e) below. The
Administrative Agent shall maintain records enabling it to determine the amounts
paid over to it and deposited in the Reserve Accounts in respect of each Letter
of Credit and the amounts on deposit in respect of each Letter of Credit
attributable to each Lender’s CAM Percentage. The amounts held in each Lender’s
Reserve Account shall be held as a reserve against the LC Exposures, shall be
the property of such Lender, shall not constitute Loans to or give rise to any
claim of or against any Borrower and shall not give rise to any obligation on
the part of any Borrower to pay interest to such Lender, it being agreed that
the reimbursement obligations in respect of Letters of Credit shall arise only
at such times as drawings are made thereunder, as provided in Section 2.05.
(b) In the event that after the CAM Exchange Date any drawing shall be made in
respect of a Letter of Credit, the Administrative Agent shall, at the request of
the Issuing Bank, withdraw from the Reserve Account of each Lender any amounts,
up to the amount of such Lender’s CAM Percentage of such drawing or payment,
deposited in respect of such Letter of Credit and remaining on deposit and
deliver such amounts to the Issuing Bank in satisfaction of the reimbursement
obligations of the US Tranche Lenders under Section 2.05(d) (but not of the
Company under Section 2.05(e)). In the event that any US Tranche Lender shall
default on its

 

96



--------------------------------------------------------------------------------



 



obligation to pay over any amount to the Administrative Agent as provided in
this Section 9.02, the Issuing Bank shall have a claim against such Lender to
the same extent as if such Lender had defaulted on its obligations under
Section 2.05(d), but shall have no claim against any other Lender in respect of
such defaulted amount, notwithstanding the exchange of interests in the
Company’s reimbursement obligations pursuant to Section 9.01. Each other Lender
shall have a claim against such defaulting Lender for any damages sustained by
it as a result of such default, including, in the event that such Letter of
Credit shall expire undrawn, its CAM Percentage of the defaulted amount.
(c) In the event that after the CAM Exchange Date any Letter of Credit shall
expire undrawn, the Administrative Agent shall withdraw from the Reserve Account
of each Lender the amount remaining on deposit therein in respect of such Letter
of Credit and distribute such amount to such Lender.
(d) With the prior written approval of the Administrative Agent (not to be
unreasonably withheld), any Lender may withdraw the amount held in its Reserve
Account in respect of the undrawn amount of any Letter of Credit. Any Lender
making such a withdrawal shall be unconditionally obligated, in the event there
shall subsequently be a drawing under such Letter of Credit, to pay over to the
Administrative Agent, in the currency in which such drawing is denominated, for
the account of the Issuing Bank, on demand, its CAM Percentage of such drawing
or payment.
(e) Pending the withdrawal by any Lender of any amounts from its Reserve Account
as contemplated by the above paragraphs, the Administrative Agent will, at the
direction of such Lender and subject to such rules as the Administrative Agent
may prescribe for the avoidance of inconvenience, invest such amounts in
customary, highly-rated, short-term investments reasonably acceptable to the
Administrative Agent. Each Lender that has not withdrawn its amounts in its
Reserve Account as provided in paragraph (d) above shall have the right, at
intervals reasonably specified by the Administrative Agent, to withdraw the
earnings on investments so made by the Administrative Agent with amounts in its
Reserve Account and to retain such earnings for its own account.
(f) Notwithstanding the foregoing or anything else to the contrary set forth in
this Agreement or any other Loan Document, to the extent the Company has cash
collateralized LC Exposure in respect of outstanding Letters of Credit within
five (5) Business Days after the date such cash collateralization is required
under the terms of this Agreement (including, without limitation,
Section 2.05(j)), no Lender shall be required to deposit any amount in a Reserve
Account or otherwise post any amount in respect of outstanding Letters of Credit
as contemplated by this Section 9.02. In the event any LC Exposure is not cash
collateralized as required under this Agreement and the Company does not post
required cash collateral within five (5) Business Days after the date on which
such cash collateral was required to be posted, then the Lenders shall be
required to make deposits as and when contemplated in this Section 9.02 in the
amount not secured by cash collateral required to be posted under
Section 2.05(j) or otherwise.

 

97



--------------------------------------------------------------------------------



 



ARTICLE X
Guarantee
SECTION 10.01. Company Guaranty. In order to induce the Lenders to extend credit
to the European Borrowers hereunder, the Company hereby irrevocably and
unconditionally guarantees, as a primary obligor and not merely as a surety, the
payment when and as due of the Obligations of such European Borrowers. The
Company further agrees that the due and punctual payment of such Obligations may
be extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee hereunder
notwithstanding any such extension or renewal of any such Obligation.
The Company waives presentment to, demand of payment from and protest to any
Borrower of any of the Obligations, and also waives notice of acceptance of its
obligations and notice of protest for nonpayment. The obligations of the Company
hereunder shall not be affected by (a) the failure of any Agent, Issuing Bank or
Lender to assert any claim or demand or to enforce any right or remedy against
any Borrower under the provisions of this Agreement, any other Loan Document or
otherwise; (b) any extension or renewal of any of the Obligations; (c) any
rescission, waiver, amendment or modification of, or release from, any of the
terms or provisions of this Agreement, or any other Loan Document or agreement;
(d) any default, failure or delay, willful or otherwise, in the performance of
any of the Obligations; or (e) any other act (other than payment of the
Obligations), omission or delay to do any other act which may or might in any
manner or to any extent vary the risk of the Company or otherwise operate as a
discharge of a guarantor as a matter of law or equity or which would impair or
eliminate any right of the Company to subrogation.
The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by any Agent or Lender to any balance of any deposit
account or credit on the books of any Agent or Lender in favor of any Borrower
or any other Person.
The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than payment of the
Obligations), and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever, by reason of the invalidity, illegality or
unenforceability of any of the Obligations, any impossibility in the performance
of any of the Obligations or otherwise.
The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
any Agent, Issuing Bank or Lender upon the bankruptcy or reorganization of any
Borrower or otherwise.
In furtherance of the foregoing and not in limitation of any other right which
any Agent or Lender may have at law or in equity against the Company by virtue
hereof, upon the failure of any European Borrower to pay any Obligation when and
as the same shall become due,

 

98



--------------------------------------------------------------------------------



 



whether at maturity, by acceleration, after notice of prepayment or otherwise,
the Company hereby promises to and will, upon receipt of written demand by any
Agent or Lender, forthwith pay, or cause to be paid, to the applicable Agent, or
Lender in cash an amount equal to the unpaid principal amount of such
Obligations then due, together with accrued and unpaid interest thereon. The
Company further agrees that if payment in respect of any Obligation shall be due
in a currency other than US Dollars and/or at a place of payment other than New
York and if, by reason of any Change in Law, disruption of currency or foreign
exchange markets, war or civil disturbance or other event, payment of such
Obligation in such currency or at such place of payment shall be impossible or,
in the reasonable judgment of any Agent or Lender, disadvantageous to such Agent
or Lender in any material respect, then, at the election of the Administrative
Agent, the Company shall make payment of such Obligation in US Dollars (based
upon the applicable Exchange Rate in effect on the date of payment) and/or in
New York, and, as a separate and independent obligation, shall indemnify each
Agent and Lender against any losses or reasonable out-of-pocket expenses that it
shall sustain as a result of such alternative payment.
Upon payment by the Company of any sums as provided above, all rights of the
Company against any European Borrower arising as a result thereof by way of
right of subrogation or otherwise shall in all respects be subordinated and
junior in right of payment to the prior indefeasible payment in full in cash of
all the Obligations owed by such European Borrower to the Agents and the
Lenders.
Nothing shall discharge or satisfy the liability of the Company hereunder except
the full performance and payment of the Obligations.
SECTION 10.02. European Borrowers’ Guaranty. In order to induce the Lenders to
extend credit to the European Borrowers hereunder, each European Borrower hereby
irrevocably and unconditionally guarantees, as a primary obligor and not merely
as a surety, the payment when and as due of the Obligations of each other
European Borrower. Each European Borrower further agrees that the due and
punctual payment of such Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee hereunder notwithstanding any such extension or renewal of
any such Obligation.
Each European Borrower waives presentment to, demand of payment from and protest
to any European Borrower of any of the Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The
obligations of each European Borrower hereunder shall not be affected by (a) the
failure of any Agent, Issuing Bank or Lender to assert any claim or demand or to
enforce any right or remedy against any European Borrower under the provisions
of this Agreement, any other Loan Document or otherwise; (b) any extension or
renewal of any of the Obligations; (c) any rescission, waiver, amendment or
modification of, or release from, any of the terms or provisions of this
Agreement, or any other Loan Document or agreement; (d) any default, failure or
delay, willful or otherwise, in the performance of any of the Obligations; or
(e) any other act (other than payment of the Obligations), omission or delay to
do any other act which may or might in any manner or to any extent vary the risk
of such European Borrower or otherwise operate as a discharge of a guarantor as
a matter of law or equity or which would impair or eliminate any right of such

 

99



--------------------------------------------------------------------------------



 



European Borrower to subrogation.
Each European Borrower further agrees that its agreement hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Obligations
or operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by any Agent, Issuing Bank or Lender to
any balance of any deposit account or credit on the books of any Agent, Issuing
Bank or Lender in favor of any European Borrower or any other Person.
The obligations of each European Borrower hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than
payment of the Obligations), and shall not be subject to any defense or set-off,
counterclaim, recoupment or termination whatsoever, by reason of the invalidity,
illegality or unenforceability of any of the Obligations, any impossibility in
the performance of any of the Obligations or otherwise.
Each European Borrower further agrees that its obligations hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Obligation is rescinded or must otherwise
be restored by any Agent, Issuing Bank or Lender upon the bankruptcy or
reorganization of any European Borrower or otherwise.
In furtherance of the foregoing and not in limitation of any other right which
any Agent or Lender may have at law or in equity against any European Borrower
by virtue hereof, upon the failure of any other European Borrower to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each European Borrower
hereby promises to and will, upon receipt of written demand by any Agent or
Lender, forthwith pay, or cause to be paid, to the applicable Agent or Lender in
cash an amount equal to the unpaid principal amount of such Obligations then
due, together with accrued and unpaid interest thereon. Each European Borrower
further agrees that if payment in respect of any Obligation shall be due in a
currency other than US Dollars and/or at a place of payment other than New York
and if, by reason of any Change in Law, disruption of currency or foreign
exchange markets, war or civil disturbance or other event, payment of such
Obligation in such currency or at such place of payment shall be impossible or,
in the reasonable judgment of any Agent or Lender, disadvantageous to such Agent
or Lender in any material respect, then, at the election of the Administrative
Agent, each European Borrower shall make payment of such Obligation in US
Dollars (based upon the applicable Exchange Rate in effect on the date of
payment) and/or in New York, and, as a separate and independent obligation,
shall indemnify each Agent and Lender against any losses or reasonable
out-of-pocket expenses that it shall sustain as a result of such alternative
payment.
Upon payment by each European Borrower of any sums as provided above, all rights
of such European Borrower against any other European Borrower arising as a
result thereof by way of right of subrogation or otherwise shall in all respects
be subordinated and junior in right of payment to the prior indefeasible payment
in full in cash of all the Obligations owed by such European Borrower to the
Agents and the Lenders.
Nothing shall discharge or satisfy the liability of any European Borrower
hereunder except the full performance and payment of the Obligations.

 

100



--------------------------------------------------------------------------------



 



ARTICLE XI
Miscellaneous
SECTION 11.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

  (i)  
if to any Borrower, to:

c/o Insight Enterprises, Inc.
1305 W. Auto Drive
Tempe, AZ 85284
Attn: Glynis Bryan
Phone: (480) 333-3390
Fax: (480) 760-8894
With a copy to:
1305 W. Auto Drive
Tempe, AZ 85284
Attn: Mark N. Rogers, Esq.
Phone: (480) 333-3475
Fax: (480) 760-9068

  (ii)  
if to the Administrative Agent, to:

JPMorgan Chase Bank, National Association
10 South Dearborn, Floor 19
Mail Code: IL1-0010
Chicago, IL 60603-2003
Attn: Mi Y. Kim
Phone: (312) 732-4853
Fax: (312) 385-7098

 

101



--------------------------------------------------------------------------------



 



  (iii)  
if to the European Agent, to:

J. P. Morgan Europe Limited
Mail Code: London Wall/9
125 London Wall, Floor 9, London EC2Y5AJ
United Kingdom
Attention: Manager of Loan & Agency Services
Fax: 44 207 7772360
(in each case with a copy to the Administrative Agent as provided in clause (ii)
above);

  (iv)  
if to the Issuing Bank, to:

JPMorgan Chase Bank, National Association
Commercial Banking
201 N. Central Avenue, Floor 21
Mail Code: AZ1-1178
Phoenix, AZ 85004
Attn: Steve Krakoski
Phone: (602) 221-1360
Fax: (602) 221-1502

  (v)  
if to the US Tranche Swingline Lender, to:

JPMorgan Chase Bank, National Association
Loan and Agency Services Group
Mail Code: IL 1-0010
10 S. Dearborn St., 19th Floor
Chicago, IL 60603
Attention: Mi Young Kim
Phone: (312) 732-4853
Fax: (312) 385-7098

  (vi)  
if to the European Tranche Swingline Lender, to:

J.P. Morgan Europe Limited
Mail Code: London Wall/9
125 London Wall, Floor 9
London EC2Y5AJ
United Kingdom
Attention: European Loan Operation
Fax: 44 207 492-3298
(in each case with a copy to the Administrative Agent as provided in clause (ii)
above and, in the case of notices to the European Tranche

 

102



--------------------------------------------------------------------------------



 



Swingline Lender, the European Agent as provided in clause (iii) above); and
(vii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
(b) Notices and other communications to the Issuing Bank, the Agents and the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Applicable Agent or the applicable Lender, as the case may be.
Each Agent, the Issuing Bank or the Company may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
SECTION 11.02. Waivers; Amendments. (a) No failure or delay by any Agent, the
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents, the Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or the issuance of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether any Agent,
any Lender or the Issuing Bank may have had notice or knowledge of such Default
at the time.
(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrowers and the Required Lenders or
by the Borrowers and the Administrative Agent with the consent of the Required
Lenders or, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Loan
Party or Loan Parties that are parties thereto, in each case with the consent of
the Required Lenders; provided that no such agreement shall:
(i) increase any Commitment of any Lender without the written consent of such
Lender,

 

103



--------------------------------------------------------------------------------



 



(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender directly affected thereby,
(iii) postpone the date of any scheduled payment (if any) of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby,
(iv) change Section 2.05(c) or otherwise amend this Agreement in any manner that
would permit Letters of Credit having an expiration date later than that
specified in Section 2.05(c) without the written consent of each US Tranche
Lender,
(v) change Section 2.20(b) or (c) or any other provision providing for the pro
rata nature of disbursements by or payments to Lenders, in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender (it being understood that any increase (or any amendment
effecting any increase) in the total US Tranche Revolving Commitments or
European Tranche Commitments pursuant to Section 2.09 shall not be deemed to
alter such pro rata sharing of payments),
(vi) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders required to waive, amend or modify any rights thereunder
or make any determination or grant any consent thereunder, without the written
consent of each Lender,
(vii) release the Company or all or substantially all of the Subsidiary
Guarantors from, its or their obligations under Article X or the Subsidiary
Guarantee Agreement without the written consent of each Lender,
(viii) unless otherwise permitted hereunder, release all or substantially all of
the Collateral without the written consent of each Lender,
(ix) change any provisions of Article IX without the written consent of each
Lender,
(x) add any additional Subsidiary of the Company as a Borrower under any Tranche
without the written consent of each Lender under the applicable Tranche; or
(xi) change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of any Tranche differently than those of Lenders holding Loans of any other
Tranche without the written consent of Lenders holding a majority in interest of
the outstanding Loans and unused Commitments of each adversely affected Tranche;
provided further that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of any Agent, the Issuing Bank or any Swingline
Lender hereunder or under any other

 

104



--------------------------------------------------------------------------------



 



Loan Document without the prior written consent of such Agent, the Issuing Bank
or such Swingline Lender, as the case may be, and (B) any waiver, amendment or
modification of this Agreement that by its terms affects the rights or duties
under this Agreement of the US Tranche Lenders (but not the European Tranche
Lenders) or the European Tranche Lenders (but not the US Tranche Lenders) may be
effected by an agreement or agreements in writing entered into by the Company
and requisite percentage in interest of the affected Tranche of Lenders.
Notwithstanding the foregoing, any amendment to this Agreement solely for the
purpose of effecting an increase in the total Commitments in any Tranche
pursuant to Section 2.09 may be entered into by the Company and any other
relevant Borrower, the Administrative Agent and any other Applicable Agent, any
Lender that has agreed to increase its Commitment in the relevant Tranche and
any Person that has agreed to become a Lender hereunder and to have a Commitment
in the relevant Tranche.
(c) The Lenders hereby irrevocably authorize the Administrative Agent to, and
the Administrative Agent shall, release any Liens granted to the Administrative
Agent by the Loan Parties on any Collateral (i) upon the termination of the all
Commitments, the expiration or termination of all Letters of Credit and payment
and satisfaction in full in cash of all Secured Obligations (other than
contingent indemnity obligations), (ii) constituting property being sold,
transferred or otherwise disposed of if the Company certifies to the
Administrative Agent that such sale, transfer or disposition is made in
compliance with the terms of this Agreement (and the Administrative Agent may
rely conclusively on any such certificate, without further inquiry), (iii)
constituting property leased to the Company or any Subsidiary under a lease
which has expired or been terminated in a transaction permitted under this
Agreement, or (iv) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Agents and the
Lenders pursuant to Article VII. Any such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of the Loan Parties in respect
of) all interests retained by the Loan Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral.
SECTION 11.03. Expenses; Indemnity; Damage Waiver. (a) The Company shall pay (i)
all reasonable and documented out-of-pocket expenses incurred by each Agent and
its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all documented out-of-pocket
expenses incurred by any Agent, the Issuing Bank or any Lender, including the
fees, charges and disbursements of any counsel for any Agent, the Issuing Bank
or any Lender, in connection with the enforcement or protection of its rights in
connection with any Loan Document, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit;
provided, however, that in no event shall the Company be required to reimburse
the Lenders for more than one counsel to the Administrative Agent (and up to one

 

105



--------------------------------------------------------------------------------



 



local counsel in each applicable jurisdiction and regulatory counsel) and one
counsel for all of the other Lenders (and up to one local counsel in each
applicable jurisdiction and regulatory counsel), unless a Lender or its counsel
determines that it is impractical or inappropriate (or would create actual or
potential conflicts of interest) to not have individual counsel, in which case
each Lender may have its own counsel which shall be reimbursed in accordance
with the foregoing.
(b) The Company shall indemnify each Agent, the Issuing Bank and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties
to the Loan Documents of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated thereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Company or any of its Subsidiaries, or any
Environmental Liability arising out of the operations or properties of the
Company or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.
(c) To the extent that the Company fails to pay any amount required to be paid
by it to any Agent, the Issuing Bank or any Swingline Lender under paragraph (a)
or (b) of this Section, each Lender severally agrees to pay to such Agent, the
Issuing Bank or such Swingline Lender, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against such Agent, the
Issuing Bank or such Swingline Lender in its capacity as such; and provided
further that payment of any amount by any Lender pursuant to this paragraph (c)
shall not relieve the Company of its obligation to pay such amount, and such
Lender shall have a claim against the Company for such amount. For purposes
hereof, a Lender’s “pro rata share” shall be determined based upon its share of
the sum (without duplication) of the total Exposures and unused Commitments at
the time.
(d) To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or

 

106



--------------------------------------------------------------------------------



 



any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.
(e) All amounts due under this Section shall be payable not later than 10 days
after written demand (accompanied by reasonable back-up documentation) therefor.
SECTION 11.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Agents, the Issuing Bank and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:
(A) the Company; provided that no consent of the Company shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; and
(B) the Administrative Agent and, in the case of any assignment in respect of
the US Tranche, JPMorgan Chase Bank, National Association, for so long as it
constitutes an Issuing Bank.
(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Tranche, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than the US Dollar Equivalent of
$5,000,000 in respect of Commitments or Loans under any Tranche, unless each of
the Company and the Administrative Agent otherwise consent, provided that no
such consent of the Company shall be required if an Event of Default has
occurred and is continuing;

 

107



--------------------------------------------------------------------------------



 



(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Tranche of Commitments or Loans;
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
(D) the assignee, if it is not already a Lender under the applicable Tranche,
hereby represents and warrants for the benefit of the Borrowers, the Agents and
the Lenders that, as of the date of such assignment, it will comply with Section
2.17(e) and (f) and, as applicable, Section 2.18, with respect to withholding
tax on payments by the Borrowers;
(E) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
Subsidiaries and their respective securities) will be made available and who may
receive such information in accordance with the assignee’s compliance procedures
and applicable laws, including Federal and state securities laws;
(F) each European Tranche Lender may only assign all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) to an assignee which is a
Qualifying Lender;
(G) each Foreign Lender shall deliver to each Borrower that is a resident for
tax purposes in the United States of America and the Administrative Agent a
complete Form W-8BEN (or other applicable Form W-8) prior to the effectiveness
of the applicable assignment (with the understanding that such assignment shall
not be effective unless such form is delivered or such condition is otherwise
waived by such Borrower and the Administrative Agent); and
(H) except in the case of an assignment to a Lender that has already extended a
Loan to the Dutch Borrower, the amount of any assignment with respect to a Loan
to the Dutch Borrower shall be at least EUR 50,000 or its equivalent in foreign
currency.
For the purposes of this Section 11.04(b), the term “Approved Fund” has the
following meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a

 

108



--------------------------------------------------------------------------------



 



Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17, 2.18, 2.19 and 11.03). Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
Section 11.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv) The Administrative Agent, acting for this purpose as an agent of each
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans, and principal amount of LC Disbursements owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive (absent manifest error), and the Borrowers, the
Agents, the Issuing Bank and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Company, the other Agents, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04(c), 2.05(d) or (e),
2.06(b), 2.20(d) or 11.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
(c) (i) Any Lender may, without the consent of any Borrower, any Agent, the
Issuing Bank or any Swingline Lender, sell participations to one or more banks
or other entities

 

109



--------------------------------------------------------------------------------



 



(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrowers, the Agents, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 11.02(b) that affects such
Participant. Subject to paragraph (c)(ii) of this Section, the Borrowers agree
that each Participant shall be entitled to the benefits of Sections 2.15, 2.16,
2.17, 2.18 and 2.19 to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 11.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.20(c) as though it were a Lender.
(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16, 2.17, 2.18 or 2.19 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Company’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.17
or 2.18 unless the Company is notified of the participation sold to such
Participant and such Participant undertakes, for the benefit of the Borrowers,
to comply with Section 2.17(e) and (f) and, as applicable, Section 2.18, as
though it were a Lender.
(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest with the exception of Section
11.04(b)(ii)(H); provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(e) Notwithstanding anything in this Section 11.04 to the contrary, no
Participant shall obtain any rights to enforce any provision of this Agreement
against the Company or any European Borrower unless and until the Participant
furnishes the Company identifying information reasonably satisfactory to the
Company and agrees to be identified in the Register with respect to its
participation in the same manner as Loans and Commitments are maintained in the
Register hereunder.
SECTION 11.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall

 

110



--------------------------------------------------------------------------------



 



survive the execution and delivery of the Loan Documents and the making of any
Loans, and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that any
Agent, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.15, 2.16, 2.17,
2.18, 2.19 and 11.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any other
Loan Document or any provision hereof or thereof.
SECTION 11.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Agents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto as of the Effective Date, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.
SECTION 11.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
SECTION 11.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of any Borrower against any of and all the Secured
Obligations of such Borrower now or hereafter existing and held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

111



--------------------------------------------------------------------------------



 



SECTION 11.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
binding (subject to appeal as provided by applicable law) and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or any other Loan Document shall affect any right
that any Agent, the Issuing Bank or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against any Borrower or its properties in the courts of any jurisdiction.
(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 11.01, and each of the Borrowers
hereby appoints the Company as its agent for service of process. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
SECTION 11.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

112



--------------------------------------------------------------------------------



 



SECTION 11.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 11.12. Confidentiality. Each of the Agents, the Issuing Bank and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Borrower and its obligations, (g) with
the consent of the Company or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to any Agent, the Issuing Bank or any Lender on a
nonconfidential basis from a source other than the Company. For the purposes of
this Section, “Information” means all information received from the Company
relating to the Company or its business, other than any such information that is
available to any Agent, the Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Company; provided that, in the case of
information received from the Company after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 11.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY AND ITS AFFILIATES OR THEIR RESPECTIVE SECURITIES, AND
CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY AND ITS AFFILIATES,
AND THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE

 

113



--------------------------------------------------------------------------------



 



COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.
SECTION 11.13. Conversion of Currencies.
(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.
(b) The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 11.13 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.
SECTION 11.14. USA Patriot Act; European “Know Your Customer” Checks.
(a) Each Lender that is subject to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”)
hereby notifies each Borrower that pursuant to the requirements of the Act, it
is required to obtain, verify and record information that identifies such
Borrower, which information includes the name and address of such Borrower and
other information that will allow such Lender to identify such Borrower in
accordance with the Act.
(b) If (i) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement; (ii) any change in the status of a Borrower after the date of
this Agreement; or (iii) a proposed assignment or transfer by a Lender of any of
its rights and obligations under this Agreement to a party that is not a Lender
prior to such assignment or transfer, obliges the European Agent or any Lender
(or, in the case of paragraph (iii) above, any prospective new Lender) to comply
with “know your customer” or similar identification procedures in circumstances
where the necessary information is not already available to it, each Borrower
shall promptly upon the request of the European Agent or any Lender supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the European Agent (for itself or on behalf of any Lender)

 

114



--------------------------------------------------------------------------------



 



or any Lender (for itself or, in the case of the event described in paragraph
(iii) above, on behalf of any prospective new Lender) in order for the European
Agent, such Lender or, in the case of the event described in paragraph (iii)
above, any prospective new Lender to carry out and be satisfied it has complied
with all necessary “know your customer” or other similar checks under all
applicable laws and regulations pursuant to the transactions contemplated in
this Agreement and the other Loan Documents. Each Lender shall promptly upon the
request of the European Agent supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the European
Agent (for itself) in order for the European Agent to carry out and be satisfied
it has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in this Agreement and the other Loan Documents.
SECTION 11.15. English Language. All certificates, instruments and other
documents to be delivered under or supplied in connection with this Agreement
shall be in the English language or shall attach a certified English translation
thereof, which translation shall be the governing version. Within one month of
the delivery of any financial statements or other information written in a
language other than English, the Company shall deliver to the Administrative
Agent (for distribution to the Lenders) an English translation of such financial
statements.
SECTION 11.16. Appointment for Perfection. Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the Holders of Secured Obligations, in assets
which, in accordance with Article 9 of the UCC or any other applicable law can
be perfected only by possession. Should any Lender (other than the
Administrative Agent) obtain possession of any such Collateral, such Lender
shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.
SECTION 11.17. Borrower Limitations. Each Borrower shall be liable for its
Obligations (including, without limitation, Loans extended to it). The Company
shall be liable for each European Borrower’s Obligations. Each European Borrower
shall be liable for each other European Borrower’s Obligations, but shall in no
event be liable for any of the Company’s Obligations. Each Subsidiary Guarantor
shall guaranty the repayment of all Obligations, irrespective of the Borrower
that incurs such Obligations.
ARTICLE XII
No Novation; References to this Agreement in Loan Documents
SECTION 12.01. No Novation. It is the express intent of the parties hereto that
this Agreement (i) shall re-evidence the Borrowers’ indebtedness under the
Existing Credit Agreement, (ii) is entered into in substitution for, and not in
payment of, the obligations of the Borrowers under the Existing Credit
Agreement, and (iii) is in no way intended to constitute a novation of any of
the Borrowers’ indebtedness which was evidenced by the Existing Credit Agreement
or any of the other Loan Documents. All Loans made and Secured Obligations

 

115



--------------------------------------------------------------------------------



 



incurred under the Existing Credit Agreement which are outstanding on the
Effective Date shall continue, after giving effect to the reallocations
described in clause (c) below, as Loans and Secured Obligations under (and shall
be governed by the terms of) this Agreement. Without limiting the foregoing,
upon the effectiveness hereof: (a) pursuant to Section 2.05(a), the Existing
Letters of Credit shall constitute Letters of Credit deemed to have been issued
under this Agreement, (b) all Secured Obligations in respect of Swap Agreements
with any Lender or any Affiliate of any Lender which are outstanding on the
Effective Date shall continue as Secured Obligations under this Agreement and
the other Loan Documents and (c) the Administrative Agent shall make such
reallocations of each Lender’s “Exposure” under the Existing Credit Agreement as
necessary in order that such Lender’s Exposure hereunder reflects such Lender’s
pro rata share of the aggregate US Tranche Revolving Exposures hereunder (based
on its US Tranche Revolving Commitment) and such Lender’s pro rata share of the
aggregate European Tranche Exposures hereunder (based on its European Tranche
Commitment).
SECTION 12.02. References to This Agreement In Loan Documents. Upon the
effectiveness of this Agreement, on and after the date hereof, each reference in
any other Loan Document to the Existing Credit Agreement (including any
reference therein to “the Credit Agreement,” “thereunder,” “thereof,” “therein”
or words of like import referring thereto) shall mean and be a reference to this
Agreement.
The remainder of this page is intentionally blank.

 

116



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

                      INSIGHT ENTERPRISES, INC.,         as the Company    
 
                    By:   /s/ Glynis Bryan                  
 
      Name:   Glynis Bryan    
 
      Title:   CFO    
 
                    INSIGHT DIRECT (UK) LTD.,         as the UK Borrower    
 
                    By:   /s/ Jet Golia                  
 
      Name:   J. Golia    
 
      Title:   Commercial V.P., Company Secretary    
 
                    INSIGHT ENTERPRISES B.V.,         as the Dutch Borrower    
 
                    By:   /s/ Russell Leighton                  
 
      Name:   Russell Leighton    
 
      Title:   Director, Finance SVP    

Signature Page to
Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                      JPMORGAN CHASE BANK, NATIONAL         ASSOCIATION, as a
Lender and as         Administrative Agent    
 
                    By:   /s/ Anna C. Ruiz                  
 
      Name:   Anna C. Ruiz    
 
      Title:   Vice President    
 
                    J.P. MORGAN EUROPE LIMITED,         as a Lender and as
European Agent    
 
                    By:   /s/ Paul Hogan                  
 
      Name:   Paul Hogan    
 
      Title:   Vice President    

Signature Page to
Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                      WELLS FARGO BANK, NATIONAL ASSOCIATION,         as a
Lender and as a Co-Syndication Agent    
 
                    By:   /s/ Tim Dillingham                  
 
      Name:   Tim Dillingham    
 
      Title:   Vice President    

Signature Page to
Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                      U.S. BANK NATIONAL ASSOCIATION,         as a Lender and as
a Co-Syndication Agent    
 
                    By:   /s/ Blake Malia                  
 
      Name:   Blake Malia    
 
      Title:   Assistant Vice President    

Signature Page to
Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                      BANK OF AMERICA, N.A, as a Lender    
 
                    By:   /s/ Fred L. Thorne                  
 
      Name:   Fred L. Thorne    
 
      Title:   Managing Director    

Signature Page to
Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                      COMERICA BANK, as a Lender    
 
                    By:   /s/ Fatima Arshad                  
 
      Name:   Fatima Arshad    
 
      Title:   Corporate Banking Officer    

Signature Page to
Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                      HSBC BANK USA, NATIONAL ASSOCIATION,         as a Lender  
 
 
                    By:   /s/ Steven T. Brennan                  
 
      Name:   Steven T. Brennan    
 
      Title:   First Vice President    

Signature Page to
Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                      BANK OF ARIZONA, N.A., as a Lender    
 
                    By:   /s/ Christine Nowaczyk                  
 
      Name:   Christine Nowaczyk    
 
      Title:   Senior Vice President    

Signature Page to
Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                      THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,         as a
Lender    
 
                    By:   /s/ D. Barnell                  
 
      Name:   D. Barnell    
 
      Title:   Vice President & Manager    

Signature Page to
Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                      COMPASS BANK, as a Lender    
 
                    By:   /s/ Kenneth R. Ehrhardt                  
 
      Name:   Kenneth R. Ehrhardt    
 
      Title:   Vice President    

Signature Page to
Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                      THE NORTHERN TRUST COMPANY,         as a Lender    
 
                    By:   /s/ Morgan Lyons                  
 
      Name:   Morgan Lyons    
 
      Title:   Vice President    

Signature Page to
Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                      PNC BANK, NATIONAL ASSOCIATION,         as a Lender    
 
                    By:   /s/ Philip K. Liebscher                  
 
      Name:   Philip K. Liebscher    
 
      Title:   Senior Vice President    

Signature Page to
Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                      BANK OF THE WEST, as a Lender    
 
                    By:   /s/ Todd C. Abboud                  
 
      Name:   Todd C. Abboud    
 
      Title:   Senior Vice President    

Signature Page to
Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(A)
Mandatory Cost Formulae

1.  
The Mandatory Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.

2.  
On the first day of each Interest Period (or as soon as possible thereafter) the
Administrative Agent shall calculate, as a percentage rate, a rate (the
“Associated Costs Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Associated Costs Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum.

3.  
The Associated Costs Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.

4.  
The Associated Costs Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

  (a)  
in relation to a Loan in Sterling:

     
AB + C(B - D) + E x 0.01
  per cent. per annum
100 - (A + C)
   

  (b)  
in relation to a Loan in any currency other than Sterling:

     
E x 0.01
  per cent. per annum.
300
   

Where:

  A  
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 

 



--------------------------------------------------------------------------------



 



  B  
is the percentage rate of interest (excluding the Applicable Rate and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.13(c) payable for the relevant Interest Period
on the Loan.

  C  
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

  D  
is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

  E  
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

5.  
For the purposes of this Schedule:

  (a)  
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England.

  (b)  
“Facility Office” means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement.

  (c)  
“Fees Rules” means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits.

  (d)  
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate).

  (e)  
“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

  (f)  
“Reference Banks” means, in relation to Mandatory Cost, the principal London
offices of JPMorgan Chase Bank, National Association.

  (g)  
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

 



--------------------------------------------------------------------------------



 



  (h)  
“Unpaid Sum” means any sum due and payable but unpaid by any Borrower under the
Loan Documents.

6.  
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

7.  
If requested by the Administrative Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Administrative Agent, the rate of charge payable by that Reference Bank to the
Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

8.  
Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Associated Costs Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

  (i)  
the jurisdiction of its Facility Office; and

  (j)  
any other information that the Administrative Agent may reasonably require for
such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

9.  
The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Reference Bank for the purpose of E above shall be determined by
the Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

10.  
The Administrative Agent shall have no liability to any person if such
determination results in an Associated Costs Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.

 

 



--------------------------------------------------------------------------------



 



11.  
The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Associated Costs
Rate for each Lender based on the information provided by each Lender and each
Reference Bank pursuant to paragraphs 3, 7 and 8 above.

12.  
Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Associated Costs Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.

13.  
The Administrative Agent may from time to time, after consultation with the
Company and the relevant Lenders, determine and notify to all parties hereto any
amendments which are required to be made to this Schedule in order to comply
with any change in law, regulation or any requirements from time to time imposed
by the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(B)
Initial Subsidiary Guarantors
Calence, LLC, a Delaware limited liability company
Insight Canada, Inc., an Arizona corporation
Insight Direct USA, Inc., an Illinois corporation
Insight Direct Worldwide, Inc., an Arizona corporation
Insight Technology Solutions, Inc., a Delaware corporation
Insight North America, Inc., an Arizona corporation
Insight Public Sector, Inc., an Illinois corporation
Insight Receivables Holding, LLC, an Illinois limited liability company
Insight Stadium Services, LLC, an Arizona limited liability company
Insight Licensing, Inc., a Delaware corporation
Software Spectrum, Inc., a Delaware corporation

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
Lenders and Commitments

                      US Tranche     European       Revolving     Tranche  
Lender   Commitment     Commitment  
 
               
JPMorgan Chase Bank, National Association
  $ 20,000,000     $ 0  
J. P. Morgan Europe Limited
  $ 0     $ 25,000,000  
Wells Fargo Bank, National Association
  $ 35,000,000     $ 0  
U.S. Bank National Association
  $ 35,000,000     $ 0  
Bank of America, N.A.
  $ 30,000,000     $ 0  
Comerica Bank
  $ 25,000,000     $ 0  
HSBC Bank USA, National Association
  $ 25,000,000     $ 0  
Bank of Arizona, N.A.
  $ 20,000,000     $ 0  
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  $ 20,000,000     $ 0  
Compass Bank
  $ 20,000,000     $ 0  
The Northern Trust Company
  $ 20,000,000     $ 0  
PNC Bank National Association
  $ 20,000,000     $ 0  
Bank of the West
  $ 5,000,000     $ 0  
 
           
TOTALS
  $ 275,000,000     $ 25,000,000  
 
           

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.05
Existing Letters of Credit
None.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.20
Payment Instructions

          Administrative Agent:   JPMorgan Chase Bank, National Association
 
       
European Agent:
  Euro    
 
  To   JP Morgan AG, Frankfurt (CHASDEFX)
 
       
 
  US Dollars    
 
  To   JPMorgan Chase Bank, New York (CHASUS33)
 
       
 
  Sterling    
 
  To   JP MORGAN EUROPE LIMITED (CHASGB22)

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.06
Litigation
In the Calence Acquisition Agreement, Seller disclosed an investigation by the
Federal Communications Commission (“FCC”) Office of Inspector General (“OIG”)
and the United States Department of Justice (“DOJ”) into the activities of one
or more current or former employees in the San Antonio, Texas office of Calence,
LLC (“Calence”) related to Calence’s participation in the “E-Rate” federal
government program, which funds, through the Universal Service Administrative
Company (“USAC”), internet connections and related information technology
upgrades to schools and libraries. According to Seller, the OIG/DOJ
investigation arose out of voluntary disclosures made by Calence to USAC
regarding these employees’ potentially improper contacts with representatives
of, and/or pricing issues in proposals and contracts with, certain school
districts in the San Antonio area. Seller further disclosed receipt of a
Commitment Adjustment letter from USAC to one of those school districts in which
USAC (a) identifies a claim for a refund from that school district in the amount
of approximately $2.3 million and (b) states that it possesses the authority to
seek the refund directly from the service provider (Calence). Since the
execution of the Calence Acquisition Agreement, the Company has received notice
from Seller of its receipt from the FCC OIG of a subpoena for records in
Calence’s possession related to Calence’s E-Rate and other contracts with EISD.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.11
Subsidiaries

              JURISDICTION OF   HOLDER OF EQUITY SUBSIDIARY   ORGANIZATION  
INTERESTS
1. Insight Direct Worldwide, Inc.
  Arizona   100% Insight Enterprises, Inc.
2. Treasure Chest Computers, Inc.
  Louisiana   100% Insight Enterprises, Inc.
3. Software Spectrum, Inc.
  Delaware   100% Insight Enterprises, Inc.
4. Insight North America, Inc.
  Arizona   100% Insight Direct Worldwide, Inc.
5. Insight Canada, Inc.
  Arizona   100% Insight North America, Inc.
6. 3683371 Canada, Inc.
  Canada   100% Insight North America, Inc.
7. Insight Public Sector, Inc.
  Illinois   100% Insight North America, Inc.
8. 3051918 Nova Scotia Company
  Canada   100% Insight North America, Inc.
9. Insight Direct USA, Inc.
  Illinois   100% Insight North America, Inc.
10. Kortex Computer Centre, Ltd.
  Canada   100% 3051918 Nova Scotia Company
11. Insight Direct Canada, Inc.
  Canada   100% Insight Canada, Inc.
12. Insight Receivables Holding, LLC
  Illinois   0.17% Insight Enterprises, Inc.;
96.13% Insight Direct USA, Inc.;
3.70% Insight Public Sector, Inc.
13. Insight Receivables, LLC
  Illinois   100% Insight Receivables Holding, LLC
14. Insight Consulting Services, LLC
  Arizona   100% Insight Direct USA, Inc.
15. Insight Stadium Services, LLC
  Arizona   100% Insight Direct USA, Inc.
16. Calence, LLC
  Delaware   100% Insight Direct USA, Inc.
17. Insight Holding (Deutschland) GmbH
  Germany   100% Insight Enterprises, Inc.
18. Insight Enterprises UK, Ltd.
  United Kingdom   100% Insight Enterprises, Inc.
19. Insight Deutschland GmbH &
  Germany   99.9% Insight Holding

 

 



--------------------------------------------------------------------------------



 



              JURISDICTION OF   HOLDER OF EQUITY SUBSIDIARY   ORGANIZATION  
INTERESTS
KoKG
      (Deutschland) GmbH;
0.1% Insight Marketing GmbH
20. Insight Marketing GmbH
  Germany   100% Insight Holding (Deutschland) GmbH
21. Insight Direct (G.B.) Ltd.
  United Kingdom   100% Insight Enterprises UK, Ltd.
22. Insight Direct (UK) Ltd.
  United Kingdom   100% Insight Enterprises UK, Ltd.
23. Software Spectrum Ltd.
  United Kingdom   100% Insight Enterprises UK, Ltd.
24. KUKWE Ltd.
  United Kingdom   100% Insight Enterprises UK, Ltd.
25. Pulse Building Ltd.
  United Kingdom   100% Insight Enterprises UK, Ltd.
26. Insight UK Acquisitions Ltd.
  United Kingdom   100% Insight Enterprises UK, Ltd.
27. Insight Development Corp. Ltd.
  United Kingdom   100% Insight Enterprises UK, Ltd.
28. Insight Action Ltd.
  United Kingdom   100% Insight UK Acquisitions Ltd.
29. Action Computer Supplies Ltd.
  United Kingdom   100% Insight Action Ltd.
30. Docufile Ltd.
  United Kingdom   100% Insight Action Ltd.
31. D.S.I. Data Systems International Limited
  United Kingdom   100% Insight Action Ltd.
32. Frasier Associates Public Limited Company
  United Kingdom   100% Insight Action Ltd.
33. Computers By Post Limited
  United Kingdom   100% D.S.I. Data Systems International Limited
34. Insight Direct (Services) Limited
  United Kingdom   100% D.S.I. Data Systems International Limited
35. Uchida Spectrum, Inc.
  Japan   19.5% Software Spectrum, Inc.
36. Insight Technology Solutions, Inc.
(f/k/a Software Spectrum Holdings, Inc.)
  Delaware   100% Software Spectrum, Inc.
37. Insight Licensing, Inc.
(f/k/a Software Spectrum Licensing, Inc.)
  Delaware   100% Software Spectrum, Inc.
38. Insight Technology Solutions SA
  France   100% Software Spectrum, Inc.
39. Insight Enterprises C.V.
  Netherlands   100% Insight Technology Solutions, Inc.

 

 



--------------------------------------------------------------------------------



 



              JURISDICTION OF   HOLDER OF EQUITY SUBSIDIARY   ORGANIZATION  
INTERESTS
40. Insight Enterprises Holdings B.V.
  Netherlands   100% Insight Technology Solutions, Inc. (legal ownership);
100% Insight Enterprises C.V. (beneficial ownership)
41. Insight Australia Holdings Pty Ltd.
  Australia   100% Insight Technology Solutions, Inc.
42. Insight Enterprises B.V.
  Netherlands   100% Insight Enterprises Holdings B.V.
43. Insight Enterprises Netherlands BV
  Netherlands   100% Insight Enterprises Holdings B.V.
44. Insight Enterprises Australia Pty Limited
  Australia   100% Insight Australia Holdings Pty Ltd.
45. Insight Technology Solutions Pte Ltd.
  Singapore   99% Insight Australia Holdings Pty Ltd;
1% Insight Enterprises Australia Pty Limited
46. Insight Enterprises (NZ) Limited
  New Zealand   99% Insight Australia Holdings Pty Ltd;
1% Insight Enterprises Australia Pty Limited
47. Insight Enterprises Hong Kong
  Hong Kong   99% Insight Australia Holdings Pty Ltd;
1% Insight Enterprises Australia Pty Limited
48. Insight Enterprises (Shanghai) Software Trading Co. Ltd.
  China   100% Insight Enterprises Hong Kong
49. Insight Technology Solutions GmbH
  Germany   100% Insight Technology Solutions, Inc.
50. Software Spectrum Services B.V.
  Netherlands   100% Insight Technology Solutions, Inc.
51. Insight Software Canada Limited
  Canada   100% Insight Technology Solutions, Inc.
52. Software Spectrum Limited
  Ireland   100% Insight Technology Solutions, Inc.
53. Insight Technology Solutions GmbH
  Austria   100% Insight Technology Solutions, Inc.
54. Insight Technology Solutions SRL
  Italy   99.9% Insight Technology Solutions, Inc.;
0.1% Insight Technology Solutions SA
55. Insight Technology Solutions S.L.
  Spain   98.5% Insight Technology Solutions, Inc.;
1.5% Insight Technology Solutions SA

 

 



--------------------------------------------------------------------------------



 



              JURISDICTION OF   HOLDER OF EQUITY SUBSIDIARY   ORGANIZATION  
INTERESTS
56. Insight Technology Solutions AG
  Switzerland   100% Insight Technology Solutions, Inc.
57. Insight Technology Solutions AB
  Sweden   100% Insight Technology Solutions, Inc.
58. SSI Holdings Limited
  United Kingdom   100% Insight Technology Solutions, Inc.
59. SSI Britain Limited (UK)
  United Kingdom   100% Insight Technology Solutions, Inc.
60. Corporate Software & Technology International SARL
  Switzerland   100% Insight Technology Solutions, Inc.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.16
Initial Material Subsidiaries

          JURISDICTION OF SUBSIDIARY   ORGANIZATION
1. Calence, LLC
  Delaware
2. Insight Canada, Inc.
  Arizona
3. Insight Direct USA, Inc.
  Illinois
4. Insight North America, Inc.
  Arizona
5. Insight Public Sector, Inc.
  Illinois
6. Insight Receivables, LLC
  Illinois
7. Software Spectrum, Inc.
  Delaware
8. Insight Technology Solutions SA
  France
9. Insight Technology Solutions GmbH
  Germany
10. Insight Software Canada Limited
  Canada
11. 3683371 Canada Inc.
  Canada
12. Insight Direct Canada, Inc.
  Canada
14. Insight Receivables Holding, LLC
  Illinois
15. Insight Consulting Services, LLC
  Arizona
16. Insight Technology Solutions, Inc.
  Delaware
17. Insight Enterprises UK, Ltd.
  United Kingdom
18. Insight Direct Worldwide, Inc.
  Arizona

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.01
Existing Indebtedness

1.  
Indebtedness disclosed on Insight Enterprises, Inc.’s December 31, 2007
financial statements not otherwise permitted under Sections 6.01(b)-(o).

2.  
Equipment lease agreement between Calence LLC and CSI Leasing Inc: Schedules 1
(dated March 3, 2006) and 3 (dated September 7, 2006).

3.  
Equipment lease agreement between First Financial Corporate Services Inc. and
Calence LLC: Schedule 11A (dated February 16, 2006), 13 (dated November 14,
2005), and 14 (dated April 12, 2006).

4.  
Third Amended Guaranty by Insight Enterprises, Inc., dated March 31, 2006, in
favor of Avnet Technology Solutions, in the maximum aggregate amount of
$50,000,000 (assumed as part of acquisition of Software Spectrum, Inc. in
September 2006).

5.  
Guaranty by Insight Enterprises, Inc., dated December 19, 2005, in favor of
Synnex Information Technologies, in the maximum aggregate amount of $25,000,000
(assumed as part of acquisition of Software Spectrum, Inc. in September 2006).

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.02
Existing Liens

                              Debtor   Jurisdiction   Filing No.   Date Filed  
Secured Party   Collateral
Equipment /Vehicle Leases
                           
Insight Enterprises, Inc.
  Delaware — Secretary of State     30890601     4/4/2003   GE Capital  
Equipment
Insight Direct USA, Inc.
  Illinois — Secretary of State     11021891     6/2/2006   Bal Global Finance,
LLC and Banc of America Leasing & Capital, LLC   Leased Equipment
Insight Direct USA, Inc.
  Illinois — Secretary of State     11016448     6/1/2006   Bal Global Finance,
LLC and Banc of America Leasing & Capital, LLC   Leased Equipment
Software Spectrum, Inc.
  Delaware — Secretary of State     50663089     3/2/2005   General Electric
Capital Corporation   Leased Equipment
Calence LLC
  Delaware — Secretary of State     61526946     5/5/2006   Steelcase Financial
  Leased Equipment
Calence LLC
  Delaware — Secretary of State     60860726
62793818
63461589
60863803
62928802
63461555
63149739
2007 0881531
2007 0881606
2007 0937259
64292066
2007 1304848     3/14/2006
Amendment
Amendment
3/14/2006
Amendment
Amendment
CSI Leasing
Amendment
Amendment
Amendment
12/8/2006
Amendment   CSI Leasing
CSI Leasing
OFC Capital Corp
CSI Leasing
CSI Leasing
OFC Capital Corp
CSI Leasing
CSI Leasing
CSI Leasing
GECC
CSI Leasing
CSI Leasing   Leased Equipment

 

 



--------------------------------------------------------------------------------



 



                              Debtor   Jurisdiction   Filing No.   Date Filed  
Secured Party   Collateral
Calence LLC
  Delaware — Secretary of State     60801621
61352004
61419621
61675966
62193399
61734367
62201523     3/8/2006
4/27/2006
Amendment
6/26/2006
Amendment
6/27/2006
Amendment   First Financial First Financial Bank of the West First Financial
Somerset Capital First Financial Somerset Capital   Leased Equipment
Calence LLC
  Arizona     N/A     N/A   DDI Leasing   $834
Calence LLC
  Delaware — Secretary of State     2443728     6/27/2007   GECC   Leased
Equipment
Calence LLC
  Delaware — Secretary of State     62702355
63316189     8/4/2006
9/26/2006   IBM Credit LLC   Leased Equipment
Calence LLC
  Delaware — Secretary of State     64333209
64333225
64333191
64333365
64333423
64336640
64336665
64336673
64336723     12/12/2006
12/12/2006
12/12/2006
12/12/2006
1212/2006
12/12/2006
12/12/2006
12/12/2006
12/12/2006   Cisco Systems
Cisco Systems
Cisco Systems
Cisco Systems
Cisco Systems
Cisco Systems
Cisco Systems
Cisco Systems
Cisco Systems   Leased Equipment
Insight Technology Solutions SL (formerly Software Spectrum S.L.)
  Spain     N/A     N/A   ALD Automotive   EUR 1,855
Insight Technology Solutions SRL (formerly Software Spectrum SRL.)
  Italy     N/A     N/A   Various   EUR 1,826
Insight Technology Solutions AG (formerly Software Spectrum AG.)
  Switzerland     N/A     N/A   Leaseplan   EUR 15,640

 

 



--------------------------------------------------------------------------------



 



                              Debtor   Jurisdiction   Filing No.   Date Filed  
Secured Party   Collateral
Other Liens-Misc
                  Secured Party   Collateral
Calence LLC
  Arizona     N/A     N/A   Billsoft Services Inc.   $ 1,000  
Calence LLC
  Texas     N/A     N/A   City of Austin   $ 3,780  
Calence LLC
  Arizona     N/A     N/A   AZ Dept of Revenue   $ 2,000  
Calence LLC
  Arizona     N/A     N/A   Telx- Phoenix LLC   $ 1,144  
Insight Technology Solutions SL (formerly Software Spectrum S.L.)
  Spain     N/A     N/A   Canal Isabel II   Customer Contract Deposit EUR 38,979
Insight Technology Solutions SRL (formerly Software Spectrum SRL.)
  Italy     N/A     N/A   Grant Thornton SrL   Vendor Deposit EUR 35,000
Software Spectrum, Inc.
  Belgium     N/A     N/A   Deposito & Consgnatiekas   Vendor Deposit EUR 50,000
Insight Technology Solutions AG (formerly Software Spectrum AG.)
  Switzerland     N/A     N/A   Taxing authorities   Import Tax Deposit EUR
5,735
Insight Technology Solutions AB (formerly Software Spectrum AB.)
  Sweden     N/A     N/A   TDC A/S   Mobile Phone Deposit EUR 670

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.04
Existing Investments

1.  
Investments disclosed on Insight Enterprises, Inc.’s December 31, 2007 financial
statements and not otherwise permitted under Sections 6.04(a), or (c)-(k).

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.08
Restrictive Agreements
None.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.09
Sale and Leaseback Transactions

1.  
6820 South Harl Avenue, Tempe, AZ 85283
  2.  
1305 West Auto Drive, Tempe, AZ 85284
  3.  
910 South Carver Road, Tempe, AZ 85284
  4.  
8123 South Hardy Ave, Tempe, AZ 85284
  5.  
444 Scott Drive, Bloomingdale, IL 60108

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) dated as of the
Effective Date set forth below is entered into by and between [Insert name of
Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex I attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any Letters of Credit and Swingline Loans included
in such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

     
1. Assignor:
   
 
   
 
   
2. Assignee:
   
 
   
 
  [and is an Affiliate/Approved Fund of [identify Lender]1]
 
   
3. Borrowers:
  Insight Enterprises, Inc., Insight Enterprises B.V. and Insight Direct
(UK) Ltd.

 

      1  
Select as applicable.

 

 



--------------------------------------------------------------------------------



 



     
4. Administrative Agent:
  JPMorgan Chase Bank, National Association, as the administrative agent under
the Credit Agreement.
 
   
5. Credit Agreement:
  The Second Amended and Restated Credit Agreement dated as of April 1, 2008
among Insight Enterprises, Inc., the European Borrowers named therein, the
Lenders party thereto, J.P. Morgan Europe Limited, as European Agent, JPMorgan
Chase Bank, National Association, as Administrative Agent and the other agents
parties thereto.
 
   
6. Assigned Interest:
   

                              Aggregate Amount of     Amount of     Percentage
Assigned   Facility   Commitment/Loans for all     Commitment/     of  
Assigned2   Lenders     Loans Assigned     Commitment/Loans3  
 
  $       $         %  
 
  $       $         %  
 
  $       $         %  

Effective Date: ______ __, 20  _____  [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

                      ASSIGNOR    
 
                    [NAME OF ASSIGNOR]    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   
 
                    ASSIGNEE    
 
                    [NAME OF ASSIGNEE]    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

 

      2  
Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “US Tranche
Revolving Commitment,” “European Tranche Commitment,” etc.).
  3  
Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

 



--------------------------------------------------------------------------------



 



              [Consented to and]4 Accepted:    
 
            JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent  
 
 
           
By:
                     
 
  Name:        
 
  Title:  
 
   
 
     
 
   
 
            [Consented to:] 5    
 
            JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Issuing Bank    
 
           
By:
                     
 
  Name:        
 
  Title:  
 
   
 
     
 
   
 
            [Consented to:]6    
 
            INSIGHT ENTERPRISES, INC.    
 
           
By:
                     
 
  Name:        
 
  Title:  
 
   
 
     
 
   

 

      4  
To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
  5  
To be added only if the consent of the Issuing Bank is required by the terms of
the Credit Agreement.
  6  
To be added only if the consent of the Company is required by the terms of the
Credit Agreement.

 

 



--------------------------------------------------------------------------------



 



ANNEX I
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent, any other Agent or any other Lender, [and] (v) if it is
not already a Lender and will become a Foreign Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee[, and (vi) it (x) possesses an EU Banking Passport and/or
(y) otherwise has the ability to fund a Borrowing and satisfy its duties and
obligations under the European Tranche in a Borrower’s jurisdiction of
organization (so long as such Borrower is entitled to request extensions of
credit under the European Tranche), including, without limitation, having a
local branch in any such jurisdiction of organization or otherwise being able to
fund extensions of credit in such jurisdiction without violating applicable laws
or regulations]7; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, any other Agent, the Assignor or any other
 

      7  
To be inserted if a European Tranche Commitment is being assigned.

 

 



--------------------------------------------------------------------------------



 



Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. [The assignment being consummated pursuant to
this Assignment and Assumption will not result in a non-exempt prohibited
transaction under Section 4975 of the Code or Section 406 of ERISA.]8 This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.
[4. Administrative Questionnaire. The Assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire in which the
Assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the Company
and its Subsidiaries and their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.]
 

      8  
To be inserted if Assignment and Assumption is being entered into during the
occurrence and continuance of an Event of Default.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
LIST OF CLOSING DOCUMENTS
See attached.
B-1

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
Pursuant to Section 5.01(c) of that certain Second Amended and Restated Credit
Agreement, dated as of April 1, 2008 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Insight Enterprises, Inc., a Delaware corporation (the
“Company”), the European Borrowers named therein, the financial institutions
from time to time parties thereto as lenders, J.P. Morgan Europe Limited, as
European Agent, and JPMorgan Chase Bank, National Association, as Administrative
Agent (the “Administrative Agent”), the Company, through a Financial Officer,
hereby delivers this Compliance Certificate (this “Certificate”) to the
Administrative Agent, together with the financial statements being delivered to
the Administrative Agent pursuant to Section 5.01[(a)][(b)] of the Credit
Agreement for the accounting period as at, and for the [fiscal year] [fiscal
quarter and the then elapsed portion of the fiscal year] of the Company ending
on,                     ,  _____  (the “Financial Statements”). Capitalized
terms used herein and in the Schedules attached hereto shall have the meanings
set forth in the Credit Agreement. Subsection references herein relate to
subsections of the Credit Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
SECTION 12.03. 1. I am the duly appointed [_____] of the Company and constitute
a Financial Officer under (and as defined in) the Credit Agreement.
SECTION 12.04. 2. I have reviewed the terms of the Credit Agreement and I have
made, or have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Company and its Subsidiaries during the
accounting period covered by the attached financial statements.
SECTION 12.05. 3. The examinations described in paragraph 2 did not disclose,
and I have no knowledge of, the existence of any condition or event which
constitutes a Default as of the date of this Certificate, except as set forth
below.
SECTION 12.06. 4. Described below are the exceptions, if any, to paragraph 3 by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which the Company has taken, is taking, or
proposes to take with respect to each such condition or event:
 
 
 
SECTION 12.07. 5. Except as set forth below, no change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 of the Credit Agreement that (i) is not
noted on the Company’s most recent Form 10-Q or Form

 

 



--------------------------------------------------------------------------------



 



10-K filing or any of the Company’s other Form 10-Q or Form 10-K filings filed
since the Effective Date and (ii) had an effect on the Financial Statements.
SECTION 12.08. 6. Described below are the exceptions, if any, to paragraph 5 by
listing, in reasonable detail, the effect of such change on the financial
statements accompanying this Certificate:
 
 
 
SECTION 12.09. 7. Schedule I attached hereto sets forth financial data and
computations evidencing the Company’s compliance with certain covenants and
other provisions of the Credit Agreement related to the information set forth on
the Financial Statements, all of which data and computations are true and
correct in all material respects.
SECTION 12.10. 8. Schedule II attached hereto sets forth the Material
Subsidiaries as of                     ,  _____. Such Subsidiaries, together
with the Company and the UK Borrower, (i) generated at least 80% of Adjusted
Consolidated EBITDA during the four fiscal quarter period ended on such date and
(ii) owned assets (other than Equity Interests in Subsidiaries) representing at
least 80% of the consolidated assets of the Company and its Subsidiaries as of
such date. Schedule III attached hereto sets forth financial data and
computations evidencing compliance with the foregoing all of which data and
computations are true and correct in all material respects. The following
Subsidiaries set forth on Schedule II have not been specified as Material
Subsidiaries on a previous Compliance Certificate:
 
 
 
SECTION 12.11. 9. The information set forth herein is accurate as of  _____, 20
 _____, and the Financial Statements delivered herewith fairly present in all
material respects the financial position and the results of operations and cash
flows for the Company and its Subsidiaries as of such date and for the periods
ending on such date in accordance with GAAP, [subject to year-end audit
adjustments and the absence of footnotes]9.
 

      9  
Include bracketed language for unaudited financial statements.

 

 



--------------------------------------------------------------------------------



 



SECTION 12.12. The foregoing certifications, together with the computations set
forth in Schedules I and III and the list of Material Subsidiaries of the
Company attached as Schedule II hereto in support hereof, are made and delivered
this  _____  day of                     , 2  _____.

                      INSIGHT ENTERPRISES, INC., as the Company    
 
               
 
  By:                         
                                                  
 
      Name:                        
                                                  
 
      Title:                        
                                                  

 

 



--------------------------------------------------------------------------------



 



SCHEDULE I TO COMPLIANCE CERTIFICATE
Compliance as of                                         ,                     
with certain provisions of the Credit Agreement
The computations set forth in this Schedule I are designed to facilitate the
calculation of financial covenants and certain other provisions in the Credit
Agreement relating to the information set forth in the Company’s consolidated
financial statements delivered with this Certificate. The use of abbreviated
terminology and/or descriptions in the computations below are not in any way
intended to override or eliminate the more detailed descriptions for such
computations set forth in the relevant provisions of the Credit Agreement, all
of which shall be deemed to control. In addition, the failure to identify any
specific provisions or terms of the Credit Agreement in this Schedule I does not
in any way affect their applicability during the periods covered by such
financial statements or otherwise, which shall in all cases be governed by the
Credit Agreement. For purposes of this Schedule I, the “Measurement Quarter”
shall be the fiscal quarter of the Company ending on the date set forth above.
I. FINANCIAL COVENANTS
A. TOTAL LEVERAGE RATIO (Section 6.10(a))

                 
1. Consolidated Funded Indebtedness (as of the end of the Measurement Quarter)
               
 
               
a. outstanding Consolidated Indebtedness of the Company and its Subsidiaries
which has actually been funded
          $    
 
             
 
               
b. plus aggregate face amount of all letters of credit for which the Company and
its Subsidiaries are the account party (unless cash collateralized)
    +     $    
 
             
 
               
c. plus Capitalized Lease Obligations of the Company and its Subsidiaries
    +     $    
 
             
 
               
d. plus amounts owing by the Company and its Subsidiaries in respect of
judgments and settlements (unless covered by insurance)
    +     $    
 
             
 
               
e. = Consolidated Funded Indebtedness
    =     $    
 
             
 
               
2. Adjusted Consolidated EBITDA (for the four consecutive fiscal quarters then
ending)
               
 
               
a. Consolidated EBITDA
               
 
               
(i) net income (or loss) of the Company and its Subsidiaries on a consolidated
basis
          $    
 
             
 
               
(ii) plus interest expense of the Company and its Subsidiaries on a consolidated
basis (including, without limitation, yield and other financing costs resembling
interest payable under any Permitted Receivables Facility)
    +     $    
 
             

 





--------------------------------------------------------------------------------



 



                 
(iii) plus expense for taxes paid or accrued
    +     $    
 
             
 
               
(iv) plus depreciation
    +     $    
 
             
 
               
(v) plus amortization
    +     $    
 
             
 
               
(vi) plus any extraordinary non-cash or nonrecurring non-cash charges or losses
incurred other than in the ordinary course of business
    +     $    
 
             
 
               
(vii) plus any non-cash charges arising from compensation expense as a result of
FASB 123
    +     $    
 
             
 
               
(viii) plus costs, expenses and fees incurred in connection with the
Transactions
    +     $    
 
             
 
               
(ix) minus any extraordinary non-cash or nonrecurring non-cash gains realized
other than in the ordinary course of business
    -     $    
 
             
 
               
(x) minus the amount of any subsequent cash payments in respect of any non-cash
charges described in Item a(vii) above
    -     $    
 
             
 
               
(xi) = Consolidated EBITDA
    =     $    
 
             
 
               
b. Acquired Entity EBITDA
               
 
               
[(i) Acquired Entity EBITDA for Calence Acquisition
          $ ]  
 
             
 
               
[(ii) Acquired Entity EBITDA for                      for the Permitted
Acquisition consummated on                     , 20__]
          $ ]  
 
             
 
               
(iii) Total Acquired Entity EBITDA
          $    
 
             
 
               
c. Adjusted Consolidated EBITDA (sum of Consolidated EBITDA and Total Acquired
Entity EBITDA)
          $    
 
             
 
               
3. Total Leverage Ratio (Ratio of I.A.1.e. to I.A.2.c.)
          ____ to 1.00
 
               
4. Maximum Total Leverage Ratio
               10

 

          10Period   Maximum Total Leverage Ratio    
Effective Date through September 30, 2009
    3.00 to 1.00    
October 1, 2009 through September 30, 2010
    2.75 to 1.00    
October 1, 2010 and thereafter
    2.50 to 1.00  

 





--------------------------------------------------------------------------------



 



The Total Leverage Ratio in I.A.3. shall not exceed the Maximum Total Leverage
Ratio in I.A.411:
B. MINIMUM FIXED CHARGE COVERAGE RATIO (Section 6.10(b))

                 
1. COVERAGE AMOUNT (for the four consecutive fiscal quarters then ending)
                 
a. Consolidated EBITDA (I.A.2.a(xi))
          $    
 
             
 
               
b. minus capital expenditures for the Company and its Subsidiaries
    -     $    
 
             
 
               
c. minus cash dividends or distributions paid by the Company on its Equity
Interests (other than share repurchases by the Company)
    -     $    
 
             
 
               
d. plus fixed amounts payable by the Company and its Subsidiaries under
operating leases
    -     $    
 
             
 
               
e. = Coverage Amount
    =     $    
 
             
 
               
2. FIXED CHARGES (for the four consecutive fiscal quarters then ending)
               
 
               
a. interest expense of the Company and its Subsidiaries (I.A.2.a(ii) above)
          $    
 
             
 
               
b. plus fixed amounts payable by the Company and its Subsidiaries under
operating leases
    +     $    
 
             
 
               
c. plus expenses for taxes paid or accrued
    +     $    
 
             
 
               
d. plus scheduled amortization of the principal portion of Indebtedness
(including Capitalized Lease Obligations but excluding amounts owing in respect
of Permitted Receivables Facilities)
    +     $    
 
             
 
               
e.  = Fixed Charges
    =     $    
 
             
 
               
3. Fixed Charge Coverage Ratio (Ratio of I.B.1.e. to I.B.2.e.)
          ____ to 1.00
 
               
4. Minimum Fixed Charge Coverage Ratio
            1.25 to 1.00  

The Fixed Charge Coverage Ratio in I.B.3. shall not be less than the Minimum
Fixed Charge Coverage Ratio in I.B.4.
C. MINIMUM ASSET COVERAGE RATIO (Section 6.10(c))
 

      11  
In the case of a Compliance Certificate delivered in connection with a Permitted
Acquisition, the Total Leverage Ratio shall not exceed the Applicable
Acquisition Ratio for such applicable period.

 





--------------------------------------------------------------------------------



 



         
1. BOOK VALUE (as of the end of the Measurement Quarter)
       
 
       
a. aggregate total book value of the Company’s and its Subsidiaries’ Receivables
and inventory (including, without limitation, Receivables subject to Permitted
Receivables Facilities and inventory subject to Vendor Trade Programs)
  $    
 
     
 
       
2. INDEBTEDNESS (as of the end of the Measurement Quarter)
       
 
       
a. aggregate principal amount of Indebtedness outstanding under the Loan
Documents, all Permitted Receivables Facilities and all Vendor Trade Programs
(other than any Vendor Trade Program that is unsecured)
  $    
 
     
 
       
3. Asset Coverage Ratio (Ratio of I.C.1.a. to I.C.2.a.)
  ____ to 1.00
 
       
4. Minimum Asset Coverage Ratio
    1.50 to 1.00  

The Asset Coverage Ratio in I.C.3. shall not be less than the Minimum Asset
Coverage Ratio in I.C.4.

 





--------------------------------------------------------------------------------



 



II. CERTAIN OTHER MISCELLANEOUS BASKETS BASED ON FINANCIAL STATEMENTS

         
A. Indebtedness (Section 6.01)
       
 
       
1. Amount of Indebtedness of Foreign Subsidiaries to the European Borrowers as
of the end of the Measurement Quarter, excluding Cash Pooling Arrangements
(Maximum Amount: $25,000,000)
  $    
 
     
 
       
2. Amount of Indebtedness of Foreign Subsidiaries guaranteed by the European
Borrowers as of the end of the Measurement Quarter (Maximum Amount: $25,000,000)
  $    
 
     
 
       
3. Amount of purchase-money Indebtedness permitted under Section 6.01(e) as of
the end of the Measurement Quarter (Maximum Amount: $25,000,000)
  $    
 
     
 
       
4. Amount of Attributable Receivables Indebtedness outstanding pursuant to
Permitted Receivables Facilities as of the end of the Measurement Quarter
(Maximum Amount: $225,000,000)
  $    
 
     
 
       
5. Amount of Indebtedness of Foreign Subsidiaries to non-Affiliates as of the
end of the Measurement Quarter (Maximum Amount: $5,000,000)
  $    
 
     
 
       
6. Amount of Indebtedness arising in favor of depositary institutions in respect
of currency fluctuations or overdrafts under any Cash Pooling Arrangement
(Maximum Amount: $1,000,000)
  $    
 
     
 
       
7. Amount of unsecured Indebtedness of a type not described in Section 6.01(a)
to (r) as of the end of the Measurement Quarter (Maximum Amount: $25,000,000)
  $    
 
     
 
       
B. Liens (Section 6.02)
       
 
       
1. Amount of Liens securing obligations of a type not otherwise permitted in
Section 6.02(a) to (m) as of the end of the Measurement Quarter (Maximum
Amount: $2,500,000)
  $    
 
     
 
       
C. Asset Sales (Section 6.03)
       
 
       
1. State whether the amount of assets sold pursuant to assets sales during the
fiscal year including the Measurement Quarter and permitted solely under
Section 6.03(l) constituted a Substantial Portion of the assets of the Company
and its Subsidiaries.
  Yes/No
 
       
D. Investments (Section 6.04)
       
 
       
1. The sum of the (i) investments by the Company and Subsidiary Guarantors in
the Equity Interests of their respective Foreign Subsidiaries, (ii) loans and
advances by the Company and Subsidiary Guarantors to
       

 

 



--------------------------------------------------------------------------------



 



         
the Foreign Subsidiaries and (iii) guarantees by the Company and the Subsidiary
Guarantors of Indebtedness of the Foreign Subsidiaries, in each case permitted
solely under Section 6.04(d) — (f) as of the end of the Measurement Quarter
(Maximum Amount: $50,000,000)
  $    
 
     
 
       
2. Amount of investments by the European Borrowers in the Equity Interests in
their respective Foreign Subsidiaries permitted solely under Section 6.04(d) as
of the end of the Measurement Quarter (Maximum Amount: $25,000,000)
  $    
 
     
 
       
3. Amount of investments of a type not described in Section 6.04(a) to (j) as of
the end of the Measurement Quarter (Maximum Amount: $10,000,000)
  $    
 
     
 
       
E. Restricted Payments (Section 6.06)
       
 
       
1. Aggregate purchase price with respect to repurchases of shares of Equity
Interests by the Company made since the Effective Date (excluding repurchases
after giving effect to which the Total Leverage Ratio is less than the
Applicable Share Repurchase Ratio)12
  $    
 
     
 
       
2. $50,000,000 less the aggregate amount of Equity Interests of the Company
repurchased by the Company during the period from February 6, 2008 to the
Effective Date
  $    
 
     
 
       
The Restricted Payments in II.E.1 shall be less than amount set forth in II.E.2.
       

 

      12  
Applicable Share Repurchase Ratio shall mean the following Total Leverage Ratio
for the following periods:

      Period   Total Leverage Ratio
Effective Date through September 30, 2009
  2.25 to 1.00
October 1, 2009 through September 30, 2010
  2.00 to 1.00
October 1, 2010 and thereafter
  1.75 to 1.00

 

 



--------------------------------------------------------------------------------



 



SCHEDULE II TO COMPLIANCE CERTIFICATE
Material Subsidiaries

 

 



--------------------------------------------------------------------------------



 



SCHEDULE III TO COMPLIANCE CERTIFICATE
Material Subsidiaries

         
I. Adjusted Consolidated EBITDA Test
       
 
       
A. EBITDA of the Company, the UK Borrower and the Material Subsidiaries set
forth on Schedule II for the four fiscal quarter period ended on
                     (the “Measurement Period”)
  $    
 
     
 
       
B. Percentage, taken by dividing amount in Item I.A by amount of Adjusted
Consolidated EBITDA for the Measurement Period
      %
 
     
 
       
C. Required percentage:
    80 %
 
     
 
       
II. Consolidated Assets Test
       
 
       
A. Assets of the Company, the UK Borrower and the Material Subsidiaries set
forth on Schedule II as of the end of the Measurement Period
  $    
 
     
 
       
B. Consolidated assets of the Company and its Subsidiaries as of the end of the
Measurement Period
  $    
 
     
 
       
C. Percentage taken by dividing amount in Item II.A by amount in Item II.B
      %
 
     
 
       
D. Required percentage:
    80 %

 

 